Name: Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005Ã the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required
 Type: Regulation
 Subject Matter: fisheries;  environmental policy;  international law;  maritime and inland waterway transport
 Date Published: nan

 14.1.2005 EN Official Journal of the European Union L 12/1 COUNCIL REGULATION (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (2), and in particular Articles 6 and 8 thereof, Having regard to Council Regulation (EC) No 811/2004 of 21 April 2004 establishing measures for the recovery of the Northern hake stock (3), and in particular Article 5 thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 4 of Regulation (EC) No 2371/2002 requires the Council to adopt the measures necessary to ensure access to waters and resources and the sustainable pursuit of fishing activities taking into account available scientific advice and, in particular, the report prepared by the Scientific, Technical and Economic Committee for Fisheries. (2) Under Article 20 of Regulation (EC) No 2371/2002, it is incumbent upon the Council, to establish the total allowable catches (TAC) by fishery or group of fisheries. Fishing opportunities should be allocated to Member States and third countries in accordance with the criteria laid down in Article 20 of that Regulation. (3) In order to ensure effective management of the TACs and quotas, the specific conditions under which fishing operations occur should be established. (4) It is necessary to establish the principles and certain procedures of fishery management at Community level, so that Member States can ensure the management of the vessels flying their flag. (5) In accordance with Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (4), it is necessary to identify the stocks which are subject to the various measures referred to therein. (6) In accordance with the procedure provided for in the agreements or protocols on fisheries relations, the Community has held consultations on fishing rights with Norway (5), the Faroe Islands (6), and Greenland (7). (7) Pursuant to the Article 6 of the 2003 Act of Accession, fisheries agreements concluded by Latvia and Lithuania with third countries shall be managed by the Community. In accordance with these agreements, the Community has held consultations with the Russian Federation. (8) The Community is a Contracting Party to several regional fisheries organisations. Those fisheries organisations have recommended the setting of catch limitations and other conservation rules for certain species. Those recommendations should therefore be implemented by the Community. (9) At its Annual Meeting in June 2004, the Inter-American Tropical Tuna Commission (IATTC) adopted catch limitations for yellowfin tuna, bigeye tuna and skipjack tuna, and technical measures as regards the treatment of by-catches. Although the Community is not a member of the IATTC, it is necessary to implement those measures to ensure sustainable management of the resource under the jurisdiction of that Organisation. (10) At its Annual Meeting in 2004, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted tables indicating the under-utilisation and over-utilisation of the fishing possibilities of the ICCAT contracting parties. In that context, the ICCAT adopted a Decision observing that during the year 2003, the European Community had under-exploited its quota for several stocks. (11) In order to respect the adjustments to the Community quotas established by the ICCAT, it is necessary for the distribution of the fishing opportunities arising from the under-utilisation to be carried out on the basis of the respective contribution of each Member State towards the underutilisation without modifying the distribution key established in this Regulation concerning the annual allocation of TACs. (12) At its Annual Meeting, the ICCAT adopted a number of technical measures for certain stocks of highly migratory species in the Atlantic and the Mediterranean, specifying inter alia a new minimum size for bluefin tuna, restrictions on fishing within certain area and time periods in order to protect the bigeye tuna, measures concerning sport and recreational fishing activities in the Mediterranean Sea and the establishment of a sampling program for the estimation of the size of the bluefin tuna caged. In order to contribute to the conservation of fish stocks it is necessary to implement these measures in 2005 pending the adoption of a Council Regulation amending Regulation (EC) No 973/2001 of 14 May 2001 laying down certain technical measures for the conservation of certain stocks of highly migratory species (8). (13) At its Annual Meeting in 2004, the North East Atlantic Fisheries Commission (NEAFC) has adopted a recommendation to restrict fishing within certain areas in order to protect vulnerable deep-water habitats. This recommendation should be implemented by the Community. (14) As a temporary measure, catches of herring in mixed fisheries as referred to in Article 2 of Regulation (EC) No 973/2001 should be counted against the relevant quota for herring. (15) As a temporary measure, the fishing effort concerning certain deep-sea species should be reduced in accordance with scientific advice from the International Council for the Exploration of the Sea (ICES). (16) The execution of fishing opportunities should be in accordance with the Community legislation on the matter, and in particular with Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (9), Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (10), Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (11), Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources, Council Regulation (EC) No 1626/94 of 27 June 1994 laying down certain technical measures for the conservation of fishery resources in the Mediterranean (12), Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (13), Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (14), Council Regulation (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound (15), Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (16), Council Regulation (EC) No 1434/98 of 29 June 1998 specifying conditions under which herring may be landed for industrial purposes other than direct human consumption (17), Council Regulation No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (18), Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (19), Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (20), Council Regulation (EC) No 973/2001 of 14 May 2001 laying down certain technical measures for the conservation of certain stocks of highly migratory species (21), Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep sea-stocks (22) and Council Regulation (EC) No 2270/2004 of 22 December 2004 fixing for 2005 and 2006 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (23). (17) In order to contribute to the conservation of fish stocks, certain complementary measures on control and technical conditions of fishing should be implemented in 2005. (18) For the stocks of sole in the Western channel, of Southern hake and of Nephrops, it is necessary to apply a provisional effort management scheme. For the cod stocks in the Kattegat, in the North Sea, Skagerrak and the Western channel, in the Irish Sea and in the west of Scotland, the existing effort management scheme needs to be adapted. (19) Under Article 20 of Regulation (EC) No 2371/2002 it is incumbent upon the Council to decide on the conditions associated with the limits on catches and/or fishing effort limits. Scientific advice indicates that substantial catches in excess of agreed TACs result in prejudice to the sustainability of fishing operations. It is therefore appropriate to introduce associated conditions that will result in improved implementation of the agreed fishing possibilities. (20) It is necessary, following the advice from the ICES, to apply a temporary system to manage the fishing effort of the industrial fishery for sandeel in ICES Sub-area IV and Division IIIa North. (21) Scientific advice indicates that the stock of North Sea plaice is not fished sustainably and that levels of discards are very high. Scientific advice and advice from the North Sea Regional Advisory Council indicates that it is appropriate to adjust the fishing opportunities in terms of fishing effort of vessels targeting plaice. (22) For the adjustment of fishing effort limitations on cod as laid down in Regulation (EC) No 423/2004 alternative arrangements are proposed in order to manage fishing effort consistently with the TAC, as laid down in Article 8(3) of the said Regulation. (23) At its 25th Annual Meeting of 15 to 19 September 2003, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a rebuilding plan for Greenland halibut in NAFO Sub-area 2 and divisions 3KLMNO. The plan foresees a reduction of the TAC level until 2007 as well as additional measures to ensure its effectiveness. It is necessary to implement that plan for 2005 pending the adoption of a Council Regulation implementing multiannual measures to rebuild the Greenland halibut stock. (24) At its 26th Annual Meeting of 13 to 17 September 2004, the NAFO adopted Management Measures for a number of previously unregulated stocks, namely skates in Division 3LNO, redfish in Division 3O and white hake in Division 3NO. It is therefore necessary to implement these measures and to establish an allocation between Member States. (25) In order to comply with international obligations undertaken by the Community as a Contracting Party to the Convention for the Conservation of Antarctic Marine Living Resources (CCAMLR), including the obligation to apply the measures adopted by the CCAMLR Commission, the TACs adopted by that Commission for the 2004-2005 season and the corresponding season limit dates should be applied. (26) At its XXIII Annual meeting in 2004, the CCAMLR adopted relevant catch limits for the stocks open to established fisheries by any CCAMLR Member. CCAMLR also approved the participation of Community fishing vessels in exploratory fisheries for Dissostichus spp. in Sub-areas FAO 88.1 and in Divisions 58.4.1, 58.4.2, 58.4.3a) and 58.4.3b) and made the relevant fishing activities subject to catch and by-catch limits, as well as to certain specific technical measures. Those limits and technical measures should also be applied. (27) In order to ensure the livelihood of Community fishermen, it is important to open these fisheries on 1 January 2005. Given the urgency of the matter, it is imperative to grant an exception to the six-week period referred to in paragraph I(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes fishing opportunities for the year 2005, for certain fish stocks and groups of fish stocks, and the specific conditions under which such fishing opportunities may be used. However, for certain Antarctic stocks, it fixes the fishing opportunities and specific conditions for the periods set out in Annex IF. Article 2 Scope This Regulation shall apply to: (a) Community fishing vessels (Community vessels); and (b) fishing vessels flying the flag of, and registered in, third countries (third country vessels) in waters falling within the sovereignty or jurisdiction of Member States (EC waters). Article 3 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) fishing opportunities means: (i) total allowable catches (TACs) or the number of vessels authorised to fish and/or the duration of these authorisations; (ii) shares of the TACs available to the Community; (iii) quotas allocated to the Community in third country waters; (iv) allocation of Community fishing opportunities under (ii) and (iii) to Member States in the form of quotas; (v) allocation to third countries of quotas to be fished in Community waters; (b) international waters means waters falling outside the sovereignty or jurisdiction of any State; (c) NAFO Regulatory Area means the part of the area of the Northwest Atlantic Fisheries Organisation (NAFO) Convention not falling under the sovereignty or within the jurisdiction of coastal States; (d) Skagerrak means the area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (e) Kattegat means the area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (f) North Sea means ICES Sub-area IV and that part of ICES Division IIIa which is not covered by the definition of the Skagerrak given in point (d); (g) Gulf of Riga means the area bounded on the west bya line drawn from Ovisi lighthouse (57 °34.1234 ²N, 21 °42.9574 ²E) on the west coast of Latvia to the Southern Rock of Cape Loode (57 °57.4760 ²N, 21 °58.2789 ²E) on the island of Saaremaa, then southwards to the southernmost point of the peninsula of SÃ µrve and then in a north-eastern direction along the east coast of the island of Saaremaa, and in the north by a line drawn from 58 °30.0 ²N 23 °13.2 ²E to 58 °30.0 ²N 23 °41 ²1E; (h) Gulf of Cadiz means the area of ICES Sub-division IXa east of longitue 7 °23 ²48 ³W. Article 4 Fishing zones For the purpose of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are as defined in Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (24); (b) CECAF (Eastern Central Atlantic or FAO major fishing zone 34) zones are as defined in Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (25); (c) NAFO (Northwest Atlantic Fisheries Organisation) zones are as defined in Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic (26); (d) CCAMLR (Convention for the Conservation of Antarctic Marine Living Resources) zones are as defined in Regulation (EC) No 601/2004. CHAPTER II FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS FOR COMMUNITY VESSELS Article 5 Fishing opportunities and allocations 1. Fishing opportunities for Community vessels in Community waters or in certain non-Community waters and the allocation of such fishing opportunities among Member States shall be as set out in Annex I. 2. Community vessels are hereby authorised to make catches, within the quota limits set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Norway, and the fishing zone around Jan Mayen, subject to the conditions set out in Articles 9, 16 and 17. 3. The Commission shall fix the fishing opportunities for capelin in zones V, XIV (Greenland waters) available to the Community equal to 7,7 % of the capelin TAC as soon as the TAC has been established. 4. Fishing opportunities for the stocks of blue whiting in zones I-XIV (EC waters and international waters) and herring in zones I and II (EC waters and international waters) may be increased by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 when third countries do not respect a responsible management of those stocks. Article 6 Special provisions and allocations The allocation of fishing opportunities among Member States as set out in Annex I shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Article 21(4), Article 23(1) and Article 32(2) of Regulation (EEC) No 2847/93; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96. Article 7 Quota flexibility For 2005, the following stocks shall be as set out in Annex I to this Regulation: (a) the stocks which are subject to a precautionary or to an analytical TAC; (b) the stocks to which the year-to-year flexibility conditions set out in Articles 3 and 4 of Regulation (EC) No 847/96 are to apply; and (c) the stocks to which the penalty coefficients provided for in Article 5(2) of that Regulation are to apply. Article 8 Conditions for landing catch and by-catches 1. Fish from stocks for which fishing opportunities are fixed shall not be retained on board or landed unless: (a) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (b) the catches from part of a Community share which has not been allocated by quota among Member States, and that share has not been exhausted; or (c) for all species other than herring and mackerel, where they are mixed with other species, the catches have been taken with nets whose mesh size is less than 32 millimetres in accordance with Article 4 of Regulation (EC) No 850/98, and are not sorted either on board or on landing; or (d) for herring, the catches comply with the measures referred to in point 12 of Annex III; or (e) for mackerel, where they are mixed with horse mackerel or pilchard, the mackerel does not exceed 10 % of the total weight of mackerel, horse mackerel and pilchard on board, and the catches are not sorted either on board or on landing; or (f) catches are taken during the course of scientific investigations carried out under Regulation (EC) No 850/98 or Regulation (EC) No 88/98. 2. All landings shall count against the quota or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of paragraph 1 (c), (e) and (f). 3. By derogation from paragraph 1, when fishing opportunities of a Member State for herring in Sub-areas II (EC waters), III, IV and subdivision VII d are exhausted, it shall be prohibited for vessels, flying the flag of that Member State, and registered in the Community, and operating within the fisheries to which the relevant catch limitations apply, to land catches which are unsorted and which contain herring. 4. The determination of the percentage of by-catches and their disposal shall be made in accordance with Articles 4 and 11 of Regulation (EC) No 850/98 and Articles 2 and 3 of Regulation (EC) No 88/98. Article 9 Access limits No fishing by Community vessels shall take place in the Skagerrak within 12 nautical miles from the baselines of Norway. However, vessels flying the flag of Denmark or Sweden shall be allowed to fish up to 4 miles from the baselines of Norway. Article 10 Special conditions for landings of unsorted catches from Sub-areas IIa (EC waters), III, IV and VIId The measures set out in Annex II shall apply with regard to the landing of unsorted landings from Sub-areas IIa (EC waters), III, IV and VIId. Article 11 Other technical and control measures The technical measures set out in Annex III shall apply in 2005 in addition to those set out in Regulation (EC) No 850/98, Regulation (EC) No 88/98, Regulation (EC) No 1626/94 and Regulation (EC) No 973/2001. Detailed rules for the implementation of point 10 of Annex III may be adopted in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. Article 12 Effort limitations and associated conditions for the management of stocks 1. For the period 1 January to 31 January 2005, for the management of cod stocks in Kattegat, North Sea, Eastern Channel, Skagerrak, to the West of Scotland and in the Irish Sea the fishing effort limitations and associated conditions laid down in points 1 to 5, 6a, 6c, 6d, 6e and 7 to 22 of Annex V to Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (27) shall apply. 2. For the period 1 February 2005 to 31 December 2005 for the management of cod stocks mentioned in paragraph 1, the fishing effort limitations and associated conditions laid down in Annex IVa shall apply. 3. From the 1 February 2005, the fishing effort limitations and associated conditions laid down in Annex IVb shall apply to the management of fisheries in the Cantabrian Sea and the Western Iberian peninsula. 4. From 1 February 2005, the fishing effort limitations and associated conditions laid down in Annex IVc shall apply to the management of the stock of sole in the Western Channel. 5. The fishing effort limitations and associated conditions laid down in Annex V shall apply to the management of sandeel stocks in Skagerrak and the North Sea. 6. The Commission shall fix the final fishing effort for 2005 for the fisheries on sandeel in zones IIa, IIIa, IV based on the rules laid down in point 6 of Annex V. 7. All vessels using gear types identified in points 4 of Annexes IVa, IVb, IVc respectively and fishing in areas defined in points 2 of Annexes IVa, IVb, IVc respectively shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94. 8. Member States shall ensure that for 2005 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits do not exceed 90 % of the average annual fishing effort deployed by that Member State's vessels in 2003 on trips when deep-sea fishing permits were held and deep-sea species, as listed in Annex I and Annex II to Council Regulation (EC) No 2347/2002, excluding greater silver smelt, were caught. CHAPTER III FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS FOR THIRD COUNTRY VESSELS Article 13 Authorisation Vessels flying the flag of Barbados, Guyana, Japan, South Korea, Norway, Suriname, Trinidad and Tobago and Venezuela and vessels registered in the Faroe Islands shall be authorised to make catches in Community waters, within the quota limits set out in Annex I, and subject to the conditions provided for in Articles 14, 15, 18, 19, 20, 21, 22, 23 and 24. Article 14 Geographic restrictions Fishing by vessels flying the flag of: (a) Norway or registered in the Faroe Islands shall be limited to those parts of the 200 nautical mile zone lying seawards of 12 nautical miles from the baselines of Member States in the North Sea, Kattegat and the Atlantic Ocean north of 43 °00 ²N, except the area referred to in Article 18 of Regulation (EC) No 2371/2002; fishing in the Skagerrak by vessels flying the flag of Norway shall be allowed seawards of four nautical miles from the baselines of Denmark and Sweden; (b) Barbados, Guyana, Japan, South Korea, Suriname, Trinidad and Tobago, and Venezuela shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of the French Department of Guyana. Article 15 Conditions for landing catch and by-catch Fish from stocks for which fishing opportunities are fixed shall not be retained on board or landed unless the catches have been taken by vessels of a third country having a quota and that quota is not exhausted. CHAPTER IV LICENSING ARRANGEMENTS FOR COMMUNITY VESSELS Article 16 Licences and associated conditions 1. Notwithstanding the general rules on fishing licences and special fishing permits provided for in Regulation (EC) No 1627/94, fishing in waters of third countries shall be subject to the holding of a licence issued by the authorities of the third country. However, the first subparagraph shall not apply to the following Community vessels, when fishing in Norwegian waters of the North Sea: (a) vessels of a tonnage equal to or less than 200 GT; (b) vessels carrying out fisheries for human consumption for species other than mackerel; (c) vessels flying the flag of Sweden, in line with established practice. 2. The maximum number of licences and other associated conditions shall be fixed as set out in Part I of Annex VI. Requests for licences shall indicate the types of fishing and the name and characteristics of the vessels for which licences are to be issued and shall be addressed by the authorities of the Member States to the Commission. The Commission shall submit these requests to the authorities of the third country concerned. If one Member State transfers quota to another Member State (swap) in the fishing areas set out in Part I of Annex VI, the transfer shall include an appropriate transfer of licences and shall be notified to the Commission. However, the total number of licences for each fishing area, as set out in Part I of Annex VI, shall not be exceeded. 3. Community vessels shall comply with the conservation and control measures and all other provisions governing the zone in which they operate. Article 17 Faroe Islands Community vessels licensed to conduct a directed fishery for one species in waters of the Faroe Islands may conduct directed fishery for another species provided that they give prior notification of the change to the Faroese authorities. CHAPTER V LICENSING ARRANGEMENTS FOR THIRD COUNTRY VESSELS Article 18 Obligation to have a licence and a special fishing permit 1. Notwithstanding Article 28b of Regulation (EC) No 2847/93, vessels flying the flag of Norway of less than 200 GT shall be exempt from the obligation to have a licence and a fishing permit. 2. The licence and special fishing permit shall be kept on board. However, vessels registered in the Faroe Islands or Norway shall be exempt from that obligation. 3. Vessels from third countries authorised to fish on 31 December 2004 may continue to fish as from 1 January 2005 until the list of vessels authorised to fish is submitted to and approved by the Commission. Article 19 Application for a licence and special fishing permit An application to the Commission for a licence and special fishing permit from an authority of a third country shall be accompanied by the following information: (a) name of the vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (l) period for which a licence is required. Article 20 Number of licences The number of licences and special associated conditions shall be fixed as set out in Part II of Annex VI. Article 21 Cancellation and withdrawal 1. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day preceding the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 2. Licences and special fishing permits shall be wholly or partially withdrawn before the date of expiry if the quota for the stock in question set out in Annex I has been exhausted. 3. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. Article 22 Failure to comply with relevant rules 1. For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been fulfilled. 2. The Commission shall submit to the authorities of the third country concerned the names and characteristics of the vessels which will not be authorised to fish in the Community fishing zone for the following month or months as a consequence of an infringement of the relevant rules. Article 23 Obligations of the licence holder 1. Third-country vessels shall comply with the conservation and control measures and other provisions governing fishing of Community vessels in the zone in which they operate, in particular Regulations (EEC) No 2847/93, (EC) No 1627/94, (EC) No 88/98, (EC) No 850/98, (EC) No 1434/98 and (EEC) No 1381/87. 2. The vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Part I of Annex VII, shall be entered. 3. Third-country vessels, except vessels flying the flag of Norway fishing in ICES Division IIIa, shall transmit the information set out in Annex VIII to the Commission, in accordance with the rules laid down in that Annex. Article 24 Specific provisions concerning the French Department of Guyana 1. The granting of licences to fish in the waters of the French Department of Guyana shall be subject to an undertaking by the owner of the vessel concerned to permit an observer to come on board at the Commission's request. 2. The master of each vessel in possession of a licence for finfish or tuna fishing in the waters of the French Department of Guyana shall, on landing the catch after each trip, submit a declaration to the French authorities stating the quantities of shrimp caught and kept on board since the last declaration. This declaration shall be in accordance with the model set out in Part III of Annex VI. The master shall be responsible for the accuracy of the declaration. The French authorities shall take all appropriate measures to verify the accuracy of the declarations, by checking them in particular against the logbook referred to in Article 23(2). The declaration shall be signed by the competent official after it has been verified. Before the end of each month, the French authorities shall send to the Commission all the declarations relating to the preceding month. 3. Vessels fishing in the waters of the French Department of Guyana shall keep a logbook corresponding to the model appearing in Part II of Annex VII. A copy of this logbook shall be sent to the Commission within 30 days of the last day of each fishing trip, via the French authorities. 4. If, for a period of one month, the Commission receives no communication concerning a vessel in possession of a licence to fish in waters of the French Department of Guyana, the licence of that vessel shall be withdrawn. CHAPTER VI SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE NAFO REGULATORY AREA SECTION 1 Community participation Article 25 List of vessels 1. Only Community vessels of more than 50 gross tonnes which have been issued a special fishing permit by their flag Member State and are included in the NAFO vessel register shall be authorised, on the conditions set out in the permit, to fish, keep on board, trans-ship and land fishery resources from the NAFO Regulatory Area. 2. Each Member State shall inform the Commission in computer readable form, at least 15 days before the new vessel enters the NAFO Regulatory area, of any amendment to its list of vessels flying its flag and registered in the Community that are authorized to fish in the NAFO Regulatory area. The Commission shall forward this information promptly to the NAFO Secretariat. 3. The information referred to in paragraph 2 shall include the following information: (a) the internal number of the vessel, as defined in Annex I to Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (28); (b) the international radio call sign; (c) the vessel charterer, where applicable; (d) the vessel type. 4. For vessels temporarily flying the flag of a Member State (bare boat charter), the information forwarded shall include: (a) the date from which the vessel has been authorised to fly the flag of the Member State; (b) the date from which the vessel has been authorised by the Member State to engage in fishing in the NAFO Regulatory Area; (c) the name of the State where the vessel is registered or has been previously registered and the date as from which it ceased flying the flag of that State; (d) the name of the vessel; (e) the official registration number of the vessel assigned by the competent national authorities; (f) the home port of the vessel after the transfer; (g) the name of owner or charterer of the vessel; (h) a declaration that the master has been provided with a copy of the regulations in force in the NAFO Regulatory Area; (i) the principal species which can be fished by the vessel in the NAFO Regulatory Area; (j) the sub-areas where the vessel may be expected to fish. SECTION 2 Technical measures Article 26 Mesh sizes 1. The use of trawl net having in any section thereof net meshes of dimensions less than 130 mm shall be prohibited for direct fishing of the groundfish species referred to in Annex IX. This mesh size may be reduced to a minimum of 60 mm for direct fishing of short-finned squid (Illex illecebrosus). For direct fishing of skates (Rajidae) this mesh size shall be increased to a minimum of 280 mm in the cod-end and 220 mm in all other parts of the trawl. 2. Vessels fishing for shrimp (Pandalus borealis) shall use nets with a minimum mesh size of 40 mm. Article 27 Attachments to nets 1. The use of any means or device other than those described in this Article which obstructs the meshes of a net or which diminishes their size shall be prohibited. 2. Canvas, netting or any other material may be attached to the underside of the cod-end in order to reduce or prevent damage. 3. Devices may be attached to the upper side of the cod-end provided that they do not obstruct the meshes of the cod-end. The use of top-side chafers shall be limited to those listed in Annex X. 4. Vessels fishing for shrimp (Pandalus borealis) shall use sorting grids or grates with a maximum spacing between bars of 22 mm. Vessels fishing for shrimp in Division 3L shall also be equipped with toggle chains of a minimum of 72 cm in length as described in Appendix 4 to Annex III. Article 28 By-catches 1. Masters of vessels may not conduct directed fisheries for species for which by-catch limits apply. A directed fishery for a species is conducted when that species comprises the largest percentage by weight of the catch in any one haul. 2. By-catches of the species listed in Annex ID for which no quotas have been fixed by the Community for a part of the NAFO Regulatory Area and taken in that part when fishing directly for any species may not exceed for each species 2 500 kg or 10 % by weight of the total catch retained on board, whichever is the greater. However, in a part of the NAFO Regulatory Area where directed fishing of certain species is banned or an others quota has been fully utilised, by-catches of each of the species listed in Annex ID shall not exceed 1 250 kg or 5 % respectively. 3. Whenever the total amounts of species for which by-catch limits apply in any haul exceed the limits laid down in paragraph 2, whichever is applicable, vessels shall immediately move a minimum of five nautical miles from the previous haul position. Whenever the total amounts of species for which by-catch limits apply in any subsequent haul exceed the said limits, vessels shall again immediately move a minimum of five nautical miles from the previous haul position and shall not return to the area for at least 48 hours. 4. For vessels fishing for shrimp (Pandalus borealis), in the event that total by-catches of all species listed in Annex ID in any haul exceed 5 % by weight in Division 3M and 2,5 % in Division 3L, vessels shall immediately move a minimum of five nautical miles from the position of the previous haul. 5. Catches of shrimp shall not be used in the calculation of by-catch level of groundfish species. Article 29 Minimum size of fish Fish from the NAFO Regulatory Area which do not have the size required as set out in Annex XI may not be processed, retained on board, trans-shipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. Where the quantity of caught fish not having the required size exceeds 10 % of the total quantity, the vessel shall move away to a distance of at least five nautical miles from any position of the previous haul before continuing fishing. Any processed fish for which minimum fish size requirements apply which is below a length equivalent in Annex XI, shall be deemed to originate from fish that is below the minimum fish size. SECTION 3 Control measures Article 30 Product labelling and separate stowage 1. All processed fish harvested in the NAFO Regulatory Area shall be labelled in such a way that each species and product category is identifiable. It shall also be marked as having been caught in the NAFO Regulatory Area. 2. All shrimp harvested in Division 3L and all Greenland halibut harvested in Sub-area 2 and Divisions 3KLMNO shall be marked as having been caught in these respective areas. 3. Catches of the same species shall be stowed clearly separate from catches of other species. All catches taken within the NAFO Regulatory Area shall be stowed separately from catches taken outside this area. Catches may be stowed in more than one part of the hold but in each part of the hold where it is stowed, it shall be kept clearly separate, by the use of plastic, plywood, netting, etc. from catches of other species. Article 31 Production logbook and stowage plan 1. In addition to complying with Articles 6, 8, 11 and 12 of Regulation (EEC) No 2847/93, masters of vessels shall enter in the logbook the information listed in Annex XII to this Regulation. 2. Each Member State shall, in computer readable form, before the 15th of each month, notify the Commission of the quantities of stocks specified in Annex XIII landed during the preceding month and communicate any information received under Articles 11 and 12 of Regulation (EEC) No 2847/93. 3. The master of a Community vessel shall, in respect of catches of the species listed in Annex ID, keep: (a) a production logbook stating their cumulative production, by species; (b) a stowage plan that shows the location of the different species in the holds as well as the quantities of such species on board in product weight stated in kilograms. 4. The production logbook and stowage plan referred to in paragraph 3 shall be updated on a daily basis for the preceding day reckoned from 00.00 hrs (UTC) until 24.00 hrs (UTC) and shall be kept onboard until the vessel has unloaded completely. 5. The master shall provide the necessary assistance to enable the quantities declared in the logbook and the processed products stored on board to be verified. Article 32 Nets When fishing directly for one or more of the species listed in Annex IX, vessels shall not carry nets with a mesh size smaller than that laid down in Article 26. However, vessels fishing in the course of the same voyage in areas other than the NAFO Regulatory Area may keep such nets on board provided these nets are securely lashed and stowed and are not available for immediate use, that is to say: (a) nets shall be unshackled from their boards and their hauling or trawling cables and ropes; and (b) nets carried on or above the deck shall be lashed securely to a part of the superstructure. Article 33 Trans-shipment Community vessels shall not engage in trans-shipment operations in the NAFO Regulatory Area unless they have received prior authorisation to do so from their competent authorities. Article 34 Monitoring of fishing effort 1. Each Member State shall take the necessary measures to ensure that the fishing effort of its vessels referred to in Article 25 is commensurate to the fishing possibilities available to that Member State in the NAFO Regulatory Area. 2. Member States shall transmit to the Commission the fishing plan for their vessels fishing for species in the NAFO Regulatory Area no later than 31 January 2005 or, thereafter, at least 30 days before the commencement of such activity. The fishing plan shall identify, inter alia, the vessel or vessels which will engage in these fisheries and the intended number of fishing days in the NAFO Regulatory Area. Member States shall, on an indicative basis, inform the Commission of the intended activities of the vessels in other areas. The fishing plan shall represent the total fishing effort to be deployed with respect to the fisheries in relation to the extent of the fishing opportunities available to the Member State making the notification. Member States shall, no later than 31 December 2005, report to the Commission on the implementation of their fishing plans, including the number of vessels actually engaged in this fishery and the total number of days fished. SECTION 4 Special provisions for Northern prawns Article 35 Northern prawn fisheries Each Member State shall report to the Commission daily on the quantities of Northern prawns (Pandalus borealis) caught in Division 3L of the NAFO Regulatory Area by vessels flying its flag and registered in the Community. All fishing activities shall take place in depths greater than 200 metres and shall be limited to one vessel per each Member State allocation at any one time. SECTION 5 Special provisions for recovery plan of Greenland halibut Article 36 Prohibition concerning Greenland halibut It shall be prohibited for Community fishing vessels to fish Greenland halibut in NAFO Sub-area 2 and Divisions 3KLMNO and to retain on board, trans-ship or land Greenland halibut fished in that zone if they do not carry a special fishing permit issued by their flag Member State. Article 37 List of vessels 1. Member State shall ensure that vessels to which the special fishing permits referred to in Article 36 are to be issued are included in a list containing their names and internal numbers as defined in Annex I to Regulation (EC) No 26/2004. Member States shall issue the special fishing permit only when the vessel has been entered into the NAFO vessel register. 2. Each Member State shall send to the Commission the list provided for in paragraph 1 and all subsequent amendments in a computer readable form. 3. Amendments to the list provided for in paragraph 1 shall be transmitted to the Commission at least five days prior to the date that the vessel newly inserted in that list enters Sub-area 2 and Divisions 3KLMNO. The Commission shall promptly forward amendments to the list to the NAFO Secretariat. 4. Each Member State shall take necessary measures to allocate its quota for Greenland halibut among its vessels included in the list referred to in paragraph 1. Member States shall inform the Commission of the allocation of quotas not later than 15 days following the date of entry into force of this Regulation. Article 38 Reports 1. Masters of vessels referred to in Article 37(2) shall transmit the following reports to the Flag Member State: (a) the quantities of Greenland halibut retained onboard when the Community vessel enters Sub-area 2 and Divisions 3KLMNO. This report shall be transmitted not earlier than 12 hours and not later than 6 hours in advance of each entry of the vessel to this zone; (b) weekly catches of Greenland halibut. This report shall be transmitted for the first time no later than the end of the seventh day following the entry of the vessel into Sub-area 2 and Divisions 3 KLMNO, or, when fishing trips take more than seven days, at the latest on Monday for catches that have been taken in the sub-area 2 and divisions 3 KLMNO during the preceding week ending at midnight on Sunday; (c) the quantities of Greenland halibut held onboard when the Community vessel exits Sub-area 2 and Divisions 3KLMNO. This report shall be transmitted not earlier than 12 hours and not later than 6 hours in advance of each departure of the vessel from this zone and shall include the number of fishing days and the total catches in this zone; (d) the quantities loaded and unloaded for each trans-shipment of Greenland halibut during the vessel's stay in Sub-area 2 and Divisions 3KLMNO. These reports shall be transmitted no later than 24 hours after the completion of the trans-shipment. 2. Member States shall, upon receipt, transmit the reports provided for in paragraph 1(a), (c) and (d) to the Commission. 3. When catches of Greenland halibut notified in accordance with paragraph 2 are deemed to have exhausted 70 % of the Member States' quota allocation, masters shall transmit the reports referred to in point 1(b) on a three day basis. Article 39 Designated ports 1. It shall be prohibited to land any quantities of Greenland halibut at any place other than ports designated by NAFO Contracting Parties. Landings of Greenland halibut in ports of non-Contracting Parties are prohibited. 2. Member States shall designate ports in which landings of Greenland halibut may take place and shall determine the associated inspection and surveillance procedures, including the terms and conditions for recording and reporting the quantities of Greenland halibut within each landing. 3. Member States shall transmit to the Commission within 15 days of the date of entry into force of this Regulation a list of designated ports and, within 15 days thereafter, the associated inspection and surveillance procedures referred to in paragraph 2. The Commission shall promptly forward this information to the NAFO Secretariat. 4. The Commission shall promptly transmit the list of the designated ports referred to in paragraph 2 as well as ports designated by other Contracting Parties of NAFO to all Member States. Article 40 Inspection in port 1. Member States shall ensure that all vessels entering a designated port to land and/or trans-ship Greenland halibut caught within NAFO Sub-Area 2 and Divisions 3 KLMNO are submitted to an inspection in port in accordance with the port inspection scheme of NAFO. 2. It shall be prohibited to discharge and/or trans-ship catches from the vessels referred to in paragraph 1 until the inspectors are present. 3. All quantities discharged shall be weighed by species before being transported to a cold store or another destination. 4. Member States shall transmit the corresponding port inspection report to the NAFO Secretariat, with a copy to the Commission, within seven working days from the date at which the inspection was completed. Article 41 Prohibition of landings and trans-shipments for Non-Contracting Party vessels Member States shall ensure that landings and trans-shipments of Greenland halibut from non-Contracting Party vessels which have been engaged in fishing activities in the NAFO Regulatory Area are prohibited. Article 42 Follow up on fishing activities Member States shall submit a report to the Commission by 31 December 2005 at the latest on the implementation of the measures laid down in Articles 36 to 41, including the total number of days fished. SECTION 6 Special provisions for redfish Article 43 Redfish fishery 1. Every second Monday, the master of a Community vessel fishing for redfish in Division Sub-Area 2 and Division IF, 3K and 3M of the NAFO Regulatory Area, shall notify to the competent authorities of the Member State, whose flag the vessel is flying or in which the vessel is registered, the quantities of redfish caught in those zones in the two-week period ending at 12 midnight on the previous Sunday. When accumulated catches reach 50 % of the TAC, the notification shall be made weekly each Monday. 2. Member States shall report to the Commission every second Tuesday before 12 noon for the fortnight ending at 12 midnight on the previous Sunday the quantities of redfish caught in Sub-area 2 and Divisions IF, 3K and 3M of the NAFO Regulatory Area by vessels flying their flag and registered in their territory. When accumulated catches have reached 50 % of the TAC, reports shall be sent on a weekly basis. CHAPTER VII SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE AREA OF CCAMLR SECTION 1 Restrictions and vessel information requirements Article 44 Prohibitions and catch limitations 1. Direct fishing of the species set out in Annex XIV shall be prohibited in the zones and during the periods set out in that Annex. 2. For new and exploratory fisheries, the catch and by-catch limits set out in Annex XV shall apply in the Sub-areas set out in that Annex. Article 45 Information requirements relating to vessels authorised to fish in the Area of CCAMLR 1. In addition to the information requirements relating to authorised vessels set forth in Article 3(2) of Regulation (EC) No 601/2004, Member States shall, as from 1 August 2005, communicate to the Commission the following in respect of such vessels: (a) vessel IMO number (if issued); (b) previous flag, if any; (c) international Radio Call Sign; (d) name and address of vessel's owner(s), and any beneficial owner(s), if known; (e) type of vessel; (f) where and when built; (g) length; (h) colour photograph of the vessel, which shall consist of: (i) one photograph not smaller than 12 Ã  7 cm showing the starboard side of the vessel, displaying its full overall length and complete structural features; (ii) one photograph not smaller than 12 Ã  7 cm showing the port side of the vessel, displaying its full overall length and complete structural features; (iii) one photograph not smaller than 12 Ã  7 cm showing the stern, taken directly from astern; (i) measures taken to ensure tamper-proof operation of the satellite monitoring device installed on board. 2. As from 1 August 2005, Member States shall, to the extent practicable, also communicate to the Commission the following information relating to vessels authorised to fish in the Area of CCAMLR: (a) name and address of operator, if different from vessel owner(s); (b) names and nationality of master and, where relevant, of fishing master; (c) type of fishing method or methods; (d) beam (m); (e) gross registered tonnage; (f) vessel communication types and numbers (INMARSAT A, B and C numbers); (g) normal crew complement; (h) power of main engine or engines (kW); (i) carrying capacity (tonnes), number of fish holds and their capacity (m3); (j) any other information (e.g. ice classification) considered appropriate. SECTION 2 Exploratory fisheries Article 46 Participation in exploratory fisheries 1. Fishing vessels flying the flag of and registered in Spain that have been notified to CCAMLR in accordance with the provisions of Article 7 of Regulation (EC) No 601/2004 may participate in long-line exploratory fisheries for Dissostichus spp. in Sub-area FAO 88.1, and in Divisions 58.4.1, 58.4.2, 58.4.3a) outside Areas of national jurisdiction and 58.4.3b) outside Areas of national jurisdiction. 2. No more than one fishing vessel shall fish in Divisions 58.4.3a) and 58.4.3b) at any one time. 3. With regard to Sub-area 88.1 and Divisions 58.4.1 and 58.4.2, total catch and by-catch limits per Sub-area and Division, and their distribution among Small Scale Research Units (SSRUs) within each of them are set out in Annex XV. Fishing in any SSRU shall cease when the reported catch reaches the specified catch limit and that SSRU shall be closed to fishing for the remainder of the season. 4. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in Divisions 58.4.1 and 58.4.2 will be prohibited in depths less than 550 m. Article 47 Reporting systems Fishing vessels participating in the exploratory fisheries referred to in Article 46 shall be subject to the following catch and effort reporting systems: (a) the Five-day Catch and Effort Reporting System set out in Article 12 of Regulation (EC) No 601/2004, with the exception that Member States shall submit to the Commission catch and effort reports not later than two working days after the end of each reporting period, for immediate transmission to CCAMLR. In Sub-area 88.1 and in Divisions 58.4.1 and 58.42, reporting will be made by Small Scale Research Units; (b) the Monthly fine-scale Catch and Effort Reporting System set out in Article 13 of Regulation (EC) No 601/2004; (c) the total number and weight of Dissostichus eleginoides and Dissostichus mawsoni discarded, including those with the jellymeat condition, shall be reported. Article 48 Special requirements 1. The exploratory fisheries referred to in Article 46 shall be carried out in accordance with Article 8 of Council Regulation (EC) No 600/2004 of 22 March 2004 laying down certain technical measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (29) with regard to applicable measures to reduce the incidental mortality of seabirds in the course of long-line fisheries. In addition to these measures: (a) the discharge of offal shall be prohibited in these fisheries; (b) vessels participating in exploratory fisheries in Divisions 58.4.1 and 58.4.2 which comply with CCAMLR Protocols (A, B or C) for longline weighting shall be exempted from the night setting requirement; however, vessels which catch a total of three (3) seabird shall immediately revert to night setting in accordance with Article 8 of Regulation (EC) No 601/2004; (c) vessels participating in exploratory fisheries in Sub-area 88.1 and Divisions 58.4.3a) and 58.4.3b) which catch a total of three (3) seabirds shall cease fishing immediately and shall not be permitted to fish outside the normal fishing season for the remainder of the 2004/2005 season. 2. Fishing vessels participating in exploratory fisheries in FAO Sub-area 88.1 shall be subject to the following additional requirements: (a) vessels shall be prohibited from discharging: (i) oil or fuel products or oily residues into the sea, except as permitted in Annex I to MARPOL 73/78 (International Convention for the Prevention of Pollution from Ships); (ii) garbage; (iii) food wastes not capable of passing through a screen with openings no greater than 25 mm; (iv) poultry or parts (including egg shells); (v) sewage within 12 nautical miles of land or ice shelves, or sewage while the ship is travelling at a speed of less than 4 knots; or (vi) incineration ash. (b) no live poultry or other living birds shall be brought into Sub-area 88.1 and any dressed poultry not consumed shall be removed from Sub-area 88.1; (c) fishing for Dissostichus spp. in Sub-area 88.1 shall be prohibited within 10 nautical miles of the coast of the Balleny Islands. Article 49 Definition of hauls 1. For the purposes of this Section, a haul comprises the setting of one or more lines in a single location. The precise geographic position of a haul shall be determined by the centre-point of the line or lines deployed for the purposes of catch and effort reporting. 2. To be designated as a research haul: (a) each research haul shall be separated by no less than 5 nautical miles from any other research haul, distance to be measured from the geographical mid-point of each research haul; (b) each haul shall comprise at least 3 500 hooks and no more than 10 000 hooks; this may comprise a number of separate lines set in the same location; (c) each haul of a longline shall have a soak time of not less than six hours, measured from the time of completion of the setting process to the beginning of the hauling process. Article 50 Research plans Fishing vessels participating in the exploratory fisheries referred to in Article 46 shall implement Research Plans, in each and all SSRUs in which FAO Sub-area 88.1 and Divisions 58.4.1 and 58.4.2 are divided. The Research Plan shall be implemented in the following manner: (a) on first entry into a SSRU, the first 10 hauls, designated first series, shall be designated research hauls and must satisfy the criteria set out in Article 49(2); (b) the next 10 hauls, or 10 tonnes of catch, whichever trigger level is achieved first, are designated the second series. Hauls in the second series can, at the discretion of the master, be fished as part of normal exploratory fishing. However, provided they satisfy the requirements of Article 49(2), these hauls can also be designated as research hauls; (c) on completion of the first and second series of hauls, if the master wishes to continue to fish within the SSRU, the vessel must undertake a third series which shall result in a total of 20 research hauls being made in all three series. The third series of hauls shall be completed during the same visit as the first and the second series in a SSRU; (d) on completion of 20 research hauls of the third series, the vessel may continue to fish within the SSRU; (e) in SSRUs A, B, C, E and G in Sub-area 88.1 where fishable seabed area is less than 15 000 km2, points (b), (c) and (d) shall not apply and on completion of 10 research hauls the vessel may continue to fish within the SSRU. Article 51 Data collection plans 1. Fishing vessels participating in the exploratory fisheries referred to in Article 46 shall implement Data Collection Plans, in each and all SSRUs in which FAO Sub-area 88.1 and Divisions 58.4.1 and 58.4.2 are divided. The Data Collection Plan shall comprise the following data: (a) the position and sea depth at each end of every line in a haul; (b) the setting, soak, and hauling times; (c) the number and species of fish lost at surface; (d) the number of hooks set; (e) the bait type; (f) the baiting success (%); (g) the hook type; and (h) the sea and cloud conditions and phase of the moon at the time of setting the lines. 2. All data referred to under paragraph 1 shall be collected for every research haul; in particular, all fish in a research haul up to 100 fish are to be measured and at least 30 fish sampled for biological studies. Where more than 100 fish are caught, a method for randomly subsampling the fish shall be applied. Article 52 Tagging programme Each fishing vessel participating in the exploratory fisheries referred to in Article 46 shall implement a tagging programme as follows: (a) Dissostichus spp. individuals shall be tagged and released at a rate of one individual per tonne of green weight catch throughout the season according to the CCAMLR Tagging Protocol. Vessels shall only discontinue tagging after they have tagged 500 individuals, or leave the fishery having tagged one individual per tonne of green weight caught; (b) the programme shall target individuals of all sizes in order to meet the tagging requirement of one individual per one tonne of green weight catch. All released individuals shall be double-tagged and releases shall cover as broad a geographical area as possible; (c) all tags shall be clearly imprinted with a unique serial number and a return address so that the origin of tags can be retraced in the case of recapture of the tagged individual; (d) all recaptured tagged individuals (i.e. fish caught that have a previously inserted tag) shall not be re-released, even if it was at liberty for only a short period; (e) all recaptured tagged individuals shall be biologically sampled (length, weight, sex, gonad stage), an electronic photograph taken if possible, the otoliths recovered and the tag removed; (f) all relevant tag data and any data recording tag recaptures shall be reported electronically in the CCAMLR format to CCAMLR within three months of the vessel departing these fisheries; (g) all relevant tag data, any data recording tag recaptures, and specimens from recaptures shall also be reported electronically in the CCAMLR format to the relevant regional tag data repository as detailed in the CCAMLR Tagging Protocol. Article 53 Scientific observers Each fishing vessel participating in the exploratory fisheries referred to in Article 46 shall have at least two scientific observers, one of which shall be an observer appointed in accordance with the CCAMLR Scheme of International Scientific Observation, on board throughout all fishing activities within the fishing period. CHAPTER VIII FINAL PROVISIONS Article 54 Scientific monitoring 1. This Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State concerned, and of which the Commission and the Member State in whose waters the research is carried out have been informed in advance. 2. Marine organisms caught for the purposes referred to in paragraph 1 may be sold, stored, displayed or offered for sale, provided that: (a) they meet the standards laid down in Annex XII to Regulation (EC) No 850/98 and the marketing standards adopted pursuant to Article 2 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the market in fishery and aquaculture products (30), or (b) they are sold directly for purposes other than human consumption. Article 55 Data transmission Pursuant to Regulation (EEC) No 2847/93, data relating to the landing of quantities of stocks caught shall be sent by Member States to the Commission in computer readable form by using stock codes set out in each table of stock. Article 56 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from the 1 January 2005. Where the TACs of the CCAMLR area are set for periods starting before 1 January 2005, Article 44 shall apply with effect from the beginning of the respective periods of application of the TACs. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2004. For the Council The President C. VEERMAN (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 70, 9.3.2004, p. 8. (3) OJ L 150, 30.4.2004, p. 1. (4) OJ L 115, 9.5.1996, p. 3. (5) OJ L 226, 29.8.1980, p. 48. (6) OJ L 226, 29.8.1980, p. 12. (7) OJ L 29, 1.2.1985, p. 9. (8) OJ L 137, 19.5.2001, p. 1. Regulation as amended by Regulation (EC) No 831/2004 (OJ L 127, 29.4.2004, p. 33). (9) OJ L 132, 21.5.1987, p. 9. (10) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Regulation (EC) No 1965/2001 (OJ L 268, 9.10.2001, p. 23). (11) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (12) OJ L 171, 6.7.1994, p. 1. Regulation as last amended by Regulation (EC) No 813/2004 (OJ L 150, 30.4.2004, p. 32). (13) OJ L 171, 6.7.1994, p. 7. (14) OJ L 97, 1.4.2004, p. 16. (15) OJ L 9, 15.1.1998, p. 1. Regulation as last amended by Regulation (EC) No 812/2004 (OJ L 150, 30.4.2004, p. 12). (16) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 602/2004 (OJ L 97, 1.4.2004, p. 30). (17) OJ L 191, 7.7.1998, p. 10. (18) OJ L 70, 9.3.2004, p. 8. (19) OJ L 333, 20.12.2003, p. 17. (20) OJ L 274, 25.9.1986, p. 1. Regulation as amended by Regulation (EC) No 3259/94 (OJ L 339, 29.12.1994, p. 11). (21) OJ L 137, 19.5.2001, p. 1. Regulation as amended by Regulation (EC) No 831/2004 (OJ L 127, 29.4.2004, p. 33). (22) OJ L 351, 28.12.2002, p. 6. (23) OJ L 396, 31.12.2004, p. 4. (24) OJ L 365, 31.12.1991, p. 1. Regulation as last amended by European Parliament and Council Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (25) OJ L 270, 13.11.1995, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (26) OJ L 186, 28.7.1993, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (27) OJ L 344, 31.12.2003, p. 1. Regulation as last amended by Regulation (EC) No 1928/2004 (OJ L 332, 6.11.2004, p. 5). (28) OJ L 5, 9.1.2004, p. 25. (29) OJ L 97, 1.4.2004, p. 1. (30) OJ L 17, 21.1.2000, p. 22. Regulation as amended by the 2003 Act of Accession. ANNEX I FISHING OPPORTUNITIES APPLICABLE TO COMMUNITY FISHING VESSELS IN AREAS WHERE CATCH LIMITATIONS EXIST AND FOR THIRD COUNTRIES VESSELS IN EC WATERS, BY SPECIES AND BY AREA (IN TONNES LIVE WEIGHT, EXCEPT WHERE OTHERWISE SPECIFIED) All catch limitations set out in this Annex shall be considered as quotas for the purposes of Article 9 of this Regulation, and shall, therefore, be subject to the rules set out in Regulation (EC) No 2847/93, and in particular Articles 14 and 15 thereof. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. The following table of correspondences of common names and Latin names is given for the purposes of this Regulation: Common name Alpha-3 code Scientific name Albacore ALB Thunnus alalunga Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic icefish ANI Champsocephalus gunnari Antarctic toothfish TOP Dissostichus eleginoides Atlantic catfish CAT Anarhichas lupus Atlantic halibut HAL Hippoglossus hippoglossus Atlantic salmon SAL Salmo salar Basking shark BSK Cetorhinus maximus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Black scabbardfish BSF Aphanopus carbo Blackfin icefish SSI Chaenocephalus aceratus Blue ling BLI Molva dypterigia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Cod COD Gadus morhua Common sole SOL Solea solea Crab PAI Paralomis spp. Dab DAB Limanda limanda Flatfish FLX Pleuronectiformes Flounder FLX Platichthys flesus Forkbeards FOX Phycis spp. Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadier GRV Macrourus spp. Great lantern shark ETR Etmopterus princeps Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Humped rockcod NOG Gobionotothen gibberifrons Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Lantern fish LAC Lampanyctus achirus Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Marbled rockcod NOR Notothenia rossii Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarki Orange roughy ORY Hoplostethus atlanticus Penaeus shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Polar cod POC Boreogadus saida Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Red Seabream SBR Pagellus bogaraveo Roughead grenadier RHG Macrourus berglax Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeel SAN Ammodytidae Short fin squid SQI Illex illecebrosus Skates and rays SRX-RAJ Rajidae Smooth lantern shark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. South Georgian icefish SGI Pseudochaenichthys georgianus Spanish ling SLI Molva macrophthalmus Sprat SPR Sprattus sprattus Spurdog DGS Squalus acanthias Swordfish SWO Xiphias gladius Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Unicorn icefish LIC Channichthys rhinoceratus Velvet belly ETX Etmopterus spinax White hake HKW Urophycis tenuis White marlin WHM Tetrapturus alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowfin tuna YFT Thunnus albacares Yellowtail flounder YEL Limanda ferruginea ANNEX IA BALTIC SEA All TACs in this area, except for plaice and cod in Sub-divisions 25-32, are adopted in the framework of IBSFC. Species : Herring Clupea harengus Zone : Sub-divisions 30-31 HER/3D30.; HER/3D31. Finland 52 471 Sweden 11 529 EC 64 000 TAC 64 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Herring Clupea harengus Zone : Sub-divisions 22-24 HER/3B23.; HER/3C22.; HER/3D24. Denmark 6 448 Germany 25 380 Finland 3 Poland 5 985 Sweden 8 184 EC 46 000 TAC 46 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Herring Clupea harengus Zone : Sub-divisions 25-29 (except Gulf of Riga) and 32 HER/3D25.; HER/3D26.; HER/3D27.; HER/3D28.; HER/3D29.; HER/3D32. Denmark 2 588 Germany 686 Estonia 13 218 Finland 25 801 Latvia 3 262 Lithuania 3 405 (1) Poland 27 862 (2) Sweden 39 350 EC 116 172 (3) TAC 130 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Herring Clupea harengus Zone : Gulf of Riga HER/03D.RG Estonia 16 972 (4) Latvia 20 452 EC 37 424 (4) TAC 38 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Cod Gadus morhua Zone : Sub-divisions 25-32 (EC waters) COD/3D25.; COD/3D26.; COD/3D27.; COD/3D28.; COD/3D29.; COD/3D30.; COD/3D31.; COD/3D32. Denmark 8 959 Germany 3 564 Estonia 873 Finland 686 Latvia 3 331 Lithuania 2 189 (5) Poland 10 203 (6) Sweden 9 077 EC 38 882 (7) TAC N/A Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Cod Gadus morhua Zone : Sub-divisions 22-24 (EC waters) COD/3B23.; COD/3C22.; COD/3D24. Denmark 10 781 Germany 5 271 Estonia 239 Finland 212 Latvia 892 Lithuania 579 Poland 2 885 Sweden 3 841 EC 24 700 TAC 24 700 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Plaice Pleuronectes platessa Zone : IIIbcd (EC waters) PLE/3B23.; PLE/3C22.; PLE/3D24.; PLE/3D25.; PLE/3D26.; PLE/3D27.; PLE/3D28.; PLE/3D29.; PLE/3D30.; PLE/3D31.; PLE/3D32. Denmark 2 697 Germany 300 Sweden 203 Poland 565 EC 3 766 TAC Not relevant Precautionary TAC where Articles 3 and 4 and of Regulation (EC) No 847/96 apply. Species : Atlantic salmon Salmo salar Zone : IIIbcd (EC waters) excluding Sub-division 32 SAL/3B23.; SAL/3C22.; SAL/3D24.; SAL/3D25.; SAL/3D26.; SAL/3D27.; SAL/3D28.; SAL/3D29.; SAL/3D30.; SAL/3D31. Denmark 93 512 (8) Germany 10 404 (8) Estonia 9 504 (8) Finland 116 603 (8) Latvia 59 478 (8) Lithuania 6 992 (8) Poland 28 368 (8) Sweden 126 400 (8) EC 451 260 (8) TAC 460 000 (8) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Atlantic salmon Salmo salar Zone : Sub-division 32 SAL/3D32. Estonia 1 581 (9) Finland 13 838 (9) EC 15 419 (9) TAC 17 000 (9) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Sprat Sprattus sprattus Zone : IIIbcd (EC waters) SPR/3B23.; SPR/3C22.; SPR/3D24.; SPR/3D25.; SPR/3D26.; SPR/3D27.; SPR/3D28.; SPR/3D29.; SPR/3D30.; SPR/3D31.; SPR/3D32. Denmark 48 785 Germany 30 907 Estonia 56 650 Finland 25 538 Latvia 68 420 Lithuania 24 750 Poland 141 275 (10) Sweden 94 311 EC 490 636 (10) TAC 550 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. (1) Due to overfishing in 2003, the quota has been reduced by 30 tonnes in accordance with IBSFC decisions. (2) Due to overfishing in 2003, the quota has been reduced by 1 450 tonnes in accordance with IBSFC decisions. (3) Due to overfishing in 2003, the quota has been reduced by 1 480 tonnes in accordance with IBSFC decisions. (4) Due to overfishing in 2003, the quota has been reduced by 576 tonnes in accordance with IBSFC decisions. (5) Due to overfishing in 2003, the quota has been reduced by 6 tonnes in accordance with IBSFC decisions. (6) Due to overfishing in 2003, the quota has been reduced by 112 tonnes in accordance with IBSFC decisions. (7) Due to overfishing in 2003, the quota has been reduced by 118 tonnes in accordance with IBSFC decisions. (8) Expressed by number of individual fish. (9) Expressed by number of individual fish. (10) Due to overfishing in 2003, the quota has been reduced by 3 924 tonnes in accordance with IBSFC decisions. ANNEX IB SKAGERRAK, KATTEGAT, NORTH SEA AND WESTERN COMMUNITY WATERS ICES areas Vb (EC waters), VI, VII, VIII, IX, X, CECAF (EC waters), and French Guyana Species : Sandeel Ammodytidae Zone : IV (Norwegian waters) SAN/04-N. Denmark 9 500 United Kingdom 500 EC 10 000 TAC Not relevant Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Sandeel Ammodytidae Zone : IIa (1), IIIa, IV (1) SAN/2A3A4. Denmark 618 767 United Kingdom 13 525 All Member States 23 668 (2) EC 655 960 Norway 5 000 (3) TAC 660 960 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Greater silver smelt Argentina silus Zone : I, II (Community waters and international waters) Germany 31 France 10 The Netherlands 25 United Kingdom 50 EC 116 Species : Greater silver smelt Argentina silus Zone : III, IV (Community waters and international waters) Denmark 1 180 Germany 12 France 8 Ireland 8 The Netherlands 55 Sweden 46 United Kingdom 21 EC 1 331 Species : Greater silver smelt Argentina silus Zone : V, VI, VII (Community waters and international waters) Germany 405 France 9 Ireland 375 The Netherlands 4 225 United Kingdom 297 EC 5 310 TAC 5 310 Species : Tusk Brosme brosme Zone : EC waters of zones IIa, IV, Vb, VI, VII USK/2A47-C EC Not relevant (4) Norway 4 000 (5) (6) TAC Not relevant Species : Tusk Brosme brosme Zone : IV (Norwegian waters) USK/04-N. Belgium 1 Denmark 191 Germany 1 France 1 The Netherlands 1 United Kingdom 5 EC 200 TAC Not relevant Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Basking shark Cetorhinus maximus Zone : EC waters of zones IV, VI and VII BSK/467. EC 0 TAC 0 Species : Herring (7) Clupea harengus Zone : IIIa HER/03A. Denmark 40 104 Germany 642 Sweden 41 950 EC 82 696 Faroe Islands 500 (8) TAC 96 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Herring (9) Clupea harengus Zone : IV north of 53 °30 ² N HER/4AB. Denmark 95 211 Germany 57 215 France 20 548 The Netherlands 56 745 Sweden 5 443 United Kingdom 70 395 EC 305 557 Norway 50 000 (10) TAC 535 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters south of 62 ° N (HER/*04N-) EC 50 000 Species : Herring Clupea harengus Zone : Norwegian waters south of 62 ° N HER/04-N. Sweden 1 102 (11) EC 1 102 TAC Not relevant Species : Herring (12) Clupea harengus Zone : IIIa HER/03A-BC Denmark 20 642 Germany 184 Sweden 3 324 EC 24 150 TAC 24 150 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Herring (13) Clupea harengus Zone : IIa (EC waters), IV, VIId HER/2A47DX Belgium 248 Denmark 47 865 Germany 248 France 248 The Netherlands 248 Sweden 234 United Kingdom 909 EC 50 000 TAC 50 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Herring (14) Clupea harengus Zone : IVc (15), VIId HER/4CXB7D Belgium 9 684 (16) Denmark 1 882 (16) Germany 1 131 (16) France 19 341 (16) The Netherlands 34 704 (16) United Kingdom 7 551 (16) EC 74 293 TAC 535 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Herring Clupea harengus Zone : Vb, VIaN (17) (EC waters), VIb HER/5B6ANB Germany 3 291 France 623 Ireland 4 447 The Netherlands 3 291 United Kingdom 17 788 EC 29 440 Faroe Islands 660 (18) TAC 30 100 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Herring Clupea harengus Zone : VIaS (19), VIIbc HER/6AS7BC Ireland 12 727 The Netherlands 1 273 EC 14 000 TAC 14 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Herring Clupea harengus Zone : VIa Clyde (20) HER/06ACL. United Kingdom 1 000 EC 1 000 TAC 1 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Herring Clupea harengus Zone : VIIa (21) HER/07A/MM Ireland 1 250 United Kingdom 3 550 EC 4 800 TAC 4 800 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Herring Clupea harengus Zone : VIIe,f HER/7EF. France 500 United Kingdom 500 EC 1 000 TAC 1 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Herring Clupea harengus Zone : VIIg,h,j,k (22) HER/7G-K. Germany 144 France 802 Ireland 11 236 The Netherlands 802 United Kingdom 16 EC 13 000 TAC 13 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Anchovy Engraulis encrasicolus Zone : VIII ANE/08. Spain 27 000 France 3 000 EC 30 000 TAC 30 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Anchovy Engraulis encrasicolus Zone : IX, X, CECAF 34.1.1 (EC waters) ANE/9/3411 Spain 3 826 Portugal 4 174 EC 8 000 TAC 8 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Cod Gadus morhua Zone : Skagerrak COD/03AN. Belgium 10 Denmark 3 119 Germany 78 The Netherlands 20 Sweden 546 EC 3 773 TAC 3 900 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Cod Gadus morhua Zone : Kattegat COD/03AS. Denmark 617 Germany 13 Sweden 370 EC 1 000 TAC 1 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Cod Gadus morhua Zone : IIa (EC waters), IV COD/2AC4. Belgium 807 Denmark 4 635 Germany 2 939 France 997 The Netherlands 2 619 Sweden 31 United Kingdom 10 631 EC 22 659 Norway 4 641 (23) TAC 27 300 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (COD/*04N-) EC 19 694 Species : Cod Gadus morhua Zone : Norwegian waters south of 62 ° N COD/04-N. Sweden 411 EC 411 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Cod Gadus morhua Zone : Vb (EC waters), VI, XII, XIV COD/561214 Belgium 1 Germany 11 France 114 Ireland 162 United Kingdom 433 EC 721 TAC 721 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Vb (EC zone), VIa (COD/*5BC6A) Belgium 1 Germany 10 France 110 Ireland 156 United Kingdom 415 EC 692 Species : Cod Gadus morhua Zone : VIIa COD/07A. Belgium 29 France 79 Ireland 1 416 The Netherlands 7 United Kingdom 619 EC 2 150 TAC 2 150 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Cod Gadus morhua Zone : VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC waters) COD/7X7A34 Belgium 266 France 4 554 Ireland 849 The Netherlands 38 United Kingdom 493 EC 6 200 TAC 6 200 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Megrims Lepidorhombus spp. Zone : IIa (EC waters), IV (EC waters) LEZ/2AC4-C Belgium 5 Denmark 4 Germany 4 France 28 The Netherlands 22 United Kingdom 1 677 EC 1 740 TAC 1 740 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Megrims Lepidorhombus spp. Zone : Vb (EC waters), VI, XII, XIV LEZ/561214 Spain 327 France 1 277 Ireland 373 United Kingdom 903 EC 2 880 TAC 2 880 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Megrims Lepidorhombus spp. Zone : VII LEZ/07. Belgium 520 Spain 5 779 France 7 013 Ireland 3 189 United Kingdom 2 762 EC 19 263 TAC 19 263 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Megrims Lepidorhombus spp. Zone : VIIIabde LEZ/8ABDE. Spain 1 238 France 999 EC 2 237 TAC 2 237 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Megrims Lepidorhombus spp. Zone : VIIIc, IX, X, CECAF 34.1.1 (EC waters) LEZ/8C3411 Spain 1 233 France 62 Portugal 41 EC 1 336 TAC 1 336 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Dab and flounder Limanda limanda and Platichthys flesus Zone : IIa (EC waters), IV (EC waters) D/F/2AC4-C Belgium 491 Denmark 1 844 Germany 2 766 France 192 The Netherlands 11 151 Sweden 6 United Kingdom 1 550 EC 18 000 TAC 18 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Anglerfish Lophiidae Zone : IIa (EC waters), IV (EC waters) ANF/2AC4-C Belgium 365 Denmark 804 Germany 393 France 75 The Netherlands 276 Sweden 9 United Kingdom 8 392 EC 10 314 TAC 10 314 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Anglerfish Lophiidae Zone : IV (Norwegian waters) ANF/04-N. Belgium 54 Denmark 1 381 Germany 22 The Netherlands 20 United Kingdom 323 EC 1 800 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Anglerfish Lophiidae Zone : Vb (EC waters), VI, XII, XIV ANF/561214 Belgium 168 Germany 192 Spain 180 France 2 073 Ireland 469 The Netherlands 162 United Kingdom 1 442 EC 4 686 TAC 4 686 Analytical TAC where Article 3 and 4 of Regulation (EC) No 847/96 apply. Species : Anglerfish Lophiidae Zone : VII ANF/07. Belgium 2 318 Germany 258 Spain 921 France 14 874 Ireland 1 901 The Netherlands 300 United Kingdom 4 510 EC 25 082 TAC 25 082 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Anglerfish Lophiidae Zone : VIIIa,b,d,e ANF/8ABDE. Spain 932 France 5 188 EC 6 120 TAC 6 120 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Anglerfish Lophiidae Zone : VIIIc, IX, X, CECAF 34.1.1 (EC waters) ANF/8C3411 Spain 1 629 France 2 Portugal 324 EC 1 955 TAC 1 955 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Haddock Melanogrammus aeglefinus Zone : IIIa, IIIbcd (EC waters) HAD/3A/BCD Belgium 18 Denmark 3 036 Germany 193 The Netherlands 4 Sweden 359 EC 3 610 (24) TAC 4 018 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply Species : Haddock Melanogrammus aeglefinus Zone : IIa (EC waters), IV HAD/2AC4. Belgium 544 Denmark 3 742 Germany 2 381 France 4 150 The Netherlands 408 Sweden 264 United Kingdom 39 832 EC 51 321 (25) Norway 14 679 TAC 66 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (HAD/*04N-) EC 38 175 Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters, south of 62 ° N HAD/04-N. Sweden 761 EC 761 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Haddock Melanogrammus aeglefinus Zone : VIb, XII, XIV HAD/6B1214 Belgium 2 Germany 2 France 77 Ireland 55 United Kingdom 566 EC 702 TAC 702 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Haddock Melanogrammus aeglefinus Zone : Vb, VIa (EC waters) HAD/5BC6A. Belgium 17 Germany 20 France 838 Ireland 598 United Kingdom 6 127 EC 7 600 TAC 7 600 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Haddock Melanogrammus aeglefinus Zone : VII, VIII, IX, X, CECAF 34.1.1 (EC waters) HAD/7/3411 Belgium 128 France 7 680 Ireland 2 560 United Kingdom 1 152 EC 11 520 TAC 11 520 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in division: VIIa (HAD/*07A.) Belgium 24 France 109 Ireland 649 United Kingdom 718 EC 1 500 When reporting to the Commission the uptake of their quotas, Member States shall specify quantities taken in VIIa. Landings of haddock caught in Division VIIa shall be prohibited when the totality of such landings exceeds 1 500 tonnes. Species : Whiting Merlangius merlangus Zone : IIIa WHG/03A. Denmark 651 The Netherlands 2 Sweden 70 EC 723 (26) TAC 1 500 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Whiting Merlangius merlangus Zone : IIa (EC waters), IV WHG/2AC4. Belgium 605 Denmark 2 618 Germany 681 France 3 935 The Netherlands 1 513 Sweden 4 United Kingdom 10 444 EC 19 800 (27) Norway 2 800 (28) TAC 28 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. Norwegian waters (WHG/*04N-) EC 17 073 Species : Whiting Merlangius merlangus Zone : Vb (EC waters), VI, XII, XIV WHG/561214 Germany 10 France 195 Ireland 478 United Kingdom 917 EC 1 600 TAC 1 600 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Whiting Merlangius merlangus Zone : VIIa WHG/07A. Belgium 1 France 18 Ireland 296 The Netherlands 0 United Kingdom 199 EC 514 TAC 514 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Whiting Merlangius merlangus Zone : VIIb-k WHG/7X7A. Belgium 211 France 12 960 Ireland 6 006 The Netherlands 105 United Kingdom 2 318 EC 21 600 TAC 21 600 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Whiting Merlangius merlangus Zone : VIII WHG/08. Spain 1 440 France 2 160 EC 3 600 TAC 3 600 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Whiting Merlangius merlangus Zone : IX, X, CECAF 34.1.1 (EC waters) WHG/9/3411 Portugal 816 EC 816 TAC 816 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Whiting and Pollack Merlangius merlangus and Pollachius pollachius Zone : Norwegian waters, south of 62 ° N W/P/04-N. Sweden 190 EC 190 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Hake Merluccius merluccius Zone : IIIa, IIIbcd (EC waters) HKE/3A/BCD Denmark 1 183 Sweden 101 EC 1 284 TAC 1 284 (29) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Hake Merluccius merluccius Zone : IIa (EC waters), IV (EC waters) HKE/2AC4-C Belgium 21 Denmark 866 Germany 99 France 191 The Netherlands 50 United Kingdom 269 EC 1 496 TAC 1 496 (30) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Hake Merluccius merluccius Zone : Vb (EC waters), VI, VII, XII, XIV HKE/571214 Belgium 220 Spain 7 042 France 10 873 Ireland 1 318 The Netherlands 142 United Kingdom 4 293 EC 23 888 TAC 23 888 (31) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VIIIabde (HKE/*8ABDE) Belgium 28 Spain 1 137 France 1 137 Ireland 142 The Netherlands 14 United Kingdom 639 EC 3 096 Species : Hake Merluccius merluccius Zone : VIIIa,b,d,e HKE/8ABDE. Belgium 7 Spain 4 902 France 11 009 The Netherlands 14 EC 15 932 TAC 15 932 (32) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Vb (EC waters), VI, VII, XII, XIV (HKE/*57-14) Belgium 1 Spain 1 420 France 2 557 The Netherlands 4 EC 3 982 Species : Hake Merluccius merluccius Zone : VIIIc, IX, X, CECAF 34.1.1 (EC waters) HKE/8C3411 Spain 3 819 France 367 Portugal 1 782 EC 5 968 TAC 5 968 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Blue whiting Micromesistius poutassou Zone : IIa (EC waters), IV (EC waters) WHB/2AC4-C Denmark 118 475 Germany 195 The Netherlands 359 Sweden 382 United Kingdom 2 613 EC 122 024 Norway 40 000 (33) TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Blue whiting Micromesistius poutassou Zone : IV (Norwegian waters) WHB/04-N. Denmark 18 050 United Kingdom 950 EC 19 000 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Blue whiting Micromesistius poutassou Zone : V, VI, VII, XII and XIV WHB/571214 Denmark 9 803 Germany 37 947 Spain 63 244 (34) France 52 809 Ireland 75 893 The Netherlands 119 216 Portugal 4 743 (34) United Kingdom 110 678 EC 474 333 Norway 120 000 (35) (36) Faroe Islands 45 000 (37) (38) TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: IVa WHB/*04A-C Norway 40 000 Species : Blue whiting Micromesistius poutassou Zone : VIIIa,b,d,e WHB/8ABDE. Spain 24 404 France 18 936 Portugal 3 661 United Kingdom 17 672 EC 64 673 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Any part of the abovementioned quotas may be fished in ICES Division Vb (EC waters), sub-areas VI, VII, XII and XIV (WHB/*5B-14). Species : Blue whiting Micromesistius poutassou Zone : VIIIc, IX, X, CECAF 34.1.1 (EC waters) WHB/8C3411 Spain 107 382 Portugal 26 845 EC 134 227 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Lemon sole and witch Microstomus kitt and Glyptocephalus cynoglossus Zone : IIa (EC waters), IV (EC waters) L/W/2AC4-C Belgium 352 Denmark 970 Germany 125 France 265 The Netherlands 807 Sweden 11 United Kingdom 3 970 EC 6 500 TAC 6 500 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Blue ling Molva dypterigia Zone : IIa, IV, Vb, VI, VII (Community waters) BLI/2A47-C EC Not relevant (39) Norway 200 TAC Not relevant Species : Blue ling Molva dypterigia Zone : EC waters of zones VIa (north of 56 °30 ² N), VIb BLI/6AN6B. Faroe Islands 900 (40) TAC Not relevant Species : Ling Molva molva Zone : I, II (Community waters and international waters) Denmark 10 Germany 10 France 10 United Kingdom 10 Others (41) 5 EC 45 Species : Ling Molva molva Zone : III (Community waters and international waters) Belgium 10 (42) Denmark 4 976 Germany 610 Sweden 1 930 United Kingdom 610 (42) EC 8 136 Species : Ling Molva molva Zone : IV (Community waters and international waters) Belgium 25 Denmark 397 Germany 246 France 221 The Netherlands 8 Sweden 17 United Kingdom 3 052 EC 3 966 Species : Ling Molva molva Zone : V (Community waters and international waters) Belgium 12 Denmark 9 Germany 9 France 9 United Kingdom 9 EC 48 Species : Ling Molva molva Zone : VI, VII, VIII, IX, X, XII, XIV (Community waters and international waters) Belgium 56 Denmark 10 Germany 204 Spain 4 124 France 4 397 Ireland 1 102 Portugal 10 United Kingdom 5 063 EC 14 966 Species : Ling Molva molva Zone : EC waters of zones IIa, IV, Vb, VI, VII LIN/2A47-C EC Not relevant (43) Norway 6 800 (44) (45) Faroe Islands 800 (46) (47) TAC Not relevant Species : Ling Molva molva Zone : IV (Norwegian waters) LIN/04-N. Belgium 7 Denmark 878 Germany 25 France 10 The Netherlands 1 United Kingdom 79 EC 1 000 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Norway lobster Nephrops norvegicus Zone : IIIa (EC waters), IIIbcd (EC waters) NEP/3A/BCD Denmark 3 454 Germany 10 Sweden 1 236 EC 4 700 TAC 4 700 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Norway lobster Nephrops norvegicus Zone : IIa (EC waters), IV (EC waters) NEP/2AC4-C Belgium 1 117 Denmark 1 117 Germany 16 France 33 The Netherlands 575 United Kingdom 18 492 EC 21 350 TAC 21 350 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Norway lobster Nephrops norvegicus Zone : IV (Norwegian waters) NEP/04-N. Denmark 946 Germany 1 United Kingdom 53 EC 1 000 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Norway lobster Nephrops norvegicus Zone : Vb (EC waters), VI NEP/5BC6. Spain 26 France 103 Ireland 172 United Kingdom 12 399 EC 12 700 TAC 12 700 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Norway lobster Nephrops norvegicus Zone : VII NEP/07. Spain 1 173 France 4 753 Ireland 7 207 United Kingdom 6 411 EC 19 544 TAC 19 544 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Norway lobster Nephrops norvegicus Zone : VIIIa,b,d,e NEP/8ABDE. Spain 186 France 2 914 EC 3 100 TAC 3 100 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Norway lobster Nephrops norvegicus Zone : VIIIc NEP/08C. Spain 156 France 6 EC 162 TAC 162 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Norway lobster Nephrops norvegicus Zone : IX, X, CECAF 34.1.1 (EC waters) NEP/9/3411 Spain 135 Portugal 405 EC 540 TAC 540 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Northern prawn Pandalus borealis Zone : IIIa PRA/03A. Denmark 3 717 Sweden 2 002 EC 5 719 TAC 10 710 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Northern prawn Pandalus borealis Zone : IIa (EC waters), IV (EC waters) PRA/2AC4-C Denmark 3 626 The Netherlands 34 Sweden 146 United Kingdom 1 074 EC 4 880 TAC 4 980 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Northern prawn Pandalus borealis Zone : Norwegian waters, south of 62 °N PRA/04-N. Denmark 900 Sweden 151 (48) EC 1 051 TAC Not relevant Species : Penaeus shrimps Penaeus spp. Zone : French Guyana PEN/FGU. France 4 000 (49) EC 4 000 (49) Barbados 24 (49) Guyana 24 (49) Suriname 0 (49) Trinidad and Tobago 60 (49) TAC 4 108 (49) Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Plaice Pleuronectes platessa Zone : Skagerrak PLE/03AN. Belgium 46 Denmark 5 917 Germany 30 The Netherlands 1 138 Sweden 317 EC 7 448 TAC 7 600 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Plaice Pleuronectes platessa Zone : Kattegat PLE/03AS. Denmark 1 691 Germany 19 Sweden 190 EC 1 900 TAC 1 900 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Plaice Pleuronectes platessa Zone : IIa (EC waters), IV PLE/2AC4. Belgium 3 530 Denmark 11 474 Germany 3 310 France 662 The Netherlands 22 066 United Kingdom 16 328 EC 57 370 Norway 1 630 TAC 59 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (PLE/*04N-) EC 30 000 Species : Plaice Pleuronectes platessa Zone : Vb (EC waters), VI, XII, XIV PLE/561214 France 27 Ireland 358 United Kingdom 597 EC 982 TAC 982 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Plaice Pleuronectes platessa Zone : VIIa PLE/07A. Belgium 41 France 18 Ireland 1 051 The Netherlands 13 United Kingdom 485 EC 1 608 TAC 1 608 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Plaice Pleuronectes platessa Zone : VIIb,c PLE/7BC. France 32 Ireland 128 EC 160 TAC 160 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Plaice Pleuronectes platessa Zone : VIId,e PLE/7DE. Belgium 843 France 2 810 United Kingdom 1 498 EC 5 151 TAC 5 151 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Plaice Pleuronectes platessa Zone : VIIf,g PLE/7FG. Belgium 73 France 132 Ireland 202 United Kingdom 69 EC 476 TAC 476 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Plaice Pleuronectes platessa Zone : VIIh,j,k PLE/7HJK. Belgium 29 France 58 Ireland 204 The Netherlands 117 United Kingdom 58 EC 466 TAC 466 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Plaice Pleuronectes platessa Zone : VIII, IX, X, CECAF 34.1.1 (EC waters) PLE/8/3411 Spain 75 France 298 Portugal 75 EC 448 TAC 448 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Pollack Pollachius pollachius Zone : Vb (EC waters), VI, XII, XIV POL/561214 Spain 8 France 270 Ireland 79 United Kingdom 206 EC 563 TAC 563 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Pollack Pollachius pollachius Zone : VII POL/07. Belgium 529 Spain 32 France 12 177 Ireland 1 298 United Kingdom 2 964 EC 17 000 TAC 17 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Pollack Pollachius pollachius Zone : VIIIa,b,d,e POL/8ABDE. Spain 286 France 1 394 EC 1 680 TAC 1 680 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Pollack Pollachius pollachius Zone : VIIIc POL/08C. Spain 295 France 33 EC 328 TAC 328 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Pollack Pollachius pollachius Zone : IX, X, CECAF 34.1.1 (EC waters) POL/9/3411 Spain 278 Portugal 10 EC 288 TAC 288 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Saithe Pollachius virens Zone : IIa (EC waters), IIIa, IIIbcd (EC waters), IV POK/2A34. Belgium 51 Denmark 6 013 Germany 15 184 France 35 733 The Netherlands 152 Sweden 826 United Kingdom 11 641 EC 69 600 Norway 75 400 (50) TAC 145 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (POK/*04N-) EC 69 600 Species : Saithe Pollachius virens Zone : Norwegian waters south of 62 °N POK/04-N. Sweden 947 EC 947 TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Saithe Pollachius virens Zone : Vb (EC waters), VI, XII, XIV POK/561214 Germany 984 France 9 774 Ireland 494 United Kingdom 3 792 EC 15 044 TAC 15 044 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Saithe Pollachius virens Zone : VII, VIII, IX, X, CECAF 34.1.1 (EC waters) POK/7X1034 Belgium 14 France 3 137 Ireland 1 568 United Kingdom 855 EC 5 574 TAC 5 574 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Turbot and brill Psetta maxima and Scopthalmus rhombus Zone : IIa (EC waters), IV (EC waters) T/B/2AC4-C Belgium 334 Denmark 713 Germany 182 France 86 The Netherlands 2 527 Sweden 5 United Kingdom 703 EC 4 550 TAC 4 550 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Skates and rays Rajidae Zone : IIa (EC waters), IV (EC waters) SRX/2AC4-C Belgium 542 Denmark 21 Germany 27 France 85 The Netherlands 462 United Kingdom 2 083 EC 3 220 TAC 3 220 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Greenland Halibut Reinhardtius hippoglossoides Zone : IIa (Community waters) IV, VI (Community waters and international waters) Denmark 10 Germany 18 Estonia 10 Spain 10 France 168 Ireland 10 Poland 10 United Kingdom 661 EC 1 042 Norway 145 (51) (52) (53) TAC Not relevant Species : Mackerel Scomber scombrus Zone : IIa (EC waters), IIIa, IIIb,c,d (EC waters), IV MAC/2A34. Belgium 148 Denmark 11 866 Germany 155 France 467 The Netherlands 470 Sweden 3 526 (54) (55) (56) United Kingdom 435 EC 17 067 (55) Norway 28 676 (57) TAC 420 000 (58) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: IIIa MAC/*03A. IIIa, IVb,c MAC/*3A4BC IVb MAC/*04B. IVc MAC/*04C. IIa (non-EC waters), VI, from 1 January to 31 March 2005 MAC/*2A6. Denmark 4 130 4 020 France 467 The Netherlands 470 Sweden 390 10 United Kingdom 435 Norway 3 000 Species : Mackerel Scomber scombrus Zone : IIa (non-EC waters), Vb (EC waters), VI, VII, VIIIa,b,d,e, XII, XIV MAC/2CX14- Germany 13 845 Spain 20 Estonia 115 France 9 231 Ireland 46 149 Latvia 85 Lithuania 85 The Netherlands 20 190 Poland 844 United Kingdom 126 913 EC 217 477 Norway 8 500 (59) Faroe Islands 3 322 (60) TAC 420 000 (61) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified, and only during the periods 1 January to 15 February and 1 October to 31 December. IVa (EC waters) MAC/*04A-C Germany 4 175 Spain 0 France 2 784 Ireland 13 918 The Netherlands 6 089 United Kingdom 38 274 EC 65 240 Norway 8 500 Faroe Islands 1 002 () () North of 59 °N (EC zone) from 1 January to 15 February and from 1 October to 31 December. Species : Mackerel Scomber scombrus Zone : VIIIc, IX, X, CECAF 34.1.1 (EC waters) MAC/8C3411 Spain 20 500 (63) France 136 (63) Portugal 4 237 (63) EC 24 873 TAC 24 873 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. VIIIb (MAC/*08B.) Spain 1 722 France 11 Portugal 356 Species : Common sole Solea solea Zone : IIIa, IIIbcd (EC waters) SOL/3A/BCD Denmark 437 Germany 25 The Netherlands 42 Sweden 16 EC 520 TAC 520 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Common sole Solea solea Zone : II, IV (EC waters) SOL/24. Belgium 1 527 Denmark 698 Germany 1 221 France 305 The Netherlands 13 784 United Kingdom 785 EC 18 320 Norway 280 TAC 18 600 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Common sole Solea solea Zone : Vb (EC waters), VI, XII, XIV SOL/561214 Ireland 54 United Kingdom 14 EC 68 TAC 68 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Common sole Solea solea Zone : VIIa SOL/07A. Belgium 474 France 6 Ireland 117 The Netherlands 150 United Kingdom 213 EC 960 TAC 960 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Common sole Solea solea Zone : VIIb,c SOL/7BC. France 10 Ireland 55 EC 65 TAC 65 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Common sole Solea solea Zone : VIIf,g SOL/7FG. Belgium 625 France 63 Ireland 31 United Kingdom 281 EC 1 000 TAC 1 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Common sole Solea solea Zone : VIIh,j,k SOL/7HJK. Belgium 54 France 108 Ireland 293 The Netherlands 87 United Kingdom 108 EC 650 TAC 650 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Common sole Solea solea Zone : VIIIa,b SOL/8AB. Belgium 51 Spain 9 France 3 796 The Netherlands 284 EC 4 140 TAC 4 140 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Sole Solea spp. Zone : VIIIc,d,e, IX, X, CECAF 34.1.1 (EC waters) SOX/8CDE34 Spain 458 Portugal 758 EC 1 216 TAC 1 216 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Sprat Sprattus sprattus Zone : IIIa SPR/03A. Denmark 33 504 Germany 70 Sweden 12 676 EC 46 250 TAC 50 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Sprat Sprattus sprattus Zone : IIa (EC waters), IV (EC waters) SPR/2AC4-C Belgium 2 877 Denmark 227 669 Germany 2 877 France 2 877 The Netherlands 2 877 Sweden 1 330 (64) United Kingdom 9 493 EC 250 000 Norway 1 000 (65) Faroe Islands 6 000 (66) TAC 257 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Sprat Sprattus sprattus Zone : VIIde SPR/7DE. Belgium 38 Denmark 2 496 Germany 38 France 538 The Netherlands 538 United Kingdom 4 032 EC 7 680 TAC 7 680 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Spurdog/dogfish Squalus acanthias Zone : IIa (EC waters), IV (EC waters) DGS/2AC4-C Belgium 19 Denmark 111 Germany 20 France 35 The Netherlands 30 Sweden 2 United Kingdom 919 EC 1 136 Norway 100 (67) TAC 1 236 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Horse mackerel Trachurus spp. Zone : IIa (EC waters), IV (EC waters) JAX/2AC4-C Belgium 64 Denmark 27 547 Germany 2 077 France 44 Ireland 1 599 The Netherlands 4 469 Sweden 750 United Kingdom 4 066 EC 40 616 Norway 1 600 (68) Faroe Islands 1 823 (69) TAC 42 727 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Horse mackerel Trachurus spp. Zone : Vb (EC waters), VI, VII, VIIIa,b,d,e, XII, XIV JAX/578/14 Denmark 12 088 Germany 9 662 Spain 13 195 France 6 384 Ireland 31 454 The Netherlands 46 096 Portugal 1 277 United Kingdom 13 067 EC 133 223 Faroe Islands 4 955 (70) (71) TAC 137 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Horse mackerel Trachurus spp. Zone : VIIIc, IX JAX/8C9. Spain 29 587 (72) France 377 (72) Portugal 25 036 (72) EC 55 000 TAC 55 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Horse mackerel Trachurus spp. Zone : X, CECAF (73) JAX/X34PRT Portugal 3 200 EC 3 200 TAC 3 200 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Horse mackerel Trachurus spp. Zone : CECAF (EC waters) (74) JAX/341PRT Portugal 1 600 EC 1 600 TAC 1 600 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Horse mackerel Trachurus spp. Zone : CECAF (EC waters) (75) JAX/341SPN Spain 1 600 EC 1 600 TAC 1 600 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Norway pout Trisopterus esmarki Zone : IIa (EC waters), IIIa, IV (EC waters) NOP/2A3A4. Denmark 0 Germany 0 The Netherlands 0 EC 0 Norway 1 000 (76) TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species : Norway pout Trisopterus esmarki Zone : IV (Norwegian waters) NOP/04-N. Denmark 4 750 (77) (78) United Kingdom 250 (77) (78) EC 5 000 (77) (78) TAC Not relevant Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Industrial fish Zone : IV (Norwegian waters) I/F/04-N. Sweden 800 (79) (80) EC 800 TAC Not relevant Species : Combined quota Zone : EC waters of zones Vb, VI, VII R/G/5B67-C EC Not subject to restriction Norway 600 (81) TAC Not relevant Species : Other species Zone : IV (Norwegian waters) OTH/04-N. Belgium 38 Denmark 3 500 Germany 395 France 162 The Netherlands 280 Sweden Not relevant (82) United Kingdom 2 625 EC 7 000 TAC Not relevant Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Other species Zone : EC waters of zones IIa, IV, VIa north of 56 °30 ²N OTH/2A46AN EC Not subject to restriction Norway 4 720 (83) Faroe Islands 400 (84) TAC Not relevant (1) EC waters excluding waters within 6 miles of UK baselines at Shetland, Fair Isle and Foula. (2) Except Denmark and the United Kingdom. (3) To be taken in the North Sea. (4) Specified in Regulation (EC) No 2270/2004. (5) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Sub-areas Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Sub-areas Vb, VI and VII shall not exceed 3 000 tonnes. (6) Including ling. The quotas for Norway are ling 6 800 tonnes, and tusk 4 000 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in ICES Division Vb and Sub-areas VI and VII. (7) Landed as the entire catch or sorted from the remainder of the catch. (8) To be taken in Skagerrak. (9) Landed as the entire catch or sorted from the remainder of the catch, Member States must inform the Commission of their landings of herring distinguishing between ICES Divisions IVa and IVb (zones HER/04A. and HER/04B.). (10) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters south of 62 ° N (HER/*04N-) EC 50 000 (11) By-catches of cod, haddock, pollack and whiting and saithe shall be counted against the quota for these species. (12) By-catches of herring taken in fisheries for species other than herring and landed unsorted. (13) By-catches of herring taken in fisheries for species other than herring and landed unsorted. (14) Landed as the entire catch or sorted from the remainder of the catch. (15) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51 °56 ² N, 1 °19.1 ² E) to latitude 51 °33 ² N and hence due west to a point on the coast of the United Kingdom. (16) Transfers of up to 50 % of this quota may be affected to ICES Division IVb. However, such transfers must be notified in advance to the Commission. (17) Reference is to the herring stock in ICES Division VIa, north of 56 °00 ² N and in that part of VIa which is situated east of 07 °00 ² W and north of 55 °00 ² N, excluding the Clyde. (18) This quota may only be taken in Division VIa north of 56 °30 ² N. (19) Reference is to the herring stock in ICES Division VIa, south of 56 °00 ² N and west of 07 °00 ² W. (20) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point. (21) ICES Division VIIa is reduced by the area added to the ICES area VIIghjk bounded:  to the north by latitude 52 °30 ² N  to the south by latitude 52 °00 ² N  to the west by the coast of Ireland  to the east by the coast of the United Kingdom (22) ICES Division VIIg,h,j,k is increased by the area bounded:  to the north by latitude 52 °30 ² N,  to the south by latitude 52 °00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (23) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (COD/*04N-) EC 19 694 (24) Excluding an estimated 239 tonnes of industrial by-catch. (25) Excluding an estimate of 578 tonnes of industrial by-catch. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (HAD/*04N-) EC 38 175 (26) Excluding an estimated 750 tonnes of industrial by-catch. (27) Excluding an estimated 5 400 tonnes of industrial by-catch. (28) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. Norwegian waters (WHG/*04N-) EC 17 073 (29) Within an overall TAC of 42 600 tonnes for the northern stock of hake. (30) Within an overall TAC of 42 600 tonnes for the northern stock of hake. (31) Within an overall TAC of 42 600 tonnes for the northern stock of hake. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VIIIabde (HKE/*8ABDE) Belgium 28 Spain 1 137 France 1 137 Ireland 142 The Netherlands 14 United Kingdom 639 EC 3 096 (32) Within an overall TAC of 42 600 tonnes for the northern stock of hake. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Vb (EC waters), VI, VII, XII, XIV (HKE/*57-14) Belgium 1 Spain 1 420 France 2 557 The Netherlands 4 EC 3 982 (33) Within a total quota of 120 000 tonnes in EC waters. (34) Of which up to 75 % may be taken in areas VIIIc, IX, X, CECAF 34.1.1 (EC waters). (35) May be fished in EC waters in areas II, IVa, VIa north of 56 °30 ²N, VIb, VII west of 12 °W. (36) Of which up to pm tonnes may consist of argentine (Argentina spp.). (37) Catches of blue whiting may include unavoidable catches of argentine (Argentina spp.) (38) May be fished in EC waters in areas VIa north of 56 °30 ² N, VIb, VII west of 12 ° W. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: IVa WHB/*04A-C Norway 40 000 (39) Specified in Regulation (EC) No 2270/2004. (40) To be fished by trawl, by-catches of roundnose grenadier and black scabbard fish to be counted against this quota. (41) Exclusively for by-catches. No directed fisheries are permitted under this quota. (42) May not be fished in Division 3 IIIb,c,d. (43) Specified in Regulation (EC) No 2270/2004. (44) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Sub-areas VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Sub-areas VI and VII shall not exceed 3 000 tonnes. (45) Including tusk. The quotas for Norway are ling 6 000 tonnes, and tusk 4 000 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with longlines in ICES Division Vb and Sub-areas VI and VII. (46) Including blue ling and tusk. Only to be taken by long lines in VIa (north of 56 °30 ² N) and VIb. (47) Of which an incidental catch of other species of 20 % per ship, at any moment, is authorised in Sub-area VI. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Sub-area VI shall not exceed 75 tonnes. (48) By-catches of cod, haddock, pollack, whiting and saithe shall be counted against the quotas for these species. (49) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 m deep. (50) May only be taken in IV (EC waters) and Skagerrak. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (POK/*04N-) EC 69 600 (51) Fishing in VI is restricted to longlines. (52) To be taken in EC waters of IIa and VI. (53) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2005. (54) Including a fishery by this Member State of 1 865 tonnes of mackerel in ICES Division IIIa and in EC waters of ICES Division IVab (MAC/*3A4AB). (55) Including 315 tonnes to be taken in Norwegian waters of ICES Sub-area IV (MAC/*04N-). (56) When fishing in Norwegian waters, by-catches of cod, haddock, pollack and whiting and saithe shall be counted against the quotas for these species. (57) To be deducted from Norways share of the TAC (access quota). This quota may be fished in division IVa only, except for 3 000 tonnes that may be fished in division IIIa. (58) TAC agreed by the EC, Norway and Faroe Islands for the northern area. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: IIIa MAC/*03A. IIIa, IVb,c MAC/*3A4BC IVb MAC/*04B. IVc MAC/*04C. IIa (non-EC waters), VI, from 1 January to 31 March 2005 MAC/*2A6. Denmark 4 130 4 020 France 467 The Netherlands 470 Sweden 390 10 United Kingdom 435 Norway 3 000 (59) May be fished only in IIa, VIa (north of 56 °30 ²N), IVa, VIId, e, f, h. (60) Of which 1 002 tonnes may be fished in ICES Division IVa north of 59 °N (EC zone) from 1 January to 15 February and from 1 October to 31 December. A quantity of 2 763 tonnes of the Faroe Islands' own quota may be fished in ICES Division VIa (north of 56 °30 ²N) throughout the year and/or in ICES Divisions VIIe, f, h, and/or ICES Division IVa. (61) TAC agreed by the EC, Norway and Faroe Islands for the northern area. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified, and only during the periods 1 January to 15 February and 1 October to 31 December. IVa (EC waters) MAC/*04A-C Germany 4 175 Spain 0 France 2 784 Ireland 13 918 The Netherlands 6 089 United Kingdom 38 274 EC 65 240 Norway 8 500 Faroe Islands 1 002 () () North of 59 °N (EC zone) from 1 January to 15 February and from 1 October to 31 December. (62) North of 59 °N (EC zone) from 1 January to 15 February and from 1 October to 31 December. (63) The quantities subject to exchange with other Member States may be taken, up to a limit of 25 % of the quota of the donor Member State, in ICES area VIIIa,b,d (MAC/*8ABD.). Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. VIIIb (MAC/*08B.) Spain 1 722 France 11 Portugal 356 (64) Including sandeel. (65) May only be fished in sub-area IV (EC waters). (66) The quota includes a maximum by-catch of 1 200 tonnes of herring. Any by-catch of blue whiting shall be counted against the blue whiting quota established for fishing areas VIa, VIb and VII. (67) Including catches taken with long lines of tope shark and velvet belly, bird beak dogfish, leafscale gulper shark, greater lantern shark, smooth lantern shark and Portuguese dogfish. This quota may only be taken in ICES sub-areas IV, VI and VII. (68) May only be fished in sub-area IV (EC waters). (69) Within a total quota of 6 500 tonnes for ICES Sub-Areas IV, VIa (north of 56 °30 ²N) and VII e,f,h. (70) This quota may only be fished in ICES areas IV, VIa (north of 56 °30 ²N) and VIIe, f, h. (71) Within a total quota of 6 500 tonnes for ICES Sub-areas IV, VIa (north of 56 °30 ²N) and VIIe,f,h. (72) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Council Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1.2. (73) Waters adjacent to the Azores under the sovereignty or jurisdiction of Portugal. (74) Waters adjacent to Madeira under the sovereignty or jurisdiction of Portugal. (75) Waters adjacent to the Canary Islands under the sovereignty or jurisdiction of Spain. (76) This quota may be fished in ICES Division VIa, North of 56 °30 ²N. (77) Including inextricably mixed horse mackerel. (78) Only as by-catches. (79) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (80) Of which no more than 400 tonnes of horse mackerel. (81) Taken with long lines only, including rat tails, Mora mora and greater fork beard. (82) Quota allocated by Norway to Sweden of other species at a traditional level. (83) Limited to IIa and IV. Includes fisheries not specifically mentioned. (84) Limited to by-catches of whitefish in IV and VIa. ANNEX IC NORTH EAST ATLANTIC AND GREENLAND ICES areas I, II, IIIa, IV, V, XII, XIV and NAFO 0, 1 (Greenland waters) Species : Snow crab Chionoecetes spp. Zone : NAFO 0, 1 (Greenland waters) PCR/N01GRN Ireland 0 (1) Spain 0 (1) EC 0 (1) TAC Not relevant Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Roundnose grenadier Coryphaenoides rupestris Zone : NAFO 0, 1 (Greenland waters) RNG/N01GRN Germany 1 035 (3) EC 1 035 (2) (3) TAC Not relevant Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Roundnose grenadier Coryphaenoides rupestris Zone : V, XIV (Greenland waters) RNG/514GRN Germany 0 (5) United Kingdom 0 (5) EC 285 (4) (5) TAC Not relevant Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Herring Clupea harengus Zone : I, II (EC waters and International waters) HER/1/2. Belgium 27 Denmark 26 909 Germany 4 713 Spain 89 France 1 161 Ireland 6 967 The Netherlands 9 630 Poland 1 362 Portugal 89 Finland 417 Sweden 9 972 United Kingdom 17 205 EC 78 541 Faroe Islands 7 548 (6) TAC 890 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: II, Vb north of 62 ° N (Faroese waters) (HER/*25B-F) Belgium 3 Denmark 2 580 Germany 452 Spain 9 France 111 Ireland 668 The Netherlands 924 Poland 131 Portugal 9 Finland 40 Sweden 956 United Kingdom 1 650 Species : Cod Gadus morhua Zone : I, II (Norwegian waters) COD/1N2AB. Germany 2 356 Greece 292 Spain 2 628 Ireland 292 France 2 163 Portugal 2 628 United Kingdom 9 140 EC 19 499 TAC 471 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Cod Gadus morhua Zone : NAFO 0, 1 (incl.V, XIV (Greenland waters)) COD/N01514 Germany 0 (7) United Kingdom 0 (7) EC 0 (7) TAC 0 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Cod Gadus morhua Zone : I, II b COD/1/2B. Germany 3 116 Spain 8 056 France 1 330 Poland 1 460 Portugal 1 701 United Kingdom 1 995 All Member States 100 (8) EC 17 757 (9) TAC 471 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone : Vb (Faroese waters) C/H/05B-F. Germany 10 France 60 United Kingdom 430 EC 500 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Atlantic halibut Hippoglossus hippoglossus Zone : V, XIV (Greenland waters) HAL/514GRN Portugal 800 (12) EC 1 000 (10) (11) (12) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Atlantic halibut Hippoglossus hippoglossus Zone : NAFO 0, 1 (Greenland waters) HAL/N01GRN EC 200 (13) (14) (15) TAC Not relevant Species : Capelin Mallotus villosus Zone : IIb CAP/02B. EC 0 TAC 0 Species : Capelin Mallotus villosus Zone : V, XIV (Greenland waters) CAP/514GRN All Member States 0 (16) EC 0 (16) TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : I, II (Norwegian waters) HAD/1N2AB. Germany 484 France 291 United Kingdom 1 485 EC 2 260 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Blue whiting Micromesistius poutassou Zone : I, II (international waters) WHB/1/2INT EC 70 000 TAC Not relevant Species : Blue whiting Micromesistius poutassou Zone : I, II (Norwegian waters) WHB/1/2-N. Germany 500 France 500 EC 1 000 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Blue whiting Micromesistius poutassou Zone : Vb (Faroese waters) WHB/05B-F. Denmark 7 040 Germany 480 France 768 The Netherlands 672 United Kingdom 7 040 EC 16 000 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Ling and Blue Ling Molva molva and Molva dypterigia Zone : Vb (Faroese waters) B/L/05B-F. Germany 950 (17) France 2 106 (17) United Kingdom 184 (17) EC 3 240 (17) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Northern prawn Pandalus borealis Zone : V, XIV (Greenland waters) PRA/514GRN Denmark 887 (19) France 887 (19) EC 5 675 (18) (19) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Northern prawn Pandalus borealis Zone : NAFO 0, 1 (Greenland waters) PRA/N01GRN Denmark 2 000 (20) France 2 000 (20) EC 4 000 (20) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Saithe Pollachius virens Zone : I, II (Norwegian waters) POK/1N2AB. Germany 2 880 France 463 United Kingdom 257 EC 3 600 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Saithe Pollachius virens Zone : I, II (International waters) POK/1/2INT EC 0 TAC Not relevant Species : Saithe Pollachius virens Zone : Vb (Faroese waters) POK/05B-F. Belgium 50 Germany 310 France 1 510 The Netherlands 50 United Kingdom 580 EC 2 500 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Greenland halibut Reinhardtius hippoglossoides Zone : I, II (Norwegian waters) GHL/1N2AB. Germany 50 United Kingdom 50 EC 100 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Greenland halibut Reinhardtius hippoglossoides Zone : I, II (International waters) GHL/1/2INT EC 0 TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : V, XIV (Greenland waters) GHL/514GRN Germany 5 154 (22) United Kingdom 271 (22) EC 6 300 (21) (22) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Greenland halibut Reinhardtius hippoglossoides Zone : NAFO 0, 1 (Greenland waters) GHL/N01GRN Germany 550 (24) EC 1 500 (23) (24) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Mackerel Scomber scombrus Zone : IIa (Norwegian waters) MAC/02A-N. Denmark 8 500 (25) EC 8 500 (25) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Mackerel Scomber scombrus Zone : Vb (Faroese waters) MAC/05B-F. Denmark 2 763 (26) EC 2 763 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Redfish Sebastes spp. Zone : V, XII, XIV (27) (28) RED/51214. Estonia 344 (28) Germany 6 986 (28) Spain 1 227 (28) France 652 (28) Ireland 2 (28) Latvia 562 (28) Lithuania 3 625 (28) The Netherlands 3 (28) Poland 629 (28) Portugal 1 466 (28) United Kingdom 17 (28) EC 15 513 (28) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Redfish Sebastes spp. Zone : I, II (Norwegian waters) RED/1N2AB. Germany 766 (29) Spain 95 (29) France 84 (29) Portugal 405 (29) United Kingdom 150 (29) EC 1 500 (29) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Redfish Sebastes spp. Zone : V, XIV (Greenland waters) RED/514GRN Germany 11 794 (33) France 60 (33) United Kingdom 84 (33) EC 15 938 (30) (31) (32) (33) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Redfish Sebastes spp. Zone : Vb (Faroese waters) RED/05B-F. Belgium 29 Germany 3 679 France 249 United Kingdom 43 EC 4 000 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : By-catches Zone : NAFO 0, 1 (Greenland waters) XBC/N01GRN EC 2 000 (34) (35) TAC Not relevant Species : Other species (36) Zone : I, II (Norwegian waters) OTH/1N2AB. Germany 150 (36) France 60 (36) United Kingdom 240 (36) EC 450 (36) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Other species (37) Zone : Vb (Faroese waters) OTH/05B-F. Germany 305 France 275 United Kingdom 180 EC 760 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Flatfish Zone : Vb (Faroese waters) FLX/05B-F. Germany 108 France 84 United Kingdom 408 EC 600 TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. (1) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (2) Of which 315 tonnes are allocated to Norway. (3) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (4) Of which 285 tonnes are allocated to Norway. (5) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (6) May be fished in EC waters. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: II, Vb north of 62 ° N (Faroese waters) (HER/*25B-F) Belgium 3 Denmark 2 580 Germany 452 Spain 9 France 111 Ireland 668 The Netherlands 924 Poland 131 Portugal 9 Finland 40 Sweden 956 United Kingdom 1 650 (7) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (8) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (9) The allocation of the share of the cod stock available to the Community in the zone Spitzbergen and Bear Island is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (10) Of which 200 tonnes to be fished only with long lines, are allocated to Norway. (11) If by-catches of Atlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota, the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective quotas have been exhausted. (12) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (13) Of which 200 tonnes, to be fished only with long lines, are allocated to Norway. (14) If by-catches of Atlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota, the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective quotas have been exhausted. (15) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (16) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (17) By-catches up to 1 080 tonnes of roundnose grenadier and black scabbard fish to be counted against this quota. (18) Of which 2 750 tonnes are allocated to Norway and 1 150 tonnes to Faroe Islands. (19) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (20) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (21) Of which 800 tonnes are allocated to Norway and 75 tonnes are allocated to the Faroe Islands. (22) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (23) Of which 800 tonnes are allocated to Norway and 150 tonnes are allocated to the Faroe Islands. (24) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (25) May also be fished in sub-area IV (Norwegian waters) and in Division IIa (non-EC waters)(MAC/*4N-2A). (26) May be fished in IVa (EC waters)(MAC/*04A-C). (27) EC waters and international waters. (28) May be taken in the NAFO Regulatory Area Sub-area 2, Divisions IF and 3K but shall be counted against the quota for V, XII, XIV within a total quota of 25 000 tonnes (RED/*N1F3K). (29) Only as by-catch. (30) A maximum of 12 500 tonnes may be fished by pelagic trawl. Catches from the bottom trawl fishery and the pelagic trawl fishery shall be reported separately. May be fished East or West. (31) 3 500 tonnes to be fished with pelagic trawl are allocated to Norway. (32) 500 tonnes are allocated to the Faroe Islands. Catches from the bottom trawl and pelagic trawl fisheries shall be reported separately. (33) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (34) Refers to the combined by-catch of cod, catfish, skate, ling and tusk. The by-catch quantities of cod shall not exceed 100 tonnes. May be fished in the East or in West. (35) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (36) Only as by-catch. (37) Excluding fish species of no commercial value. ANNEX ID NORTH WEST ATLANTIC Area of NAFO All TACs and associate conditions are adopted in the framework of NAFO. Species : Cod Gadus morhua Zone : NAFO 2J3KL COD/N2J3KL EC 0 (1) TAC 0 (1) Species : Cod Gadus morhua Zone : NAFO 3NO COD/N3NO. EC 0 (2) TAC 0 (2) Species : Cod Gadus morhua Zone : NAFO 3M COD/N3M. EC 0 (3) TAC 0 (3) Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 2J3KL WIT/N2J3KL EC 0 (4) TAC 0 (4) Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 3NO WIT/N3NO. EC 0 (5) TAC 0 (5) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3M PLA/N3M. EC 0 (6) TAC 0 (6) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3LNO PLA/N3LNO. EC 0 (7) TAC 0 (7) Species : Short fin squid Illex illecebrosus Zone : NAFO sub-zones 3 and 4 SQI/N34. Estonia 128 (9) Latvia 128 (9) Lithuania 128 (9) Poland 227 (9) EC Not relevant (8) (9) TAC 34 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Yellowtail flounder Limanda ferruginea Zone : NAFO 3LNO YEL/N3LNO. Estonia Latvia Lithuania Poland EC 0 (10) (11) TAC 15 000 Species : Capelin Mallotus villosus Zone : NAFO 3NO CAP/N3NO. EC 0 (12) TAC 0 (12) Species : Northern prawn Pandalus borealis Zone : NAFO 3L (13) PRA/N3L. Estonia 144 (14) Latvia 144 (14) Lithuania 144 (14) Poland 144 (14) EC 144 (14) (15) TAC 13 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Northern prawn Pandalus borealis Zone : NAFO 3M (16) PRA/N3M. TAC (17) Species : Greenland halibut Reinhardtius hippoglossoides Zone : NAFO 3LMNO GHL/N3LMNO Estonia 380 Germany 388 Latvia 54 Lithuania 27 Spain 5 208 Portugal 2 197 EC 8 254 TAC 14 079 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Skates Rajidae Zone : NAFO 3LNO SRX/N3LNO. Spain 6 561 Portugal 1 274 Estonia 546 Lithuania 119 EC 8 500 TAC 13 500 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Redfish Sebastes spp. Zone : NAFO 3LN RED/N3LN. EC 0 (18) TAC 0 (18) Species : Redfish Sebastes spp. Zone : NAFO 3M RED/N3M. Estonia 1 571 (19) Germany 513 (19) Spain 233 (19) Latvia 1 571 (19) Lithuania 1 571 (19) Portugal 2 354 (19) EC 7 813 (19) TAC 5 000 (19) Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Redfish Sebastes spp. Zone : NAFO 3O RED/N3O. Spain 1 771 Portugal 5 229 EC 7 000 TAC 20 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : White hake Urophycis tenuis Zone : NAFO 3NO HKW/N3NO. Spain 2 160 Portugal 2 835 EC 5 000 TAC 8 500 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. (1) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (2) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (3) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (4) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (5) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (6) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (7) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (8) No specified Community share, an amount of 29 467 tonnes is available to Canada and the EC Member States except Estonia, Latvia, Lithuania and Poland. (9) To be fished between 1 July and 31 December. (10) Despite having access to a shared quota of 76 tonnes for the Community, it is decided to set this amount to 0. There will be no directed fishing on this species, which will be caught only as by-catches within the rules set out in Article 28. (11) Catches taken by vessels under this quota shall be reported to the Flag Member State and forwarded to the Executive Secretary of NAFO via the Commission at 48 hour intervals. (12) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (13) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 °20 ²0 46 °40 ²0 2 47 °20 ²0 46 °30 ²0 3 46 °00 ²0 46 °30 ²0 4 46 °00 ²0 46 °40 ²0 (14) To be fished from 1 January to 31 March, 1 July to 14 September and 1 December to 31 December. (15) All Member States except Estonia, Latvia, Lithuania and Poland. (16) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 °20 ²0 46 °40 ²0 2 47 °20 ²0 46 °30 ²0 3 46 °00 ²0 46 °30 ²0 4 46 °00 ²0 46 °40 ²0 When conducting a fishery for shrimp in this box, vessels shall, whether or not crossing the line separating NAFO Divisions 3L and 3M, report in accordance with point 1.3 of the Annex to Council Regulation (EEC) No 189/92 of 27 January 1992 adopting provisions for the application of control measures adopted by the Northwest Atlantic Fisheries Organization (OJ L 21, 30.1.1992, p. 4. Regulation as last amended by Regulation (EC) No 1048/97 (OJ L 154, 12.6.1997, p. 1)). Moreover, fishing for shrimp shall be prohibited from 1 June to 31 December 2005 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 °55 ²0 45 °00 ²0 2 47 °30 ²0 44 °15 ²0 3 46 °55 ²0 44 °15 ²0 4 46 °35 ²0 44 °30 ²0 5 46 °35 ²0 45 °40 ²0 6 47 °30 ²0 45 °40 ²0 7 47 °55 ²0 45 °00 ²0 (17) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue special fishing permits for their fishing vessels engaging in this fishery, and shall notify those permits to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1627/94. By way of derogation from Article 8 of that Regulation, permits will only become valid if the Commission has not objected within five working days following the notification. The maximum number of vessels and fishing time allowed shall be: Member State Maximum number of vessels Maximum number of fishing days Denmark 2 131 Estonia 8 1 667 Spain 10 257 Latvia 4 490 Lithuania 7 579 Poland 1 100 Portugal 1 69 Each Member State shall, within 25 days following the calendar month in which the catches are made, report monthly to the Commission the fishing days spent in Division 3M and in the area defined in footnote (1) above. (18) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (19) This quota is subject to compliance with the TAC of 5 000 tonnes established for this stock. Upon exhaustion of the TAC, the directed fishery for this stock shall be stopped irrespective of the level of catches. ANNEX IE HIGHLY MIGRATORY FISH All Areas TACS in this area are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT and IATTC. Species : Bluefin tuna Thunnus thynnus Zone : Atlantic Ocean, east of longitude 45 ° W, and Mediterranean BFT/AE045W Cyprus (1) Greece 323,4 Spain 6 276,7 France 6 192,7 Italy 4 888 Malta (1) Portugal 590,2 All Member States 60 (2) EC 18 331 TAC 32 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, north of latitude 5 ° N SWO/AN05N Spain 6 541,5 Portugal 1 010,4 All Member States 148,5 (3) EC 7 700,4 TAC 14 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, south of latitude 5 ° N SWO/AS05N Spain 6 595,6 Portugal 371,1 EC 6 966,7 TAC 15 956 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Northern Albacore Germo alalunga Zone : Atlantic Ocean, north of latitude 5 ° N ALB/AN05N Ireland 5 723,3 (4) (6) Spain 31 383 (4) (6) France 8 217 (4) (6) United Kingdom 600,7 (4) (6) Portugal 4 129,5 (4) (6) EC 50 053,5 (4) (5) TAC 34 500 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Southern Albacore Germo alalunga Zone : Atlantic Ocean, south of latitude 5 ° N ALB/AS05N Spain 943,7 France 311 Portugal 660 EC 1 914,7 TAC 30 915 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Bigeye Tuna Thunnus obesus Zone : Atlantic Ocean BET/ATLANT Spain 21 526,4 France 9 438 Portugal 13 511 EC 44 475,4 TAC 90 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Blue marlin Makaira nigricans Zone : Atlantic Ocean BUM/ATLANT EC 103 TAC Not relevant Species : White marlin Tetrapturus alba Zone : Atlantic Ocean WHM/ATLANT EC 46,5 TAC Not relevant (1) Cyprus and Malta may fish under the ICCAT Others quota in accordance with the ICCAT Compliance Tables adopted at 2003 ICCAT Annual Meeting. (2) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (3) Except Spain and Portugal, and only as by-catch. (4) It is prohibited to use any gill net, bottom set gill net, trammel net and entangling net. (5) The number of Community fishing vessels fishing for Northern Albacore as a target species is fixed to pm vessels in accordance with Article 10 (1) of Regulation (EC) No 973/2001. (6) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for Northern Albacore as a target species in accordance with Article 10 (4) of Regulation (EC) No 973/2001: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 EC 1 253 ANNEX IF ANTARCTIC Area of CCAMLR These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Community share is undetermined. Catches are monitored by the Secretariat of CCAMLR, who will communicate when fishing must cease due to TAC exhaustion. Species : Blackfin icefish Chaenocephalus aceratus Zone : FAO 48.3 Antarctic SSI/F483. TAC 2 200 (1) Species : Unicorn icefish Channichthys rhinoceratus Zone : FAO 58.5.2 Antarctic LIC/F5852. TAC 150 (2) Species : Antarctic icefish Champsocephalus gunnari Zone : FAO 48.3 Antarctic ANI/F483. TAC 3 574 (3) Species : Antarctic icefish Champsocephalus gunnari Zone : FAO 58.5.2 Antarctic (5) ANI/F5852. TAC 1 864 (4) Species : Antarctic toothfish Dissostichus eleginoides Zone : FAO 48.3 Antarctic TOP/F483. TAC 3 050 (6) (7) Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the sub-areas specified: Management Area A: 48 °W to 43 °30 ²W  52 °30 ²S to 56 °S (TOP/*F483A) 0 Management Area B: 43 °30 ²W to 40 °W  52 °30 ²S to 56 °S (TOP/*F483B) 915 Management Area C: 40 °W to 33 °30 ²W  52 °30 ²S to 56 °S (TOP/*F483C) 2 135 Species : Antarctic toothfish Dissostichus eleginoides Zone : FAO 48.4 Antarctic TOP/F484. TAC 28 (8) (9) Species : Antarctic toothfish Dissostichus eleginoides Zone : FAO 58.5.2 Antarctic TOP/F5852. TAC 2 787 (10) (11) Species : Krill Euphausia superba Zone : FAO 48 KRI/F48. TAC 4 000 000 (12) Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the sub-areas specified: Sub-area 48.1 (KRI/*F481.) 1 008 000 Sub-area 48.2 (KRI/*F482.) 1 104 000 Sub-area 48.3 (KRI/*F483.) 1 056 000 Sub-area 48.4 (KRI/*F484.) 832 000 Species : Krill Euphausia superba Zone : FAO 58.4.1 Antarctic KRI/F5841. TAC 440 000 (13) Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the areas specified Division 58.4.1 West of 115 ° E (KRI/*F-41W) 277 000 Division 58.4.1 East of 115 ° E (KRI/*F-41E) 163 000 Species : Krill Euphausia superba Zone : FAO 58.4.2 Antarctic KRI/F5842. TAC 450 000 (14) Species : Humped rockcod Gobionotothen gibberifrons Zone : FAO 48.3 Antarctic NOG/F483. TAC 1 470 (15) Species : Grey rockcod Lepidonotothen squamifrons Zone : FAO 48.3 Antarctic NOS/F483. TAC 300 (16) Species : Grey rockcod Lepidonotothen squamifrons Zone : FAO 58.5.2 Antarctic NOS/F5852. TAC 80 (17) Species : Marbled rockcod Notothenia rossii Zone : FAO 48.3 Antarctic NOR/F483. TAC 300 (18) Species : Crab Paralomis spp. Zone : FAO 48.3 Antarctic PAI/F483. TAC 1 600 (19) Species : South Georgia icefish Pseudochaenichthus georgianus Zone : FAO 48.3 Antarctic SGI/F483. TAC 300 (20) Species : Grenadier Macrourus spp. Zone : FAO 58.5.2 Antarctic GRV/F5852. TAC 360 (21) Species : Other species Zone : FAO 58.5.2 Antarctic OTH/F5852. TAC 50 (22) Species : Skates and rays Rajae Zone : FAO 58.5.2 Antarctic SRX/F5852. TAC 120 (23) (24) Species : Squid Martialia hyadesi Zone : FAO 48.3 Antarctic SQS/F483. TAC 2 500 (25) (1) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (2) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries shall be closed. (3) This TAC is applicable for the period 15 November 2004 to 14 November 2005. Fishing for this stock during the period 1 March to 31 May 2005 shall be limited to 894 tonnes. (4) This TAC shall be applicable for the period 1 December 2004 to 30 November 2005. (5) For the purpose of this TAC, the area open to the fishery is defined as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line: (a) starting at the point where the meridian of longitude 72 °15 ²E intersects the Australia France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 °25 ²S; (b) then east along that parallel to its intersection with the meridian of longitude 74 °E; (c) then northeasterly along the geodesic to the intersection of the parallel of latitude 52 °40 ²S and the meridian of longitude 76 °E; (d) then north along the meridian to its intersection with the parallel of latitude 52 °S; (e) then northwesterly along the geodesic to the intersection of the parallel of latitude 51 °S with the meridian of longitude 74 °30 ²E; and (f) then southwesterly along the geodesic to the point of commencement. (6) This TAC shall be applicable for long-line fishery in the period 1 May to 31 August 2005 and for pot fishery 1 December 2004 to 30 November 2005. (7) Including 152 tonnes of skates and rays and 152 tonnes of Macrorus spp. as by-catch. (8) To be fished only with long-lines. (9) This TAC shall be applicable during a fishing season defined as that applied in Sub-area 48.3, or until the catch limit for Dissostichus eleginoides in Sub-area 48.4 is reached, or until the catch limit for Dissostichus eleginoides in Sub-area 48.3, as specified above, is reached, whichever is sooner. (10) This TAC shall be applicable for the trawl fishery in the period 1 December 2004 to 30 November 2005 and for the long-line fishery in the period 1 May to 31 August 2005. (11) This TAC is applicable for West of 79 °20 ²E only. Fishing east of this meridian within this zone is prohibited (see Annex XV). (12) This TAC shall be applicable for the period 1 December 2004 to 30 November 2005. (13) This TAC shall be applicable for the period 1 December 2004 to 30 November 2005. (14) This TAC shall be applicable for the period 1 December 2004 to 30 November 2005. (15) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (16) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (17) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (18) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (19) This TAC shall be applicable for the period 1 December 2004 to 30 November 2005. (20) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (21) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries shall be closed. (22) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries shall be closed. (23) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries shall be closed. (24) For the purposes of this TAC, skates and rays to be counted as one single species. (25) This TAC is applicable for the period 1 December 2004 to 30 November 2005. ANNEX II SPECIAL MEASURES CONCERNING UNSORTED LANDINGS IN SUB-AREAS IIa (EC WATERS), III, IV AND VIId 1. It shall be prohibited to land catches which are unsorted. 2. Member States shall ensure that an adequate sampling programme is in place which allow an efficient monitoring of the landings by species when landings are unsorted. The Member States shall not later than 1 March 2005 provide the Commission with a detailed description of the sampling programmes and a list of ports and landing sites where the sampling systems are in operation. 3. By way of derogation from point 1), it shall be permitted to land catches which are unsorted in ports and landing sites where a sampling programme referred to in point 2 is in operation. ANNEX III TRANSITIONAL TECHNICAL AND CONTROL MEASURES PART A BALTIC SEA Section 1 Cod fishery 1. Conditions for certain gears authorised for cod fishery in the Baltic Sea 1.1. Towed nets 1.1.1. Without exit windows Towed nets without an exit window shall be prohibited. 1.1.2. With exit windows By way of derogation from the provisions of special selectivity devices in Annex V to Regulation (EC) No 88/98, the provisions in Appendix 1 to this Annex shall apply. 1.1.3. One net rule When a towed net with exit windows is used, no other type of gear shall be kept on board. 1.2. Gillnets By way of derogation from the provisions of Annex IV to Regulation (EC) No 88/98, the minimum mesh size for gillnets shall be 110 mm. The nets shall not exceed a maximum length of 12 km for vessels with an overall length of up to and including 12 m. The nets shall not exceed a maximum length of 24 km for vessels with an overall length of more than 12 m. The soaking time of the nets shall not exceed 48 hours counting from the time the nets are first put in the water to the time when the nets are fully recovered on board the fishing vessel. 2. By-catch of cod in the Baltic Sea 2.1. By way of derogation from the provisions of Article 3(4) of Regulation (EC) No 88/98, no undersized cod may be kept on board, except in the case set out in point 2.2. 2.2. However, by way of derogation from the provisions of Article 3(5) of Regulation (EC) No 88/98, the by-catch of cod taken when fishing for herring and sprat with mesh sizes of 32 mm or smaller shall not exceed 3 % by weight. Of this by-catch, no more than 5 % of undersized cod shall be kept on board. 2.3. By-catches of cod may not exceed 10 % when fishing for other species than herring and sprat with trawls and Danish seines other than those referred to in point 1.1.2. 3. Minimum size for cod in the Baltic Sea By way of derogation from the provisions laid down in Annex III to Regulation (EC) No 88/98, the minimum size for cod shall be 38 cm. 4. Summer ban for Baltic cod Fishing for cod shall be prohibited in Sub-divisions 22-24 from 1 March 2005 to 30 April 2005 inclusive, and in Sub-divisions 25-32 from 1 May 2005 to 15 September 2005 inclusive. 5. Restrictions for fishing for cod in the Baltic Sea It shall be prohibited to conduct any fishing activity within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: Area 1:  55 °45 ²N, 15 °30 ²E  55 °45 ²N, 16 °30 ²E  55 °00 ²N, 16 °30 ²E  55 °00 ²N, 16 °00 ²E  55 °15 ²N, 16 °00 ²E  55 °15 ²N, 15 °30 ²E  55 °45 ²N, 15 °30 ²E Area 2:  55 °00 ²N, 19 °14 ²E  54 °48 ²N, 19 °20 ²E  54 °45 ²N, 19 °19 ²E  54 °45 ²N, 18 °55 ²E  55 °00 ²N, 19 °14 ²E Area 3:  56 °13 ²N, 18 °27 ²E  56 °13 ²N, 19 °31 ²E  55 °59 ²N, 19 °13 ²E  56 °03 ²N, 19 °06 ²E  56 °00 ²N, 18 °51 ²E  55 °47 ²N, 18 °57 ²E  55 °30 ²N, 18 °34 ²E  56 °13 ²N, 18 °27 ²E 6. Interim and additional conditions for monitoring, inspection and surveillance in the context of recovery of cod stocks in the Baltic Sea 6.1. General provisions 6.1.1. The monitoring inspection and surveillance programme for cod stocks in the Baltic Sea shall consist of the following elements: Special conditions for fishing for cod in the Baltic Sea. National control action programmes to be drawn up by Denmark, Estonia, Finland, Germany, Latvia, Lithuania, Poland, and Sweden. Additional measures for monitoring, control and inspection. Joint surveillance and exchange of inspectors. 6.1.2. The National control action programme for cod stocks may be revised, at the initiative of the Commission or following a request by a Member State. 6.2. Special Conditions for fishing for cod in the Baltic Sea 6.2.1. All vessels of overall length equal to or greater than 8 metres carrying on board or using any gear authorised for fishing for cod in the Baltic Sea shall hold a special permit for fishing for cod in the Baltic Sea. 6.2.2. Each Member State shall establish a list of vessels holding a special permit for fishing for cod in the Baltic Sea. 6.2.3. The master of a fishing vessel, or his representative, to which a Member State has issued a special permit for fishing for cod in the Baltic Sea shall comply with the conditions in Appendix 2. 6.3. National Control Action programmes 6.3.1. Each Member State concerned shall define a national control action programme for the Baltic Sea. 6.3.2. The Commission shall convene at least once in 2005 a meeting of the Committee for Fisheries and Aquaculture to evaluate the compliance with and results of the national control action programme for cod stocks in the Baltic Sea. 6.4. Monitoring, inspection and surveillance to be adopted by Member States 6.4.1. Each Member State concerned shall transmit to the Commission within 30 days of the date of entry into force of this Regulation a list of designated ports and the national control programme referred to in point 6.3.1. and an implementation schedule. The Commission shall transmit this information to all the relevant Member States. 6.4.2. Notwithstanding Article 6(4) of Regulation (EEC) No 2847/93, the masters of Community fishing vessels holding a special fishing permit for fishing for cod in the Baltic Sea in accordance with point 6.2.1 shall keep a logbook of their operations in accordance with the provisions laid down in Article 6 of Regulation (EEC) No 2847/93. 6.4.3. By way of derogation from Article 5 of Regulation (EEC) No 2807/83, the permitted margin of tolerance in estimates of the quantities, in kilograms, of fish subject to a TAC that are retained on board shall be 8 %. 6.4.4. For cod landed in a designated port, representative samples, amounting to at least 20 % of the landings, shall be weighed in the presence of controllers authorised by the Member States before they are offered for first sale and sold. To this end, the Member States shall submit to the Commission, within one month of the date of entry into force of this Regulation, details of the sampling regime to be employed. 6.4.5. Notwithstanding Article 19a 1a) of Regulation (EEC) No 2847/93, Articles 19e, 19f, 19g, 19h and 19i of that Regulation shall apply to Community fishing vessels holding a special fishing permit for fishing for cod in the Baltic Sea in accordance with point 6.2.1. 6.4.6. In accordance with the provisions of Article 13 of Regulation (EC) No 2244/2003 Member States shall ensure that the VMS data received pursuant to Article 8, Article 10(1) and Article 11(1) of that Regulation of vessels holding a special permit for fishing for cod in the Baltic Sea are used: (a) to record each entry into, and exit from port in a computer readable form; (b) to record each entry into, and exit from areas closed for cod fishing in the Baltic Sea. 6.4.7. Member States may implement alternative control measures to ensure compliance with reporting obligations referred in point 6.4.5 which are as effective and transparent as these reporting obligations. Such alternative measures shall be notified to the Commission before being implemented. 6.4.8. By way of derogation from Article 13 of Regulation (EEC) No 2847/93, quantities greater than 50 kg of cod which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Regulation (EEC) No 2847/93 pertaining to the quantities of these species transported. The exemption provided for in Article 13(4)(b) of Regulation (EEC) No 2847/93 shall not apply. 6.4.9. By way of derogation from Article 34(c)(1) of Regulation (EEC) No 2847/93, the specific monitoring programme for cod in the Baltic Sea may last more than two years from their date of entry into force. 6.5. Joint Surveillance and Exchange of inspectors 6.5.1. The Member States concerned shall undertake joint inspection and surveillance activities and shall establish to that effect joint operational procedures applicable to their surveillance crafts. 6.5.2. A meeting of the competent national inspection authorities shall be convened by the Presidency within 30 days of the date of entry into force of this Regulation to coordinate the joint inspection and surveillance programme. 6.5.3. The Member States concerned shall ensure that inspectors from other Member States concerned are invited to participate at least in their joint inspections activities. 6.5.4. Inspectors from the Commission may participate in these exchanges and may participate in joint inspections. Section 2 Gulf of Riga 7. Specific provisions for the Gulf of Riga 7.1. Special fishing permit 7.1.1. In order to exercise fishing activities in the Gulf of Riga vessels shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94. 7.1.2. Member States shall ensure that vessels to which a special fishing permit referred to in paragraph 1 has been issued are included in a list containing their name and internal registration number to be provided to the Commission by each Member State. Vessels included in the list shall satisfy the following conditions: (a) the total engine power (kW) of the vessels within the lists must not exceed that observed for each Member State in the years 2000-2001 in the Gulf of Riga; (b) the engine power of a vessel must not exceed 221 kilowatts (kW) at any time. 7.2. Replacement of vessels or engines 7.2.1. Any individual vessel on the list referred to in point 7.1.2 may be replaced by another vessel or vessels, provided that: (a) such replacement will not lead to an increase in the total engine power as indicated in point 7.1.2 (a) in the Member State concerned, and (b) the engine power of any replacement vessel does not exceed 221 kW at any time. 7.2.2. An engine of any individual vessel included in the list referred to in point 7.1.2 may be replaced, provided that: (a) the replacement of an engine does not lead to the vessels engine power exceeding 221 kW at any time, and (b) the power of the replacement engine is not such that replacement will lead to an increase in the total engine power as indicated in point 7.1.2 (a) for the Member State concerned. PART B SKAGERRAK AND KATTEGAT 8. Technical conservation measures in the Skagerrak and in the Kattegat By way of derogation from the provisions set out in Annex IV of Regulation (EC) No 850/98, the provisions in Appendix 3 to this Annex shall apply. PART C ICES SUB-AREAS I TO VII 9. Weighing procedures for herring, mackerel and horse mackerel 9.1. The following procedures shall apply to landings in the European Community by Community and third country vessels of quantities per landing exceeding 10 tonnes of herring, mackerel, and horse mackerel, or a combination thereof, taken in: (a) for herring, ICES Sub-areas I, II, IV, VI and VII and Divisions III a, and Vb; (b) for mackerel and horse mackerel, in ICES Sub-areas III, IV, VI and VII and Division IIa. 9.2. Landings referred to in point 9.1 are only permitted in designated ports. 9.3. Each Member State concerned shall transmit to the Commission changes in the list, transmitted in 2004, of designated ports in which landings of herring, mackerel and horse mackerel may take place and, changes in inspection and surveillance procedures for those ports including the terms and conditions for recording and reporting the quantities of any of the species and stocks referred to in point 9.1 within each landing. Those changes shall be transmitted at least 15 days before they enter into force. The Commission shall transmit this information as well as ports designated by third countries to all Member States concerned. 9.4. The master of a fishing vessel referred to in point 9.1 or his representative shall inform the competent authorities of the Member State in which the landing is to be made, at least 4 hours in advance of entry to port of landing of the Member State concerned of the following: (a) the port he intends to enter, the name of the vessel and its registration number, (b) the estimated time of arrival at that port, (c) the quantities in kilograms live weight by species retained on board. The competent authorities of the Member State concerned shall require that the discharge does not commence until authorised to do so. 9.5. By way of derogation from the provisions of point 4.2 of Annex IV to Regulation (EEC) No 2807/83, the master of a fishing vessel shall submit, immediately upon arrival to port, the relevant page or pages of the logbook as demanded by the competent authority at the port of landing. The quantities retained on board, notified prior to landing as referred to in point 9.4c, shall be equal to the quantities recorded in the logbook after its completion. By way of derogation from the provisions of Article 5(2) of Regulation (EEC) No 2807/83 the permitted margin of tolerance in estimates recorded into the logbook of the quantities in kilograms of fish retained on board of vessels shall be 8 %. 9.6. All buyers purchasing fresh fish shall ensure that all quantities received are weighed. The weighing shall be carried out prior to the fish being sorted, processed, held in storage, transported from the port of landing or resold. The figure resulting from the weighing shall be used for the completion of landing declarations and sales notes. When determining the weight any deduction for water shall not exceed 2 %. In addition to the obligations set out in Article 9(1) and (2) of Regulation (EC) No 2847/93 the processor or buyer of the quantities landed shall submit to the competent authorities of the Member State concerneda copy of the invoice or a document replacing it, as referred to in Article 22(3) of the Sixth Council Directive 77/388/EEC of 17 May 1977 on the harmonisation of the laws of the Member States relating to turnover taxes  Common system of value added tax: uniform basis of assessment (1). Any such invoice or document shall include the information required by Article 9(3) of Regulation (EC) No 2847/93 and shall be submitted on demand or within 48 hours of the completion on the weighing. 9.7. All buyers or holders of frozen fish shall ensure that the quantities landed are weighed prior to the fish being processed, held in storage, transported from the port of landing or resold. Any tare weight equal to the weight of boxes, plastic or other containers in which the fish to be weighed is packed may be deducted from the weight of any quantities landed. Alternatively, the weight of frozen fish packed in boxes may be determined by multiplying the average weight of a representative sample based on weighing the contents removed from the box and without plastic packaging whether or not after the thawing of any ice on the surface of the fish. Member States shall notify to the Commission for approval any changes in their sampling methodology approved by the Commission during 2004. Changes shall be approved by the Commission. The figure resulting from the weighing shall be used for the completion of landing declarations and sales notes. 9.8. By no later than 1 May 2005, all weighing systems shall be approved, calibrated and sealed by the competent authorities. The party weighing the fish shall keep a paginated logbook indicating the running total of the weight and the weight of each landing. This logbook shall be kept for three years. The competent authorities shall have full access to the weighing system and the logbooks. Until the introduction of weighing systems, referred to in the first paragraph, the weighing shall take place in the presence of a controller. 9.9. The competent authorities of a Member State shall ensure that at least 15 % of the quantities of fish landed and at least 10 % of the landings of fish are subject to full inspections which shall include at least the following: (a) monitoring of the weighing of the catch from the vessel, by species. In the case of vessels pumping catch ashore the weighing of the entire discharge from the vessels selected for inspection shall be monitored. In the case of freezer trawlers, all boxes shall be counted. A representative sample of boxes/pallets shall be weighed in order to arrive at an average weight for the boxes/pallets. Sampling of boxes shall also be undertaken according to an approved methodology in order to arrive at an average net weight for the fish (without packing, ice); (b) cross verification between quantities by species recorded in logbook and landing declaration or sales note, as well as quantities indicated in prior notice of landing and the quantities discharged by species; (c) if the discharge is interrupted, permission shall be required before the discharge can recommence; (d) verification that the vessel is empty of all fish, once the discharge has been completed. 10. Fishing for herring in area IIa (EC waters) It shall be prohibited to land or retain on board herring caught in Division IIa (EC waters) in the periods 1 January to 28 February and 16 May to 31 December. 11. Conditions for landing of herring for industrial purposes Conditions for landing of herring for industrial purposesBy way of derogation from the provisions of Article 2(1) of Regulation (EC) No 1434/98 the following provisions shall apply: Herring caught when fishing outside ICES Sub-areas III and IV with nets of minimum mesh size less than 32 mm may not be retained on board or landed unless such catches consist of a mixture of herring and other species, are not sorted and the herring does not exceed 10 % by weight of the total combined weight of herring and other species. 12. Restrictions on fishing for Cod (a) West of Scotland: Until 31 December 2005, it shall be prohibited to conduct any fishing activity within the areas enclosed by sequentially joining with rumb lines the following positions: 59 °05 ²N, 06 °45 ²W 59 °30 ²N, 06 °00 ²W 59 °40 ²N, 05 °00 ²W 60 °00 ²N, 04 °00 ²W 59 °30 ²N, 04 °00 ²W 59 °05 ²N, 06 °45 ²W. (b) Celtic Sea: Until 31 March 2005, it shall be prohibited to conduct any fishing activity within that part of ICES Division VII included in the following ICES rectangles: 30E4, 31E4, 32E3. This prohibition shall not apply to Beam trawlers in the month of March. (c) By way of derogation from (a) and from (b), it shall be permitted to conduct fishing activities using pots and creels within the specified areas and time periods, provided that: (i) no fishing gear other than pots and creels are carried on board, and (ii) no fish other than shellfish and crustacea are retained on board; (d) By way of derogation from point (a) and from point (b), it shall be permitted to conduct fishing activities within the areas referred to in those points using nets of mesh size less than 55 mm, provided that: (i) no net of mesh size greater than or equal to 55 mm is carried on board, and (ii) no fish other than herring, mackerel, pilchard/sardines, sardinelles, horse mackerel, sprat, blue whiting and argentines are retained on board. 13. Closure of an area for sandeel fisheries It shall be prohibited to land or retain on board sandeels caught within the geographical area bounded by the east coast of England and Scotland, and enclosed by sequentially joining with rhumb lines the following positions:  the east coast of England at latitude 55 °30 ²N,  latitude 55 °30 ²N, longitude 1 °00 ²W,  latitude 58 °00 ²N, longitude 1 °00 ²W,  latitude 58 °00 ²N, longitude 2 °00 ²W,  the east coast of Scotland at longitude 2 °00 ²W. However, a limited fishery shall be allowed in order to monitor the sandeel stock in the area and the effects of the closure. 14. Rockall Haddock box All fishing, except with longlines, shall be prohibited in the areas enclosed by sequentially joining with rhumb lines the following positions: Point No Latitude Longitude 1 57 °00 ²N 15 °00 ²W 2 57 °00 ²N 14 °00 ²W 3 56 °30 ²N 14 °00 ²W 4 56 °30 ²N 15 °00 ²W 15. Technical conservation measures in the Irish Sea The technical conservation measures referred to in Articles 2, 3 and 4 of Council Regulation (EC) No 254/2002 of 12 February 2002 establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa) (2) shall temporarily apply in 2005. PART D ICES SUB-AREAS VIII, IX AND X 16. Trawling ban in waters around the Azores, the Canary Islands and Madeira Vessels shall be prohibited from using any bottom trawl or similar towed nets operating in contact with the bottom of the sea in waters under the sovereignty or the jurisdiction of Member States within the areas bounded by a line joining the following coordinates: (a) Azores Latitude 36 °00 ²N, longitude 23 °00 ²W Latitude 42 °00 ²N, longitude 23 °00 ²W Latitude 42 °00 ²N, longitude 34 °00 ²W Latitude 36 °00 ²N, longitude 34 °00 ²W Latitude 36 °00 ²N, longitude 23 °00 ²W (b) Canary Islands and Madeira Latitude 27 °00 ²N, longitude 19 °00 ²W Latitude 26 °00 ²N, longitude 15 °00 ²W Latitude 29 °00 ²N, longitude 13 °00 ²W Latitude 36 °00 ²N, longitude 13 °00 ²W Latitude 36 °00 ²N, longitude 19 °00 ²W Latitude 27 °00 ²N, longitude 19 °00 ²W PART E MEDITERRANEAN 17. Technical conservation measures in the Mediterranean The fisheries currently operating under the derogations, provided for in Article 3(1) and (1a) and Article 6(1) and (1a) of Regulation (EC) No 1626/94, may temporarily continue their activity in 2005. PART F EASTERN PACIFIC OCEAN 18. Purse seines in the Eastern Pacific Ocean (Regulatory Area of the Inter-American Tropical Tuna Commission (IATTC)) The fishing by purse-seine vessels for Yellowfin Tuna (Thunnus albacares), Bigeye Tuna (Thunnus obesus) and Skipjack Tunas (Katsuwonus pelamis) shall be prohibited from either, 1 August to 11 September 2005, or, 20 November to 31 December 2005 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150 ° W,  latitude 40 ° N,  latitude 40 ° S. The Member States concerned shall notify the Commission of the selected period of closure before 1 July 2005. All the purse seine vessels of the Member States concerned must stop purse-seine fishing in the defined area during the period selected. As of the date of entry into force of this Regulation purse seiners fishing for tuna in the Regulatory Area of the Inter-American Tropical Tuna Commission shall retain on board and then land all bigeye, skipjack and yellowfin tuna caught, except fish considered unfit for human consumption for reasons other than size. A single exception shall be the final set of a trip, when there may be insufficient well space remaining to accommodate all the tuna caught in that set. Purse seine vessels shall promptly release unharmed, to the extent practicable, all sea turtles, sharks, billfishes, rays, dorado, and other non-target species. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of any such animals. The following specific measures to encircled or entangled sea turtles shall apply: (a) whenever a sea turtle is sighted in the net, all reasonable efforts shall be made to rescue the turtle before it becomes entangled in the net, including, if necessary, the deployment of a speedboat, (b) if a turtle is entangled in the net, net roll should stop as soon as the turtle comes out of the water and should not start again until the turtle has been disentangled and released, (c) if a turtle is brought on board a vessel, all appropriate methods to assist in the recovery of the turtle should be made before returning it to the water, (d) tuna-fishing vessels shall be prohibited from disposing of salt bags or any other type of plastic rubbish at sea, (e) the release, when practicable, of sea turtles entangled in Fish Aggregating Devices (FADs) and other fishing gear is encouraged, (f) the recovery of Fish Aggregating Devices (FADs) which are not being used in the fishery is also encouraged. PART G EASTERN ATLANTIC AND MEDITERRANEAN SEAS 19. Minimum size for bluefin tuna in the East Atlantic and Mediterranean Sea By way of derogation from the provisions laid down in Article 6 and Annex IV of Regulation (EC) No 973/2001, the minimum size for bluefin tuna in the Mediterranean Sea shall be 10 kg or 80 cm. By way of derogation from the provisions laid down in Article 7(1) of Regulation (EC) No 973/2001, no tolerance limit shall be granted for bluefin tuna fished in the East Atlantic and in the Mediterranean Sea. 20. Minimum size for bigeye tuna By way of derogation from the provisions of Article 6 and Annex IV of Regulation (EC) No 973/2001, the minimum size of bigeye tuna is abolished. 21. Restrictions on the use of certain types of vessels and gears 1. In order to protect the bigeye stock, in particular juvenile fish, fishing by purse seiners and baitboats shall be prohibited during the period and in the area specified in point (a) and (b) below; (a) The area is the following: Southern limit : parallel 0 ° South latitude Northern limit : parallel 5 ° North latitude Western limit : meridian 20 ° West longitude Eastern limit : meridian 10 ° West longitude (b) The period covered by the prohibition shall be from 1 November to 30 November of each year. 2. By way of derogation from the provisions of Article 3 of Regulation (EC) No 973/2001, Community fishing vessels shall be authorised to fish without restriction on the use of certain types of vessels and gears in the area referred to in Article 3(2) and during the period specified in Article 3(1). 22. Measures concerning sport and recreational fishing activities in the Mediterranean Sea 1. Each Member State shall take the necessary measures to forbid the use, within the framework of sport and recreational fishing of towed nets, encircling nets, seine sliding, dredger, gillnets, trammel nets and longline to fish for tuna and tuna-like species, notably bluefin tuna, in the Mediterranean Sea. 2. Each Member State shall ensure that catches of tuna and tuna-like species carried out in the Mediterranean Sea as a result from sport and recreational fishing are not marketed. 23. Sampling plan for bluefin Tuna By way of derogation from the provisions laid down in Article 5a of Regulation (EC) No 973/2001, each Member State shall establish a sampling programme for the estimation of the numbers-at-size of the bluefin tuna caught; this requires notably that size sampling at cages must be done on one sample (= 100 specimen) for every 100 tonnes of live fish. Size sample will be collected during harvesting (3) at the farm, in accordance with the ICCAT methodology for reporting Task II. The sampling should be conducted during any harvesting, covering all cages. Data must be transmitted to ICCAT by 31 July for the sampling conducted the previous year. 24. Interim measures for the protection of vulnerable deep-water habitats It shall be prohibited to conduct bottom trawling and fishing with static gear, including bottom gill-nets and long-lines, within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: The Hecate Seamounts:  52 °21.2866 ²N, 31 °09.2688 ²W  52 °20.8167 ²N, 30 °51.5258 ²W  52 °12.0777 ²N, 30 °54.3824 ²W  52 °12.4144 ²N, 31 °14.8168 ²W  52 °21.2866 ²N, 31 °09.2688 ²W The Faraday Seamounts:  50 °01.7968 ²N, 29 °37.8077 ²W  49 °59.1490 ²N, 29 °29.4580 ²W  49 °52.6429 ²N, 29 °30.2820 ²W  49 °44.3831 ²N, 29 °02.8711 ²W  49 °44.4186 ²N, 28 °52.4340 ²W  49 °36.4557 ²N, 28 °39.4703 ²W  49 °29.9701 ²N, 28 °45.0183 ²W  49 °49.4197 ²N, 29 °42.0923 ²W  50 °01.7968 ²N, 29 °37.8077 ²W Part of the Reykjanes Ridge:  55 °04.5327 ²N, 36 °49.0135 ²W  55 °05.4804 ²N, 35 °58.9784 ²W  54 °58.9914 ²N, 34 °41.3634 ²W  54 °41.1841 ²N, 34 °00.0514 ²W  54 °00.0 ²N, 34 °00.0 ²W  53 °54.6406 ²N, 34 °49.9842 ²W  53 °58.9668 ²N, 36 °39.1260 ²W  55 °04.5327 ²N, 36 °49.0135 ²W The Altair Seamounts:  44 °50.4953 ²N, 34 °26.9128 ²W  44 °47.2611 ²N, 33 °48.5158 ²W  44 °31.2006 ²N, 33 °50.1636 ²W  44 °38.0481 ²N, 34 °11.9715 ²W  44 °38.9470 ²N, 34 °27.6819 ²W  44 °50.4953 ²N, 34 °26.9128 ²W The Antialtair Seamounts:  43 °43.1307 ²N, 22 °44.1174 ²W  43 °39.5557 ²N, 22 °19.2335 ²W  43 °31.2802 ²N, 22 °08.7964 ²W  43 °27.7335 ²N, 22 °14.6192 ²W  43 °30.9616 ²N, 22 °32.0325 ²W  43 °40.6286 ²N, 22 °47.0288 ²W  43 °43.1307 ²N, 22 °44.1174 ²W PART H DEEP-SEA SPECIES By way of derogation from Regulation (EC) No 2347/2002, the following shall apply in 2005: Member States shall ensure that fishing activities which lead to catches and retention on board of more than 10 tonnes each calendar year of deep-sea species and of Greenland halibut by vessels flying their flag and registered in their territory shall be subject to a deep-sea fishing permit. It shall however be prohibited to catch and retain on board, tranship or to land any aggregate quantity of the deep sea species and of Greenland halibut in excess of 100 kg in each sea trip, unless the vessel in question holds a deep-sea permit. (1) OJ L 145, 13.6.1977, p. 1. Directive as last amended by Directive 2004/66/EC (OJ L 168, 1.5.2004, p. 35). (2) OJ L 41, 13.2.2002, p. 1. (3) For fish farmed more than 1 year, other additional sampling methods should be established. Appendix 1 to Annex III Specifications of top window codend BACOMA Specification of 110 mm, measured as inner diameter opening, square mesh window in a codend with a 105 mm or larger mesh size in trawls, Danish seines or similar towed nets. The window shall be a rectangular section of netting in the codend. There shall be only one window. The window shall not be obstructed in any way by either internal or external attachments. Size of the codend, extension piece and the rear end of the trawl The codend shall be constructed of two panels of equal size, joined together by selvedges one on each side. The carrying on board of a net having more than 100 open diamond meshes in any circumference of the codend, excluding the joining or the selvedges shall be prohibited. The number of open diamond meshes, excluding those in the selvedges, at any point on any circumference of any extension or lengthening piece shall not be less or more than the maximum number of meshes on the circumference of the front end of the codend stricto sensu and the rear end of the tapered section of the trawl excluding meshes in the selvedges (Figure 1). Location of the window The window shall be inserted into the top panel of the codend. The window shall terminate not more than 4 meshes from the codline, inclusive of the hand braided row of meshes through which the codline is passed (Figure 2). Size of the window The width of the window, expressed in number of mesh bars, shall be equal to the number of open diamond meshes in the top panel divided by two. If necessary, it may be allowed to maintain at the most 20 % of the number of open diamond meshes in the top panel divided evenly on the both sides of the window panel (Figure 3). Length of the window shall be at least 3,5 metres. The netting of the window The meshes shall have a minimum mesh opening of 110 millimetres. The meshes shall be square meshes i.e. all four sides of the window netting shall be cut all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. The netting shall be knotless braided single twine or a netting with similar proven selective properties. The diameter of the single yarn shall be at least 4,9 millimetres. Other specification The mounting specifications are defined in Figures 4a, 4b and 4c. The length of the lifting strap shall not be less than 4 m. Figure 1 Trawl gear can be divided into three different sections according to shape and function. The trawl body is always a tapered section often between 10 and 40 m long. The extension piece is an untapered section normally manufactured of either one or two pieces of 49,5 mesh long nets giving a stretched length between 6 or 12 m. The codend is also an untapered section often made of double twine in order to have a better resistance against heavy wearing. The codend length is often 49,5 meshes i.e. circa 6 metres although shorter codends (2-4) exists in smaller vessels. The part below the lifting strap is called a lifting bag. Figure 2 The distance of the window panel from the codline shall be 4 meshes. There are 3,5 diamond meshes in the upper panel and one 0,5 mesh deep hand-braided codline row. Figure 3 Twenty percent of diamond meshes in the upper panel along a perpendicular row running from one selvedge to another may be maintained. For example (as in figure 3) if the upper panel were 30 open meshes wide, 20 % of that would be 6 meshes. Then three open meshes are divided on both sides of the window panel. Consequently the width of the window panel then becomes 12 mesh bars (30  6 = 24 diamond meshes divided by two is 12 mesh bars). Figure 4a Lower panel Showing the construction of lower panel made of 49,5 meshes deep netting Figure 4b Upper panel (without diamond meshes between selvedge and square mesh panel) The construction of upper panel, size and position of the window panel in case when the escape panel runs from selvedge to selvedge Figure 4c Upper panel (with diamond meshes between selvedge and square mesh panel) The construction of upper panel in case 20 % of diamond meshes in the upper panel are maintained and equally divided on both sides of the window Appendix 2 to Annex III Special Conditions for fishing for Cod in the Baltic Sea 1. Only vessels holding a special fishing permit are authorised to land cod from the Baltic Sea. 2. The competent authorities of a Member State in which a landing requiring pre-notification is to be made may require that the discharge of catch retained on board does not commence until authorised by those authorities. 3. The master of a fishing vessel, or his representative, to which a Member State has issued a special permit for fishing for cod in the Baltic Sea shall comply with the following conditions: (i) a copy of the special permit for fishing for cod in the Baltic Sea shall be kept on board the fishing vessel; (ii) before leaving or entering the Baltic Sea area, notify the authorities of the flag Member State of the date, time and place of exit or entry, and not commence any new fishing trip until all catches have been landed; (iii) not trans-ship any fish at sea; (iv) not transit within the areas closed for cod fishing unless the fishing gear on board is securely lashed and stowed; (v) when retaining more than 300 kg of cod on board, inform the relevant authorities at least two hours in advance of any entry to a port or landing location of a Member State of the name of the port or landing location, the estimated time of arrival at that port or landing location, and the quantities in kilogrammes live weight of cod; (vi) make landings of cod exclusively at designated ports when retaining more than 750 kg of cod live weight on board; (vii) notwithstanding Article 8 of Regulation (EEC) No 2847/93, submit the relevant logbook sheet(s) to the national authorities prior to the commencement of the discharge of the catches retained on board. Appendix 3 to Annex III Towed Gears: Skagerrak and Kattegat Mesh size ranges, target species and required catch percentages applicable to the use of a single mesh size range Species Mesh size range (millimetres) < 16 16-31 32-69 35-69 70-89 (5)  ¥ 90 Minimum percentage of target species 50 % (6) 50 % (6) 20 % (6) 50 % (6) 20 % (6) 20 % (7) 30 % (8) none Sandeel (Ammodytidae) (3) x x x x x x x x Sandeel (Ammodytidae) (4) x x x x x x Norway pout (Trisopterus esmarkii) x x x x x x Blue whiting (Micromesistius poutassou) x x x x x x Greater weever (Trachinus draco) (1) x x x x x x Molluscs (except Sepia) (1) x x x x x x Garfish (Belone belone) (1) x x x x x x Gray gurnard (Eutrigla gurnardus) (1) x x x x x x Argentine (Argentina spp.) x x x x x Sprat (Sprattus sprattus) x x x x x x Eel (Anguilla, anguilla) x x x x x x Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (2) x x x x x x Mackerel (Scomber spp.) x x x Horse mackerel (Trachurus spp.) x x x Herring (Clupea harengus) x x x Northern shrimp (Pandalus borealis) x x x Common shrimp/Baltic shrimp (Crangon spp. Palaemon adspersus) (1) x x x Whiting (Merlangius merlangus) x x Norway lobster (Nephrops norvegicus) x x All other marine organisms x (1) Only within four miles from the baselines. (2) Outside four miles from the baselines. (3) From 1 March to 31 October in Skagerrak and from 1 March to 31 July in Kattegat. (4) From 1 November to the last day of February in Skagerrak and from 1 August to the last day of February in Kattegat. (5) When applying this mesh size range the codend and the extension piece shall be constructed of square meshed netting with a sorting grid. (6) The catch retained on board shall consist of no more than 10 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. (7) The catch retained on board shall consist of no more than 50 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, herring, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. (8) The catch retained on board shall consist of no more than 60 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, megrim, whiting, dab, saithe and lobster. Appendix 4 to Annex III Shrimp trawl toggle chains: NAFO area Toggle chains are chains, ropes, or a combination of both, which attach the footrope to the fishing line or bolchline at varying intervals. The terms fishing line and bolchline are interchangeable. Some vessels use one line only; others use both a fishing line and a bolchline as shown in the sketch. The toggle chain length shall be measured from the center of the chain or wire running through the footrope (center of footrope) to the underside of the fishing line. The attached sketch shows how to measure the toggle chain length. ANNEX IVa FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN STOCKS General provisions 1. The conditions laid down in this Annex shall apply to Community fishing vessels of length overall equal to or greater than 10 metres. 2. For the purposes of this Annex, the following geographical area shall apply: Kattegat (ICES Division IIIa south), Skagerrak and North Sea, (ICES Divisions IVa,b,c, IIIa north and IIa EC), West of Scotland (ICES Division VIa), Eastern Channel (ICES Divisions VIId), Irish Sea (ICES Division VIIa). For vessels notified to the Commission as being equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003, the following definition for the area West of Scotland shall apply: ICES Division VIa excluding that part which lies to the west of a line drawn by sequentially joining with straight lines the following geographical coordinates: 60 °00 ²N, 04 °00 ²W 59 °45 ²N, 05 °00 ²W 59 °30 ²N, 06 °00 ²W 59 °00 ²N, 07 °00 ²W 58 °30 ²N, 08 °00 ²W 58 °00 ²N, 08 °00 ²W 58 °00 ²N, 08 °30 ²W 56 °00 ²N, 08 °30 ²W 56 °00 ²N, 09 °00 ²W 55 °00 ²N, 09 °00 ²W 55 °00 ²N, 10 °00 ²W 54 °30 ²N, 10 °00 ²W. 3. For the purposes of this Annex, a day present within the area and absent from port shall be: (a) the 24-hour period between 00:00 hours of a calendar day and 24:00 hours of the same calendar day or any part of such a period during which a vessel is present within the area defined in point 2 and absent from port, or (b) any continuous period of 24 hours as recorded in the EC logbook during which a vessel is present within the area defined in point 2 and absent from port or any part of any such time period. A Member State which wishes to employ the definition of a day present within the area and absent from port laid down under point (b) shall notify the Commission before 1 February 2005 of the means of monitoring the activities of a vessel to ensure compliance with the conditions laid down in point (b). 4. For the purpose of this Annex, the following groupings of fishing gears shall apply: (a) demersal trawls, seines or similar towed gears of mesh size equal to or greater than 100 mm except beam trawls for all areas except Kattegat and Skagerrak where this mesh size shall be equal to or greater than 90mm; (b) beam trawls of mesh size equal to or greater than 80 mm; (c) static demersal nets including gill nets, trammel nets and tangle nets; (d) demersal longlines; (e) demersal trawls, seines or similar towed gears of mesh size between 70 mm and 99 mm except beam trawls with mesh size between 80 mm and 99 mm for all areas except Kattegat and Skagerrak where this mesh size shall be between 70 mm and 89 mm; (f) demersal trawls, seines or similar towed gears of mesh size between 16 mm and 31 mm except beam trawls. Fishing effort 5. Each Member State shall ensure that, when carrying on board any of the fishing gears referred to in point 4, fishing vessels flying its flag and registered in the Community shall be present within the area and absent from port for no more than the number of days set out in point 6. (a) The maximum number of days in any calendar month for which a vessel may be present within the area and absent from port having carried on board any one of the fishing gears referred to in point 4 is shown in Table I. A day spent absent from port and present within the area defined in point 2 of this Annex shall also count against the total number of days allowable for the area defined in point 2 of Annex IVc for a vessel operating with the same gear categories. Where a vessel crosses between two areas on a fishing trip the day shall be counted against the area in which the largest proportion of time was spent during that day. Table I  Maximum days present within the area and absent from port by fishing gear Area defined in point 2: Grouping of fishing gears referred to in point: 4a 4b 4c 4d 4e 4f Kattegat, North Sea and Skagerrak, Eastern Channel, West of Scotland and Irish Sea 9 13 13 16 21 19 However the maximum number of days in any calendar month for which a vessel may be present within any of the following sub-areas and absent from port having carried on board the fishing gear referred to in point 4(a) shall be: (i) West of Scotland: 8; (ii) Irish Sea: 10. (b) A Member State may aggregate the days present within the area and absent from port in Table I within management periods of up to eleven calendar months. (c) An additional number of days on which a vessel may be present within the area and absent from port when carrying on board any of the gears referred to in point 4 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2002 in accordance with Article 7 of Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (1). The additional number of days allocated to vessels in a given gear category will be directly proportional to the fishing effort expended in 2001 measured in kilowatt days of the withdrawn vessels using the gear in question compared to the comparable level of effort expended by all vessels using that gear during 2001. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. Member States wishing to benefit from such allocations shall submit a request to the Commission with reports containing the details of the permanent cessations of fishing activities in question. On the basis of such a request the Commission may amend the number of days defined in point (a) for that Member State in accordance with the procedure laid down in Article 30 of Regulation (EC) No 2371/2002. The additional number of days allocated by the Commission to a Member State in 2004 in accordance with point 6(c) of Annex V of Regulation (EC) No 2287/2003 remain allocated in 2005. (d) Derogations from the number of days present within the area and absent from port shown in Table I may be allocated to vessels by Member States under the conditions shown in Table II. Member States wishing to apply that higher allocation of days shall notify the Commission with details of the vessels that will benefit and with details of their track records at least two weeks before the higher allocation of days are to be granted. Table II  Derogations from days present within the area and absent from port in Table I and associated conditions Area Gear defined in point 4 2002 vessel track record (2) Days Area defined in point 2 4(a), 4(e) Less than 5 % of each of cod, sole and plaice no days restriction (3) Area defined in point 2 4(a), 4(b) Less than 5 % cod 100 to < 120 mm up to 13  ¥ 120 mm up to 14 Kattegat and North Sea 4(c) gear of mesh size equal to or greater than 220 mm Less than 5 % cod and more than 5 % of turbot and lumpfish Up to 15 days Kattegat, North Sea and Skagerrak 4(a) with 120 mm square mesh window (4) n/a 12 days Eastern Channel 4 (c) trammel nets of mesh size equal to or less than 110 mm Vessels absent from port for no more than 24 hours 19 days If that higher allocation of days is given to a vessel, as a result of its low percentage track record of catch of certain species, that vessel shall not at any time retain more than the percentage of those species on board as shown in Table II nor shall they tranship any fish at sea to another vessels. When either of these conditions are not met by a vessel, that vessel shall with immediate effect no longer be entitled to the additional days. (e) One additional day on which a vessel may be present within the area and absent from port when carrying on board fishing gears referred to in point 4(a) of mesh size greater than 120 mm may be allocated to a Member State by the Commission, on the basis of a request from that Member State, on the condition that the Member State concerned has developed a system of automatic suspensions of fishing licences in respect of infringements. During a management period when a vessel is making use of this provision, that vessel may not at any time carry on board any fishing gear of mesh size less than or equal to 120 mm. (f) In recognition of the area closure in the Irish Sea for the protection of spawning fish and the assumed reduction in fishing mortality on cod, an additional one day will be granted for vessels in groupings of fishing gears 4(a) and 4(b) which spend more than half their allocated days in a given management period fishing in the Irish Sea. 7. Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the areas defined in point 2 with any of the gears referred to in point 4. Where the master of a vessel or his representative notifies the use of two of the groupings of fishing gears defined under point 4, the total number of days available during the forthcoming management period shall be no more than half the sum of the days to which the vessel is eligible for each gear, rounded down to the nearest whole day. It shall not be permitted to deploy either of the gears concerned for more days than the number of days laid down for that gear in Table I or in the third subparagraph of point 6(a) for the sub-area concerned. The option to use two gears shall only be available if the following additional monitoring arrangements are met:  during a given trip the fishing vessel may carry on board only one of the fishing gears referred to in point 4;  before any trip the master of a vessel or his representative shall give prior notice to the competent authorities of the type of fishing gear that is to be carried on board unless the type of fishing gear has not changed from the one notified for the previous trip. Inspection and surveillance at sea and in port by the competent authorities shall be undertaken for verification of compliance with the above two requirements. Any vessel found to be not complying with these requirements shall with immediate effect no longer be permitted to use two groupings of fishing gears. A vessel wishing to combine the use of one or more of the fishing gears referred to in point 4 (regulated gears) with any other fishing gears not referred to in point 4 (unregulated gears) shall not be restricted in their use of the unregulated gear. Such vessels must pre-notify when the regulated gear is to be used. When no such notification has been given no gear referred to in point 4 may be carried on board. Such vessels must be authorised and equipped to undertake the alternative fishing activity. 8. A vessel which is present within any of the areas defined in point 2 and carrying on board any one of the fishing gears referred to in point 4 may not simultaneously carry on board any of the other gears referred to in point 4. (a) In any given management period a vessel that has used the number of days present within the area and absent from port for which it is eligible shall remain in port or out of any area referred to in point 2 for the remainder of the management period unless using only unregulated gear as described in point 7. (b) In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 6, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for that time. Such vessels shall not carry any fishing gear or fish on board during that time. (a) A Member State may permit any of its fishing vessels to transfer days present within the area and absent from port for which it is eligible to another of its vessels for the same management period and within the same area provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel multiplied by the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. (b) The total number of days present within the area and absent from port transferred under point (a) multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record in that area as verified by the EC logbook in the years 2001, 2002 and 2003, multiplied by the engine power in kilowatts of that vessel. When a donor vessel uses the alternative area definition of the West of Scotland as defined in point 2 its track record calculation will be based on this alternative area definition. (c) The transfer of days as described in sub-point (a) shall only be permitted between vessels operating within the same gear grouping and area categories referred to in point 6(a) and during the same management period. A Member State may allow a transfer of days when a licensed donor vessel has temporarily ceased its activity without public aid. (d) No transfer of days from vessels benefiting from the allocation referred to in points 6(d) and 7 is permitted. (e) On request from the Commission, Member States shall provide reports on the transfers that have taken place. 11. A vessel with no track record of fishing in one of the areas defined in point 2 shall be allowed to transit across these areas provided that it has first notified its authorities of its intention to do so. While that vessel is within any of the areas defined in point 2 any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. 12. A Member State shall not permit fishing with a gear defined in point 4 in any area defined in point 2 by any of its vessels which have no record of such fishing activity in the years 2001, 2002, 2003 or 2004 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area in question. However, a vessel with a track record of using a gear defined in point 4 may be authorised to use a different gear defined in point 4, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 13. A Member State shall not count against the days allocated to any of its vessels under this Annex either any days when the vessel has been absent from port but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been absent from port but unable to fish because it is transporting an injured crew member for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from the competent authorities. Reporting obligations 14. Member States, on the basis of information used for the management of fishing days absent from port and present within the areas as set out in this Annex, shall communicate, for each calendar year within one month of the expiry of that calendar year, to the Commission the information about effort deployed by vessels using different types of gear in the areas concerned by this Annex as laid out in Table IV. 15. Member States shall communicate the data referred in point 14 to the Commission in Spread Sheet format by sending it to the appropriate mailbox address which shall be communicated to the Member States by the Commission. Table IV  Reporting format Country CFR External marking Area fished Length of management period Gear type/types notified Days eligible using this gear/gears Days spent with gear type 1 Days spent with gear type 2 Transfers of days (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) Table V  Data format Name of zone Max. number of characters/digits Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Regulation (EC) No 2371/2002. Always the reporting country. (2) CFR 12 (Community Fleet Register Number). Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 Under Commission Regulation (EEC) No 1381/87 (4) Area 1 Indicate if the vessel has been fishing in Area 2(a) or 2(b) of this Annex (5) Length of management period 2 Indication from 1-12 of the length of each management period allocated to the vessel concerned. Separate management periods in which the same gear grouping or combination of gear groupings have been notified, in accordance with point 7 of this Annex, may be aggregated. (6) Gear type/types notified 2 Indication from 4(a) through to 4(g) of the gear types notified in accordance with point 4 of this Annex. (7) Days eligible using this gear/gears 3 Number of days for which this vessel is eligible under this Annex for the choice of gears and length of management period notified. (8) Days spent with gear type 1 3 Number of days for which the vessel actually spent absent from port and present within the area according to this Annex using gear type 1. (9) Days spent with gear type 2 3 Number of days for which the vessel actually spent absent from port and present within the area according to this Annex using gear type 2, if applicable. (10) Transfers of days 3 For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) OJ L 337, 30.12.1999, p. 10. (2) As verified by the EC logbook  average annual landing in live weight. (3) The vessel may be present within the area for the number of days in the month concerned. (4) Vessels subject to this derogation shall comply with the conditions laid down in Appendix 1 to this Annex. Appendix 1 to Annex IVa 1. Any vessel using this gear type shall hold a special fishing permit in accordance with Article 7 of Regulation (EC) No 1627/94. 2. A copy of the special permits referred to in point 1 shall be kept on board the fishing vessel. 3. When holding the special fishing permit the vessel shall only keep on board and use a towed net with an exit window as specified point 4. The gear shall be approved by the national inspectors before commencing fishing. 4. (a) The window shall be inserted in the untapered section with a minimum of 80 open meshes in the circumference. The window shall be inserted into the top panel and shall cover half the top panel. There shall be no more than two open diamond meshes between the posterior row of meshes in the side of the window and the adjacent selvedge. The window shall terminate no more than 6 metres from the cod-line. The joining rate shall be two diamond meshes to one square mesh. (b) The window shall be at least three meters in length. The meshes shall have a minimum opening of 120 mm. The meshes shall be square meshes i.e. all four sides of the window netting will be cut all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the cod-end. (c) The netting of square-meshed panel shall be knotless single twine. The window shall be inserted in such a way that the meshes remain fully open at all times when fishing. The window shall not be obstructed in any way by either internal or external attachments. ANNEX IVb FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NEPHROPS STOCK General provisions 1. The conditions laid down in this Annex shall apply to Community fishing vessels of length overall equal to or greater than 10 metres. 2. For the purposes of this Annex, the following geographical area shall apply: Iberian Peninsula, Atlantic coast (ICES Divisions VIIIc and IXa) with the exception of Gulf of Cadiz. 3. For the purposes of this Annex, a day present within the area and absent from port shall be: (a) the 24-hour period between 00:00 hours of a calendar day and 24:00 hours of the same calendar day or any part of such a period during which a vessel is present within the area defined in point 2 and absent from port, or (b) any continuous period of 24 hours as recorded in the EC logbook during which a vessel is present within the area defined in point 2 and absent from port or any part of any such time period. A Member State which wishes to employ the definition of a day present within the area and absent from port laid down under point (b) shall notify the Commission before 1 February 2005 of the means of monitoring the activities of a vessel to ensure compliance with the conditions laid down in point (b). 4. For the purpose of this Annex, the following groupings of fishing gears shall apply: (a) Bottom trawl of mesh size > 55 mm; (b) Bottom long-lines; (c) Gill-nets of mesh size > 60 mm; (d) Gill-nets of mesh size equal to or greater than 80 mm; (e) Trawl of mesh size between 31 mm and 54 mm. Fishing effort 5. Each Member State shall ensure that, when carrying on board any of the fishing gears referred to in point 4, fishing vessels flying its flag and registered in the Community shall be present within the area and absent from port for no more than the number of days specified in point 6. (a) The maximum number of days in any calendar month for which a vessel may be present within the area and absent from port having carried on board any one of the fishing gears referred to in point 4 is shown in Table I. Table I  Maximum days present within the area and absent from port by fishing gear Area defined in point: Grouping of fishing gears referred to in point: 4a 4b 4c 4d 4e 4f 2 Iberian Peninsula, Atlantic coast (ICES Divisions VIIIc and IXa) 22 22 22 22 22 22 (b) A Member State may aggregate the days present within the area and absent from port in Table I within management periods of up to eleven calendar months. (c) An additional number of days on which a vessel may be present within the area and absent from port when carrying on board any of the gears referred to in point 4 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 in accordance with Article 7 of Council Regulation (EC) No 2792/1999. Any vessels that can be shown to have been definitively withdrawn from the area specified in point 2 may also be considered. The additional number of days allocated to vessels in a given gear category will be directly proportional to the fishing effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question compared to the comparable level of effort expended by all vessels using that gear during 2003. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. Member States wishing to benefit from such allocations shall submit a request to the Commission with reports containing the details of permanent cessations of fishing activities in question. On the basis of such a request the Commission may amend the number of days defined in point (a) for that Member State in accordance with the procedure laid down in Article 30 of Regulation (EC) No 2371/2002. (d) Derogations from the number of days present within the area and absent from port shown in Table I may be allocated to vessels by Member States under the conditions shown in Table II. Member States wishing to apply this higher allocation of days shall notify the Commission with details of the vessels that will benefit and with details of their track records at least two weeks before the higher allocation of days are to be granted. Table II  Derogations from days present within the area and absent from port in Table I and associated conditions Area Defined in point 2 Gear defined in point 4 2001, 2002 and 2003 vessel track record (1) Days 2 4(a) to 4(f) Less than 5 tonnes of hake in all years no days restriction (2) If this higher allocation of days is given to a vessel, as a result of its low hake track record, that vessel's landing shall not in 2005 exceed 5 tonnes live weight of hake nor shall they tranship any fish at sea to another vessels. When either of these conditions are not met by a vessel, that vessel shall with immediate effect no longer be entitled to the additional days. 7. Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel will not be entitled to fish within the area defined in point 2 with any of the gears referred to in point 4. A vessel wishing to combine the use of one or more of the fishing gears referred to in point 4 (regulated gears) with any other fishing gears not referred to in point 4 (unregulated gears) will not be restricted in their use of the unregulated gear. Such vessels must pre-notify when the regulated gear is to be used. When no such notification has been given no gear referred to in point 4 may be carried on board. Such vessels must be authorised and equipped to undertake the alternative fishing activity. (a) In any given management period a vessel that has used the number of days present within the area and absent from port for which it is eligible shall remain in port or out of the area referred to in point 2 for the remainder of the management period unless using unregulated gear as described in point 7. (b) In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 6, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for this time. Such vessels shall not carry any fishing gear or fish on board during that time. (a) A Member State may permit any of its fishing vessels to transfer days present within the area and absent from port for which it is eligible to another of its vessels for the same management period and within the area provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel multiplied by the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. (b) The total number of days present within the area and absent from port transferred under sub-point (a) multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record in the area as verified by the EC logbook in the years 2001, 2002 and 2003, multiplied by the engine power in kilowatts of that vessel. (c) The transfer of days as described in sub-point (a) shall only be permitted between vessels operating within the same gear grouping referred to in point 6(a) and during the same management period. (d) No transfer of days from vessels benefiting from the allocation referred to in points 6(d) is permitted. (e) On request from the Commission, Member States shall provide reports on the transfers that have taken place. 10. A vessel with no track record of fishing in the area defined in point 2 is allowed to transit across the area provided that it has no fishing permit to operate in the area or that it has first notified its authorities of its intention to do so. While that vessel is within the area defined in point 2 any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. 11. A Member State shall not permit fishing with a gear defined in point 4 in the area defined in point 2 by any of its vessels which have no record of such fishing activity in the years 2002, 2003 or 2004 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. However, a vessel with a track record of using a gear defined in point 4 may be authorised to use a different gear defined in point 4, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 12. A Member State shall not count against the days allocated to any of its vessels under this Annex either any days when the vessel has been absent from port but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been absent from port but unable to fish because it is transporting an injured crew member for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from the competent authorities. However, a vessel with a track record of using a gear defined in point 4 may be authorised to use a different gear defined in point 4, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. Monitoring, inspection and surveillance 13. Notwithstanding Article 19a of Regulation (EEC) No 2847/93, Articles 19b, 19c, 19d, 19e and 19k of that Regulation shall apply to vessels carrying on board the fishing gears defined in point 4 and operating in the area defined in point 2. Vessels equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003 or those operating under the definition of a day as defined in point 3(a) shall be excluded from these hailing requirements. 14. Member States may implement alternative control measures to ensure compliance with the obligations referred in point 13 of this Annex which are as effective and transparent as these reporting obligations. Such alternative measures shall be notified to the Commission before being implemented. 15. The master of a Community fishing vessel or his representative wishing to tranship any quantity retained on board or to land in a port or landing location of a third country shall inform the competent authorities of the flag Member State at least 24 hours prior to transhipping or to landing in a third country the information referred to in Article 19b of Regulation (EEC) No 2847/93. 16. By way of derogation from Article 5(2) of Commission Regulation (EEC) No 2807/83, the permitted margin of tolerance, when estimating quantities, in kilograms retained on board of vessels referred to in point 14 shall be 8 % of the logbook figure. In the event that no conversion factors are laid down in Community legislation, the conversion factors adopted by the Member states whose flag the vessel is flying shall apply. 17. The competent authorities of a Member State shall ensure that any quantity of Southern hake exceeding 300 kg and/or 150 kg of Norway lobster caught in the area referred in point 2 shall be weighed using auction room scales before sale. 18. When quantities of hake greater than 50 kg are stowed on board a vessel, it shall be prohibited to retain on board a fishing vessel in any container any quantity of Southern hake or Norway lobster mixed with any other species of marine organism. The masters of Community fishing vessels shall give inspectors of Member States such assistance as will enable the quantities declared in the logbook and the catches of Southern hake and Norway lobster retained on board to be cross-checked. 19. The competent authorities of a Member State may require that any quantity of Southern hake exceeding 300 kg or Norway lobster exceeding 150 kg caught in the area specified in point 2 and first landed in that Member State is weighed in the presence of controllers before being transported from the port of first landing. 20. By way of derogation from Article 13 of Regulation (EEC) No 2847/93, quantities greater than 50 kg of any species in fisheries referred to in Article 12 of this Regulation which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Regulation (EEC) No 2847/93 pertaining to the quantities of these species transported. The exemption provided for in Article 13(4)(b) of Regulation (EEC) No 2847/93 shall not apply. 21. By way of derogation from Article 34c(1) of Regulation (EEC) No 2847/93, the specific monitoring programme for any of the stocks in fisheries referred to in Article 12 may last more than two years from their date of entry into force. Reporting obligations 22. Member States, on the basis of information used for the management of fishing days absent from port and present within the area as set out in this Annex, shall communicate, for each calendar year within one month of the expiry of that calendar year, to the Commission the information about effort deployed by vessels using different types of gear in the area concerned by this Annex as laid out in Table IV. 23. Member States shall communicate the data referred in point 22 to the Commission in spreadsheet format by sending it to the appropriate mailbox address which shall be communicated to the Member States by the Commission. Table IV  Reporting format Country CFR External marking Area fished Length of management period Gear type/types notified Days eligible using this gear Days spent with this gear type Transfers of days (1) (2) (3) (4) (5) (6) (7) (8) (9) Table V  Data format Name of zone Max. number of characters/digits Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. Always the reporting country. (2) CFR 12 (Community Fleet Register Number). Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 Under Commission Regulation (EEC) No 1381/87 (4) Area 1 Indicate if the vessel has been fishing in Area 2(a) or 2(b) of this Annex (5) Length of management period 2 Indication from 1-12 of the length of each management period allocated to the vessel concerned. Separate management periods in which the same gear grouping or combination of gear groupings have been notified, in accordance with point 7 of this Annex, may be aggregated. (6) Gear type/types notified 2 Indication from 4(a) through to 4(g) of the gear types notified in accordance with point 4 of this Annex. (7) Days eligible using this gear 3 Number of days for which the vessel is eligible under this Annex for the choice of gears and length of management period notified. (8) Days spent with this gear type 3 Number of days for which the vessel actually spent absent from port and present within the area according to this Annex. (9) Transfers of days 3 For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) As verified by the EC logbook  average annual landing in live weight. (2) The vessel may be present within the area for the number of days in the month concerned. ANNEX IVc FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF WESTERN CHANNEL SOLE STOCKS General provisions 1. The conditions laid down in this Annex shall apply to Community fishing vessels of length overall equal to or greater than 10 metres. 2. For the purposes of this Annex, the following geographical area shall apply: Western Channel (ICES Division VIIe). 3. For the purposes of this Annex, a day present within the area and absent from port shall be: (a) the 24-hour period between 00:00 hours of a calendar day and 24:00 hours of the same calendar day or any part of such a period during which a vessel is present within the area defined in point 2 and absent from port, or (b) any continuous period of 24 hours as recorded in the EC logbook during which a vessel is present within the area defined in point 2 and absent from port or any part of any such time period. A Member State which wishes to employ the definition of a day present within the area and absent from port laid down under point (b) shall notify the Commission before 1 February 2005 of the means of monitoring the activities of a vessel to ensure compliance with the conditions laid down in point (b). 4. For the purpose of this Annex, the following groupings of fishing gears shall apply: (a) beam trawls of mesh size equal to or greater than 80 mm; (b) static demersal nets including gill nets, trammel nets and tangle nets. Fishing effort 5. Each Member State shall ensure that, when carrying on board any of the fishing gears referred to in point 4, fishing vessels flying its flag and registered in the Community shall be present within the area and absent from port for no more than the number of days set out in point 6. (a) The maximum number of days in any calendar month for which a vessel may be present within the area and absent from port having carried on board any one of the fishing gears referred to in point 4 is shown in Table I. A day spent absent from port and present within the area defined in point 2 of this Annex shall also count against the total number of days allowable for any of the areas defined in point 2 of Annex IVa for a vessel operating with the same gear categories. Where a vessel crosses between two areas on a fishing trip the day shall be counted against the area in which the largest proportion of time was spent during that day. Table I  Maximum days present within the area and absent from port by fishing gear Area defined in point 2: Grouping of fishing gears referred to in point: 4a 4b 2. Western Channel (ICES Division VIIe). 20 20 (b) A Member State may aggregate the days present within the area and absent from port in Table I within management periods of up to eleven calendar months. (c) An additional number of days on which a vessel may be present within the area and absent from port when carrying on board any of the gears referred to in point 4 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 in accordance with Article 7 of Regulation (EC) No 2792/1999. The additional number of days allocated to vessels in a given gear category will be directly proportional to the fishing effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question compared to the comparable level of effort expended by all vessels using that gear during 2003. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. Member States wishing to benefit from such allocations shall submit a request to the Commission with reports containing the details the permanent cessations of fishing activities in question. On the basis of such a request the Commission may amend the number of days defined in point (a) for that Member State in accordance with the procedure laid down in Article 30 of Regulation (EC) No 2371/2002. 7. Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the area defined in point 2 with any of the gears referred to in point 4. (a) In any given management period a vessel that has used the number of days present within the area and absent from port for which it is eligible shall remain in port or out of the area referred to in point 2 for the remainder of the management period unless using only unregulated gear as described in point 7. (b) In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 6, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for that time. Such vessels shall not carry any fishing gear or fish on board during that time. (a) A Member State may permit any of its fishing vessels to transfer days present within the area and absent from port for which it is eligible to another of its vessels for the same management period and within the area provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel multiplied by the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. (b) The total number of days present within the area and absent from port transferred under point (a) multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record in the area as verified by the EC logbook in the years 2001, 2002 and 2003, multiplied by the engine power in kilowatts of that vessel. (c) The transfer of days as described in sub-point (a) shall only be permitted between vessels operating within the same gear grouping referred to in point 6(a) and during the same management period. (d) On request from the Commission, Member States shall provide reports on the transfers that have taken place. 10. A vessel with no track record of fishing in the area defined in point 2 shall be allowed to transit across the area provided that it has first notified its authorities of its intention to do so. While that vessel is within the area defined in point 2 any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. 11. A Member State shall not permit fishing with a gear defined in point 4 in the area defined in point 2 by any of its vessels which have no record of such fishing activity in the years 2002, 2003 and 2004 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. However, a vessel with a track record of using a gear defined in point 4 may be authorised to use a different gear defined in point 4, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 12. A Member State shall not count against the days allocated to any of its vessels under this Annex either any days when the vessel has been absent from port but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been absent from port but unable to fish because it is transporting an injured crew member for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from the competent authorities. Monitoring, inspection and surveillance 13. Notwithstanding Article 19a of Regulation (EEC) No 2847/93, Articles 19b, 19c, 19d, 19e and 19k of that Regulation shall apply to vessels carrying on board the fishing gears defined in point 4 and operating in the area defined in point 2. Vessels equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003 or those operating under the definition of a day as defined in point 3(a) shall be excluded from these hailing requirements. 14. Member States may implement alternative control measures to ensure compliance with the obligations referred in point 13 of this Annex which are as effective and transparent as these reporting obligations. Such alternative measures shall be notified to the Commission before being implemented. 15. The master of a Community fishing vessel or his representative wishing to tranship any quantity retained on board or to land in a port or landing location of a third country shall inform the competent authorities of the flag Member State at least 24 hours prior to transhipping or to landing in a third country the information referred to in Article 19b of Regulation (EEC) No 2847/93. 16. By way of derogation from Article 5(2) of Commission Regulation (EEC) No 2807/83, the permitted margin of tolerance, when estimating quantities, in kilograms retained on board of vessels referred to in point 13 shall be 8 % of the logbook figure. In the event that no conversion factors are laid down in Community legislation, the conversion factors adopted by the Member states whose flag the vessel is flying shall apply. 17. When quantities of sole greater than 50 kg are stowed on board a vessel, it shall be prohibited to retain on board a fishing vessel in any container any quantity of Sole mixed with any other species of marine organism. The masters of Community fishing vessels shall give inspectors of Member States such assistance as will enable the quantities declared in the logbook and the catches of sole retained on board to be cross checked. 18. The competent authorities of a Member State shall ensure that any quantity of sole exceeding 300 kg caught in the areas defined in point 2 shall be weighed using auction room scales before sale. 19. The competent authorities of a Member State may require that any quantity of Sole exceeding 300 kg caught in the area specified in point 2 and first landed in that Member State is weighed in the presence of controllers before being transported from the port of first landing. 20. By way of derogation from Article 13 of Regulation (EEC) No 2847/93, quantities greater than 50 kg of any species in fisheries referred to in Article 12 of this Regulation which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Regulation (EEC) No 2847/93 pertaining to the quantities of these species transported. The exemption provided for in Article 13(4)(b) of Regulation (EEC) No 2847/93 shall not apply. 21. By way of derogation from Article 34c(1) of Regulation (EEC) No 2847/93, the specific monitoring programme for any of the stocks in fisheries referred to in Article 12 may last more than two years from their date of entry into force. Reporting obligations 22. Member States, on the basis of information used for the management of fishing days absent from port and present within the area as set out in this Annex, shall communicate, for each calendar year within one month of the expiry of that calendar year, to the Commission the information about effort deployed by vessels using different types of gear in the area concerned by this Annex as laid out in Table IV. 23. Member States shall communicate the data referred in point 22 to the Commission in Spread Sheet format by sending it to the appropriate mailbox address which shall be communicated to the Member States by the Commission. Table IV  Reporting format Country CFR External marking Area fished Length of management period Gear type/types notified Days eligible using this gear Days spent with this gear type Transfers of days (1) (2) (3) (4) (5) (6) (7) (8) (9) Table V  Data format Name of zone Max. number of characters/digits Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Regulation (EC) No 2371/2002. Always the reporting country. (2) CFR 12 (Community Fleet Register Number). Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 Under Commission Regulation (EEC) No 1381/87 (4) Area 1 Indicate if the vessel has been fishing in Area 2(a) or 2(b) of this Annex (5) Length of management period 2 Indication from 1-12 of the length of each management period allocated to the vessel concerned. Separate management periods in which the same gear grouping or combination of gear groupings have been notified, in accordance with point 7 of this Annex, may be aggregated. (6) Gear type/types notified 2 Indication from 4(a) through to 4 (g) of the gear types notified in accordance with point 4 of this Annex. (7) Days eligible using this gear 3 Number of days for which this vessel is eligible under this Annex for the choice of gears and length of management period notified. (8) Days spent with this gear type 3 Number of days for which the vessel actually spent absent from port and present within the area according to this Annex. (9) Transfers of days 3 For days transferred indicate  number of days transferred and for days received indicate + number of days transferred ANNEX V FISHING EFFORT FOR VESSELS FISHING FOR SANDEEL IN THE NORTH SEA AND THE SKAGERRAK 1. From 1 January to 31 December 2005, the conditions laid down in this Annex shall apply to Community fishing vessels fishing in the North Sea and the Skagerrak with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm. 2. For the purposes of this Annex a day absent from port shall be: (a) the 24-hour period between 00:00 hours of a calendar day and 24:00 hours of the same calendar day or any part of such a period, or (b) any continuous period of 24 hours as recorded in the EC logbook between the date and time of departure and the date and time of arrival or any part of any such time period. 3. Each Member State concerned shall, not later than 1 March 2005, establish a data base containing for the North Sea and Skagerrak, for each of the years 2002, 2003 and 2004 and for each vessel flying its flag or registered within the Community which have been fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16mm, the following information: (a) the name and internal registration number of the vessel; (b) the installed engine power of the vessel in kilowatts measured in accordance with Article 5 of Regulation (EEC) No 2930/86; (c) the number of days absent from port when fishing with demersal trawl, seine or similar towed gear with a mesh size of less than 16 mm; (d) the kilowatt-days as the product of the number of days absent from port and the installed engine power in kilowatts. 4. The following quantities shall be calculated by each Member State: (a) the total kilowatt-days for each year as the sum of the kilowatt-days calculated in paragraph 3(d); (b) the average kilowatt-days for the period 2002 to 2004. 5. Each Member State shall ensure that the number of kilowatt-days in 2005 for vessels flying its flag or registered in the Community does not exceed 40 % of the number in 2004 as calculated in point 4(a). 6. The maximum number of kilowatt-days referred to in point 5 shall be revised by the Commission as early as possible and not later than 15 May 2005, based on advice from the STECF on the size of the 2004 year class of North Sea sandeel, in accordance with the following rules: (a) where STECF estimates the size of the 2004 year class of North Sea sandeel to be at or above 500 000 million individuals at age 0, no restrictions in kilowatt-days shall apply for the remaining of 2005; (b) where STECF estimates the size of the 2004 year class of North Sea sandeel to be between 300 000 million and 500 000 million individuals at age 0, the number of kilowatt-days shall not exceed the level in 2003 as calculated in point 4(a); (c) where STECF estimates the size of the 2004 year class of North Sea sandeel to be below 300 000 million individuals at age 0, fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited for the remaining of 2005. However, a limited fishery will be allowed in order to monitor the sandeel stocks in the North Sea and the Skagerrak and the effects of the closure. To this end the Member States concerned shall in cooperation with the Commission develop a plan for the monitoring fishery. ANNEX VI PART I QUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS FOR COMMUNITY VESSELS FISHING IN THIRD COUNTRY WATERS Area of fishing Fishery Number of licences Allocation of licences amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, North of 62 °00 ²N 75 DK: 26, DE: 5, FR: 1, IRL: 7, NL: 9, SW: 10, UK: 17 55 Demersal species, North of 62 °00 ²N 80 FR: 18, PT: 9, DE: 16, ES: 20, UK: 14, IRL: 1 50 Mackerel, South of 62 °00 ²N, purse seine fishery 11 DE: 1 (1), DK: 26 (1), FR: 2 (1), NL: 1 (1) not relevant Mackerel, South of 62 °00 ²N, trawl fishery 19 not relevant Mackerel, North of 62 °00 ²N, purse seine fishery 11 (2) DK: 11 not relevant Industrial species, South of 62 °00 ²N 480 DK: 450, UK: 30 150 Waters of the Faroe Islands All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fishing for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 °28 ²N and east of 6 °30 ²W 8 (3) 4 Trawling outside 21 miles from the Faroese baseline. In the periods 1 March to 31 May and 1 October to 31 December, these vessels may operate in the area between 61 °20 ²N and 62 °00 ²N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 °30 ²N and west of 9 °00 ²W and in the area between 7 °00 ²W and 9 °00 ²W south of 60 °30 ²N and in the area south-west of a line between 60 °30 ²N, 7 °00 ²W and 60 °00 ²N, 6 °00 ²W. 70 DE: 8 (4), FR: 12 (4), UK: 0 (4) 20 (5) Directed trawl fishery for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend. 70 22 (5) Fisheries for blue whiting. The total number of licences may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting 34 DE: 3, DK: 19, FR: 2, UK: 5, NL: 5 20 Line fishing 10 UK: 10 6 Fishing for mackerel 12 DK: 12 12 Herring fisheries north of 62 °N 21 DE: 1, DK: 7, FR: 0, UK: 5, IRL: 2, NL: 3, SW: 3 21 Waters of the Russian Federation All fisheries pm pm Fisheries for cod 7 (6) pm Fisheries for sprat pm pm PART II QUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS FOR THIRD COUNTRY VESSELS IN COMMUNITY WATERS Flag State Fishery Number of licences Maximum number of vessels present at any time Norway Herring, North of 62 °00 ²N 18 18 Faroe Islands Mackerel, VIa (north of 56 °30 ²N), VIIe,f,h, horse mackerel, IV, VIa (north of 56 °30 ²N), VIIe,f,h; herring, VIa (north of 56 °30 ²N) 14 14 Herring north of 62 °00 ²N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout and sprat, IV, VIa (north of 56 °30 ²N): sandeel, IV (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, VIa (north of 56 °30 ²N), VIb, VII (west of 12 °00 ²W) 20 20 Blue ling 16 16 Porbeagle (all zones except NAFO 3PS) 3 3 Russian Federation Herring, IIId (Swedish waters) pm pm Herring, IIId (Swedish waters, non-fishing mother ships) pm pm Sprat 4 (7) pm Barbados Penaeus shrimps (8) (French Guyana waters) 5 pm (9) Snappers (10) (French Guyana waters) 5 pm Guyana Penaeus shrimps (11) (French Guyana waters) pm pm (12) Surinam Penaeus shrimps (11) (French Guyana waters) 5 pm (13) Trinidad and Tobago Penaeus shrimps (11) (French Guyana waters) 8 pm (14) Japan Tuna (15) (French Guyana waters) pm Korea Tuna (16) (French Guyana waters) pm pm (11) Venezuela Snappers (11) (French Guyana waters) 41 pm Sharks (11) (French Guyana waters) 4 pm PART III DECLARATION PURSUANT TO ARTICLE 15 (2) (1) This allocation is valid for purse and trawl fisheries. (2) To be selected from the 11 licences for purse seine fishery for mackerel South of 62 °00 ²N. (3) Following the Agreed Record of 1999, the figures for the Directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (4) These figures refer to the maximum number of vessels present at any time. (5) These figures are included in the figures for Trawling outside 21 miles from the Faroese baselines. (6) Applies only to vessels flying the flag of Latvia. (7) Applies only to the Latvian zone of EC waters. (8) The licences concerning fishing for shrimp in the waters of the French Department of Guyana shall be issued on the basis of a fishing plan submitted by the authorities of the third country concerned, approved by the Commission. The period of validity of each of these licences shall be limited to the fishing period provided for in the fishing plan on the basis of which the licence was issued. (9) The annual number of days at sea is limited to 200. (10) To be fished exclusively with long lines or traps (snappers) or long lines or mesh nets having a minimum mesh of 100 mm, at depths greater than 30 m (sharks). To issue these licences, proof must be produced that a valid contract exists between the ship owner applying for the licence and a processing undertaking situated in the French Department of Guyana, and that it includes and obligation to land at least 75 % of all snapper catches, or 50 % of all shark catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. The contract referred to above must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanese economy. A copy of the duly endorsed contract shall be appended to the licence application. Where the endorsement referred to above is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission. (11) Applicable from 1 January to 30 April 2005. (12) Pending the conclusion of fisheries consultations with Norway for 2005. (13) The annual number of days at sea is limited to pm. (14) The annual number of days at sea is limited to 350. (15) To be fished exclusively with longlines. (16) Of which at any given time a maximum of 10 for vessels fishing cod with gillnets. ANNEX VII PART I INFORMATION TO BE RECORDED IN THE LOGBOOK When fishing is carried out within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events: After each haul: 1.1. the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3. the geographical position in which the catches were made; 1.4. the fishing method used. After each trans-shipment to or from another vessel: 2.1. the indication received from or transferred to; 2.2. the quantity (in kilograms live-weight) of each species trans-shipped; 2.3. the name, external identifications letters and numbers of the vessel to or from which the trans-shipment occurred; 2.4. trans-shipment of cod is not allowed. After each landing in a port of the Community: 3.1. name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. After each transmission of information to the Commission of the European Communities: 4.1. date and time of the transmission; 4.2. type of message: IN, OUT, ICES, WKL or 2 WKL; 4.3. in the case of radio transmission: name of the radio station. PART II LOG-BOOK MODEL ANNEX VIII CONTENT AND MODALITIES OF THE TRANSMISSION OF INFORMATION TO THE COMMISSION The information to be transmitted to the Commission of the European Communities and the timetable for its transmission are as follows: 1.1. On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries: (a) the information specified under 1.5; (b) the quantity (in kilograms) of each species of fish in the hold; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into these zones on a given day, one communication shall suffice on first entry. 1.2. On each occasion the vessel leaves the zone referred to under 1.1: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (d) the ICES division in which the catches were taken; (e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one single communication on the last exit will be sufficient. 1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and at weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches were made. 1.4. On each occasion the vessel moves from one ICES division to another: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches have been taken. (a) the name, call sign, external identification letters and numbers of the vessel and the name of its master; (b) the licence number if the vessel is under licence; (c) the serial number of the message for the voyage concerned; (d) identification of the type of message; (e) the date, the time and the geographical position of the vessel. 2.1. The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels by telex (SAT COM C 420599543 FISH), electronic mail (FISHERIES-telecom@cec.eu.int) or via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel. Name of radio station Call sign of radio station Lyngby OXZ Land's End GLD Valentia EJK Malin Head EJM Torshavn OXJ Bergen LGN Farsund LGZ FlorÃ ¸ LGL Rogaland LGQ TjÃ ¸me LGT Ã lesund LGA Ãrlandet LFO BodÃ ¸ LPG Svalbard LGS BlÃ ¥vand OXB Gryt GRYT RADIO GÃ ¶teborg SOG Turku OFK 4. Form of the communications The information specified under point 1 shall contain the following particulars, which shall be given in the following order:  name of vessel;  call sign;  external identification letters and numbers;  serial number of the message for the voyage in question;  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1: IN,  message when leaving one of the zones referred to under 1.1: OUT ,  message when moving from one ICES division to another: ICES,  weekly message: WKL,  three-day message: 2 WKL;  the date, the time and the geographical position;  the ICES divisions/sub-areas in which fishing is expected to commence;  the date on which fishing is expected to commence;  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5;  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5;  the ICES divisions/sub-areas in which the catches were made;  the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission;  the name and call sign of the vessel to and/or from which the transfer was made;  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission;  the name of the master. 5. Code to be used to indicate the species on board as mentioned in 1.4 above: Alfonsinos (Beryx spp.) ALF American plaice (Hippoglossoides platessoides) PLA Anchovy (Engraulis encrasicolus) ANE Angler/Monk (Lophius spp.) MNZ Argentine (Argentina silus) ARG Atlantic pomfret (Brama brama) POA Basking shark (Cetorinhus maximus) BSK Black scabbardfish (Aphanopus carbo) BSF Blue ling (Molva dypterygia) BLI Blue whiting (Micromesistius poutassou) WHB Bob shrimp (Xiphopenaeus kroyeri) BOB Cod (Gadus morhua) COD Common shrimp (Crangon crangon) CSH Common squid (Loligo spp.) SQC Dogfish (Squalus acanthias) DGS Forkbeards (Phycis spp.) FOR Greenland halibut (Reinhardtius hippoglossoides) GHL Haddock (Melanogrammus aeglefinus) HAD Hake (Merluccius merluccius) HKE Halibut (Hippoglossus hippoglossus) HAL Herring (Clupea harengus) HER Horse-mackerel (Trachurus trachurus) HOM Ling (Molva molva) LIN Mackerel (Scomber scombrus) MAC Megrim (Lepidorhombus spp.) LEZ Northern deep-water prawn (Pandalus borealis) PRA Norway lobster (Nephrops norvegicus) NEP Norway pout (Trisopterus esmarkii) NOP Orange roughy (Hoplostethus atlanticus) ORY Other OTH Plaice (Pleuronectes platessa) PLE Pollack (Pollachius pollachius) POL Porbeagle (Lamma nasus) POR Redfish (Sebastes spp.) RED Red seabream (Pagellus bogaraveo) SBR Roundnose grenadier (Coryphaenoides rupestris) RNG Saithe (Pollachius virens) POK Salmon (Salmo salar) SAL Sandeel (Ammodytes spp.) SAN Sardine (Sardina pilchardus) PIL Shark (Selachii, Pleurotremata) SKH Shrimp (Penaeidae) PEZ Sprat (Sprattus sprattus) SPR Squid (Illex spp.) SQX Tuna (Thunnidae) TUN Tusk (Brosme brosme) USK Whiting (Merlangus merlangus) WHG Yellowtail flounder (Limanda ferruginea) YEL ANNEX IX LIST OF SPECIES Common English Name Scientific Name 3-Alpha Code Groundfish Atlantic Cod Gadus morhua COD Haddock Melanogrammus aeglefinus HAD Atlantic redfishes Sebastes sp. RED Golden redfish Sebastes marinus REG Beaked redfish (deepwater) Sebastes mentella REB Acadian redfish Sebastes fasciatus REN Silver hake Merluccius bilinearis HKS Red hake (1) Urophycis chuss HKR Pollock (=Saithe) Pollachius virens POK American plaice Hippoglossoides platessoides PLA Witch flounder Glyptocephalus cynoglossus WIT Yellowtail flounder Limanda ferruginea YEL Greenland halibut Reinharditius hippoglossoides GHL Atlantic halibut Hippoglossus hippoglossus HAL Winter flounder Pseudopleuronectes americanus FLW Summer flounder Paralichthys dentatus FLS Windowpane flounder Scophthalmus aquosus FLD Flatfishes (NS) Pleuronectiformes FLX American angler (=Goosefish) Lophius americanus ANG Atlantic searobins Prionotus sp. SRA Atlantic tomcod Microgadus tomcod TOM Blue antimora Antimora rostrata ANT Blue whiting Micromesistius poutassou WHB Cunner Tautogolabrus adspersus CUN Cusk (=Tusk) Brosme brosme USK Greenland cod Gadus ogac GRC Blue ling Molva dypterygia BLI Ling Molva molva LIN Lumpfish (=Lumpsucker) Cyclopterus lumpus LUM Northern kingfish Menticirrhus saxatilis KGF Northern puffer Sphoeroides maculatus PUF Eelpouts (NS) Lycodes sp. ELZ Ocean pout Macrozoarces americanus OPT Polar cod Boreogadus saida POC Roundnose grenadier Coryphaenoides rupestris RNG Roughhead grenadier Macrourus berglax RHG Sandeels (=Sand Lances) Ammodytes sp. SAN Sculpins Myoxocephalus sp. SCU Scup Stenotomus chrysops SCP Tautog Tautoga onitis TAU Tilefish Lopholatilus chamaeleonticeps TIL White hake (1) Urophycis tenuis HKW Wolffishes (NS) Anarhicas sp. CAT Atlantic wolffish Anarhichas lupus CAA Spotted wolffish Anarhichas minor CAS Groundfish (NS) GRO Pelagics Atlantic herring Clupea harengus HER Atlantic mackerel Scomber scombrus MAC Atlantic butterfish Peprilus triacanthus BUT Atlantic menhaden Brevoortia tyrannus MHA Atlantic saury Scomberesox saurus SAU Bay anchovy Anchoa mitchilli ANB Bluefish Pomatomus saltatrix BLU Crevalle jack Caranx hippos CVJ Frigate tuna Auxis thazard FRI King mackerel Scomberomourus cavalla KGM Atlantic Spanish mackerel Scomberomourus maculatus SSM Sailfish Istiophorus platypterus SAI White marlin Tetrapturus albidus WHM Blue marlin Makaira nigricans BUM Swordfish Xiphias gladius SWO Albacore tuna Thunnus alalunga ALB Atlantic bonito Sarda sarda BON Little tunny Euthynnus alletteratus LTA Bigeye tunny Thunnus obesus BET Northern bluefin tuna Thunnus thynnus BFT Skipjack tuna Katsuwonus pelamis SKJ Yellowfin tuna Thunnus albacares YFT Tunas (NS) Scombridae TUN Pelagic fish (NS) PEL Invertebrates Long-finned squid (Loligo) Loligo pealei SQL Short-finned squid (Illex) Illex illecebrosus SQI Squids (NS) Loliginidae, Ommastrephidae SQU Atlantic razor clam Ensis directus CLR Hard clam Mercenaria mercenaria CLH Ocean quahog Arctica islandica CLQ Soft clam Mya arenaria CLS Surf clam Spisula solidissima CLB Stimpson's surf clam Spisula polynyma CLT Clams (NS) Prionodesmacea, Teleodesmacea CLX Bay scallop Argopecten irradians SCB Calico scallop Argopecten gibbus SCC Iceland scallop Chylamys islandica ISC Sea scallop Placopecten magellanicus SCA Scallops (NS) Pectinidae SCX American cupped oyster Crassostrea virginica OYA Blue mussel Mytilus edulis MUS Whelks (NS) Busycon sp. WHX Periwinkles (NS) Littorina sp. PER Marine molluscs (NS) Mollusca MOL Atlantic rock crab Cancer irroratus CRK Blue crab Callinectes sapidus CRB Green crab Carcinus maenas CRG Jonah crab Cancer borealis CRJ Queen crab Chionoecetes opilio CRQ Red crab Geryon quinquedens CRR Stone king crab Lithodes maia KCT Marine crabs (NS) Reptantia CRA American lobster Homarus americanus LBA Northern prawn Pandalus borealis PRA Aesop shrimp Pandalus montagui AES Penaeus shrimps (NS) Penaeus sp. PEN Pink (=Pandalid) shrimps Pandalus sp. PAN Marine crustaceans (NS) Crustacea CRU Sea-urchin Strongylocentrotus sp. URC Marine worms (NS) Polycheata WOR Horseshoe crab Limulus polyphemus HSC Marine invertebrates (NS) Invertebrata INV Other Fish Alewife Alosa pseudoharengus ALE Amberjacks Seriola sp. AMX American conger Conger oceanicus COA American eel Anguilla rostrata ELA Atlantic hagfish Myxine glutinosa MYG American shad Alosa sapidissima SHA Argentines (NS) Argentina sp. ARG Atlantic croaker Micropogonias undulatus CKA Atlantic needlefish Strongylura marina NFA Atlantic salmon Salmo salar SAL Atlantic silverside Menidia menidia SSA Atlantic thread herring Opisthonema oglinum THA Barid's slickhead Alepocephalus bairdii ALC Black drum Pogonias cromis BDM Black seabass Centropristis striata BSB Blueback herring Alosa aestivalis BBH Capelin Mallotus villosus CAP Chars (NS) Salvelinus sp. CHR Cobia Rachycentron canadum CBA Common (Florida) pompano Trachinotus carolinus POM Gizzard shad Dorosoma cepedianum SHG Grunts (NS) Pomadasyidae GRX Hickory shad Alosa mediocris SHH Lanternfish Notoscopelus sp. LAX Mullets (NS) Mugilidae MUL North atlantic harvestfish Peprilus alepidotus (=paru) HVF Pigfish Orthopristis chrysoptera PIG Rainbow smelt Osmerus mordax SMR Red drum Sciaenops ocellatus RDM Red porgy Pagrus pagrus RPG Rough scad Trachurus lathami RSC Sand perch Diplectrum formosum PES Sheepshead Archosargus probatocephalus SPH Spot croaker Leiostomus xanthurus SPT Spotted weakfish Cynoscion nebulosus SWF Squeteague (Gray Weakfish) Cynoscion regalis STG Striped bass Morone saxatilis STB Sturgeons (NS) Acipenseridae STU Tarpon Tarpon (=megalops) atlanticus TAR Trouts (NS) Salmo sp. TRO White perch Morone americana PEW Alfonsinos (NS) Beryx sp. ALF Spiny (=picked) dogfish Squalus acantias DGS Dogfishes (NS) Squalidae DGX Sand Tiger shark Odontaspis taurus CCT Porbeagle Lamna nasus POR Shortfin mako shark Isurus oxyrinchus SMA Dusky shark Carcharhinus obscurus DUS Great Blue shark Prionace glauca BSH Large sharks (NS) Squaliformes SHX Atlantic Sharpnose shark Rhizoprionodon terraenova RHT Black Dogfish Centroscyllium fabricii CFB Boreal (Greenland) shark Somniosus microcephalus GSK Basking shark Cetorhinus maximus BSK Skates (NS) Raja sp. SKA Little skate Leucoraja erinacea RJD Arctic skate Amblyraja hyperborea RJG Barndoor skate Dipturus laevis RJL Winter skate Leucoraja ocellata RJT Thorny skate (Starry Ray) Amblyraja radiata RJR Smooth skate Malcoraja senta RJS Spinytail skate (Spinetail Ray) Bathyraja spinicauda RJO Finfishes (NS) FIN (1) In accordance with a recommendation adopted by STACRES at the 1970 Annual Meeting (ICNAF Redbook 1970, Part I, Page 67), hakes of the Genus Urophycis are designated as follows for statistical reporting: (a) hake reported from Subareas 1, 2, and 3, and Divisions 4R, S, T and V be designated as white hake, Urophycis tenuis; (b) hake taken by line gears or any hake greater than 55 cm standard length, reagardless of how caught, from Divisions 4W and X, Subarea 5 and Statistical Area 6 be designated as white hake, Urophycis tenuis; (c) Except as noted in (b), other hake of the Genus Urophycis taken in Divisions 4W and X, Subarea 5 and Statistical Area 6 be designated as red hake, Urophycis chuss. ANNEX X AUTHORISED TOPSIDE CHAFERS 1. ICNAF-type topside chafer The ICNAF-type topside chafer is a rectangular piece of netting to be attached to the upper side of the codend of the trawl net to reduce and prevent damage so long as such netting conforms to the following conditions: (a) this netting shall have a mesh size not less than that specified for the codend in Article 10; (b) this netting may be fastened to the codend only along the forward and lateral edges of the netting and at no other place in it, and shall be fastened in such a manner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the cod line mesh; where a splitting strap is not used, the netting shall not extend to more than one-third of the codend measured from not less than four meshes in front of the cod line mesh; (c) the width of this netting shall be at least one and a half times the width of the area of the codend which is covered, such widths to be measured at right angles to the long axis of the codend. 2. Multiple flap-type topside chafer The multiple flap-type topside chafer is defined as pieces of netting having in all their parts meshes the size of which, whether the pieces of netting are wet or dry, is not less than that of the codend, provided that: (i) each piece of netting (a) is fastened by its forward edge only across the codened at right angles to its long axis; (b) is of a width of at least the width of the codend (such width being measured at right angles to the long axis of the codend at the point of attachment); and (c) is not more than ten meshes long; and (ii) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of the codend. POLISH CHAFER 3. Large-mesh (modified Polish-type) topside chafer The large-mesh topside chafer consists of a rectangular piece of netting made of the same twine material as the codend, or of a single, thick, knotless twine material, attached to the rear portion of the upper side of the codend and extending over all or any part of the upper side of the codend and having in all its parts a mesh size twice that of the codend when measured wet and fastened to the codend along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting coincides with four meshes of the codend. ANNEX XI MINIMUM FISH SIZE (1) Species Gilled and gutted fish whether or not skinned; fresh or chilled, frozen, or salted Whole Head off Head and Tail Off Head Off and Split Atlantic Cod 41 cm 27 cm 22 cm 27/25 cm (2) Greenland halibut 30 cm N/A N/A N/A American plaice 25 cm 19 cm 15 cm N/A Yellowtail flounder 25 cm 19 cm 15 cm N/A (1) Fish size refers to fork length for Atlantic cod; whole length for other species. (2) Lower size for green salted fish. ANNEX XII RECORDING OF CATCH (LOGBOOK ENTRIES) FISHING LOGBOOK ENTRIES Item of information Standard code Vessel name 01 Vessel nationality 02 Vessel registration number 03 Registration port 04 Types of gear used (separate record for different gear types) 10 Type of gear Date  day 20  month 21  year 22 Position  latitude 31  longitude 32  statistical area 33 Number of hauls during the 24-hour period (1) 40 Number of hours gear fished during the 24-hour period (1) 41 Species names (Annex II) Daily catch of each species (metric tons round fresh weight) 50 Daily catch of each species for human consumption in the form of fish 61 Daily catch of each species for reduction 62 Daily discard of each species 63 Place(s) of transshipment 70 Date(s) of transshipment 71 Master's signature 80 GEAR CODES Gear categories Standard abbreviation code Surrounding nets With purse lines (purse seines) PS  One boat operated purse seines PS1  Two boat operated purse seines PS2 Without purse lines (lampara) LA Seine nets Boat or vessel seines SB/SV  Danish seines SDN  Scottish seines SSC  Pair seines SPR Seine nets (not specifed) SX Trawls Pots FPO Bottom trawls  Beam trawls TBB  Otter trawls (2) OTB  Pair trawls PTB  Nephrops trawls TBN  Shrimp trawls TBS  Bottom trawls (not specified) TB Midwater trawls  Otter trawls OTM  Pair trawls PTM  Shrimp trawls TMS  Midwater trawls (not specified) TM Otter twin trawls OTT Otter trawls (not specified) OT Pair trawls (not specified) PT Other trawls (not specified) TX Dredges Boat dredges DRB Hand dredges DRH Lift nets Portable lift nets LNP Boat operated lift nets LNB Shore operated stationary lift nets LNS Lift nets (not specified) LN Falling gear Cast nets FCN Falling Gear (not specified) FG Gillnets and entangling nets Set gillnets (anchored) GNS Drift nets GND Encircling gillnets GNC Fixed gillnets (on stakes) GNF Trammel nets GTR Combined gillnets-Trammel nets GTN Gillnets and entangling nets (not specified) GEN Gillnets (not specified) GN Traps Stationary uncovered pound-nets FPN Fyke nets FYK Stow nets FSN Barriers, fences, weirs, etc. FWR Aerial traps FAR Traps (not specified) FIX Hooks and lines Hand-lines and pole-lines (hand operated) (3) LHP Hand-lines and pole-lines (mechanized) (3) LHM Set lines (longlines set) LLS Drifting longlines LLD Longlines (not specified) LL Trolling lines LTL Hooks and lines (not specified) (4) LX Grappling and wounding Harpoons HAR Harvesting machines Pumps HMP Mechanized dredges HMD Harvesting machines (not specified) HMX Miscellaneous gear (5) MIS Recreational fishing gear RG Gear not known or not specified NK FISHING VESSEL CODES A. Main Vessel Types FAO code Type of vessel BO Protection vessel CO Fish training vessel DB Dredger non continuous DM Dredger continuous DO Beamer DOX Dredger NEI FO Fish carrier FX Fishing vessel NEI GO Gill netter HOX Mother ship NEI HSF Factory mother ship KO Hospital ship LH Hand liner LL Long liner LO Liner LP Pole and line vessel LT Troller MO Multipurpose vessels MSN Seiner hand liner MTG Trawler drifter MTS Trawler purse seiner NB Lift netter tender NO Lift netter NOX Lift netter NEI PO Vessel using pumps SN Seine netter SO Seiner SOX Seiner NEI SP Purse seiner SPE Purse seiner european SPT Tuna purse seiner TO Trawler TOX Trawlers NEI TS Side trawler TSF Side trawler freezer TSW Side trawler wetfish TT Stern trawler TTF Stern trawler freezer TTP Stern trawler factory TU Outrigger trawlers WO Trap setter WOP Pot vessels WOX Trap setters NEI ZO Fish research vessel DRN Drifnetter NEI = Not Elsewhere Identified B. Main vessel activities Alfa code Category ANC Anchoring DRI Drifting FIS Fishing HAU Hauling PRO Processing STE Steaming TRX Trans-shipping on or off loading OTH Others  to be specified (1) When two or more types of gear are used in the same 24-hour period, records should be separate for the different types. (2) Fisheries agencies may indicate side and stern bottom and side and stern midwater trawls, as OTB-1 and OTB-2, and OTM-1 and OTM-2, respectively. (3) Including jigging lines. (4) Code LDV for dory operated line gears will be maintained for historical data purposes. (5) This item includes: hand and landing nets, drive-in-nets, gathering by hand with simple hand implements with or without diving equipment, poisons and explosives, trained animals, electrical fishing. ANNEX XIII NAFO AREA The list that follows is a partial list of stocks that needs to be reported in accordance with Article 31(2). ANG/N3NO Lophius americanus American angler CAA/N3LMN Anarhichas lupus Atlantic wolffish CAP/N3LM Mallotus villosus Capelin CAT/N3LMN Anarhichas spp. Catfishes (Wolffishes) nei HAD/N3LNO Melanogrammus aeglefinus Haddock HAL/N23KL Hippoglossus hippoglossus Atlantic halibut HAL/N3M Hippoglossus hippoglossus Atlantic halibut HAL/N3NO Hippoglossus hippoglossus Atlantic halibut HER/N3L Clupea harengus Herring HKR/N2J3KL Urophycis chuss Red hake HKR/N3MNO Urophycis chuss Red hake HKS/N3NLMO Merlucius bilinearis Silver hake RNG/N23 Coryphaenoides rupestris Roundnose grenadier HKW/N2J3KL Urophycis tenuis White hake POK/N3O Pollachius virens Pollock (=Saithe) RHG/N23 Macrourus berglax Roughhead grenadier SKA/N2J3KL Raja spp. Skates SKA/N3M Raja spp. Skates SQI/N56 Illex illecebrosus Short fin squid VFF/N3LMN  Fishes unsorted, unidentified WIT/N3M Glyptocephalus cynoglossus Witch flounder YEL/N3M Limanda ferruginea Yellow tail flounder ANNEX XIV PROHIBITION OF DIRECTED FISHING IN CCAMLR AREA Target species Zone Period of prohibition Notothenia rossii FAO 48.1 Antarctic, in the Peninsula Area All year FAO 48.2 Antarctic, around the South Orkneys FAO 48.3 Antarctic, around South Georgia Finfish FAO 48.1 Antarctic (1) All year FAO 48.2 Antarctic (1) Gobionotothen gibberifrons FAO 48.3 All year Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Dissostichus spp. FAO 48.5 Antarctic 1.12.2004 to 30.11.2005 Dissostichus spp. FAO 88.3 Antarctic (1) All year FAO 58.5.1 Antarctic (1) (2) FAO 58.5.2 Antarctic east of 79 °20 ²E and outside the EEZ to the west of 79 °20 ²E (1) FAO 88.2 Antarctic north of 65 ° S (1) FAO 58.4.4 Antarctic (1) FAO 58.6 Antarctic (1) FAO 58.7 Antarctic (1) Lepidonotothen squamifrons FAO 58.4.4 (1) All year All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2 Antarctic 1.12.2004 to 30.11.2005 Dissostichus mawsoni FAO 48.4 Antarctic (1) All year (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). ANNEX XV CATCH AND BY-CATCH LIMITS FOR NEW AND EXPLORATORY FISHERIES IN THE AREA OF CCAMLR IN 2004/2005 Sub-area/division Region Season SSRU Dissostichus spp. Catch Limit (tonnes) By-catch Catch Limit (tonnes) Skates and rays Macrourus spp. Other species 58.4.1 All Division 1.12.2004 to 30.11.2005 A 0 All Division: 50 All Division: 96 All Division: 20 B 0 C 200 D 0 E 200 F 0 G 200 H 0 Total Subarea 600 58.4.2 All Division 1.12.2004 to 30.11.2005 A 260 All Division: 50 All Division: 124 All Division: 20 B 0 C 260 D 0 E 260 Total Subarea 780 58.4.3a) All Division outside Areas of National Jurisdiction 1.5 to 31.8.2005 N/A 250 All Division: 50 All Division: 26 All Division: 20 58.4.3b) All Division outside Areas of National Jurisdiction 1.5 to 31.8.2005 N/A 300 All Division: 50 All Division: 159 All Division: 20 88.1 All Subarea 1.12.2004 to 31.8.2005 A 0 (1) (1) 0 B 80 (1) (1) 20 C 223 (1) (1) 20 D 0 (1) (1) 0 E 57 (1) (1) 20 F 0 (1) (1) 0 G 83 (1) (1) 20 H 786 (1) (1) 20 I 776 (1) (1) 20 J 316 (1) (1) 20 K 749 (1) (1) 20 L 180 (1) (1) 20 Total Subarea 3 250 163 520 (1) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Sub-area:  : Skates and rays : 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greatest.  : Macrourus spp. : 16 % of the catch limit for Dissostichus spp.  : Other species : 20 tonnes per SSRU.